Exhibit 10.1

Execution Version

 

 

PURCHASE AND SALE AGREEMENT

Entered into as of September 25, 2006

among

APEX SILVER MINES LIMITED,

APEX LUXEMBOURG S.À R.L.,

APEX SILVER MINES SWEDEN AB,

and

SUMITOMO CORPORATION


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

3

 

 

 

ARTICLE II PURCHASE AND SALE; CLOSING

 

19

Section 2.1

 

Purchase and Sale

 

19

Section 2.2

 

Purchase Price

 

19

Section 2.3

 

Allocation of Purchase Price

 

19

Section 2.4

 

Closing

 

20

Section 2.5

 

Closing Deliveries

 

20

Section 2.6

 

MOU

 

23

 

 

 

 

 

ARTICLE III TRANSACTION REPRESENTATIONS AND WARRANTIES

 

23

Section 3.1

 

Apex’s Representations and Warranties

 

23

Section 3.2

 

Sumitomo’s Representations and Warranties

 

29

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING ACQUIRED ENTITIES, MSC, OLD
METALS, NEW METALS, AND NEW CAYMAN

 

31

Section 4.1

 

Organization, Good Standing, Authority, Governing Documents, Books and Records

 

31

Section 4.2

 

Consents; No Conflicts

 

32

Section 4.3

 

Consents and Approvals for the Project

 

33

Section 4.4

 

Subsidiaries

 

33

Section 4.5

 

Financial Statements; No Undisclosed Liabilities; No Material Adverse Effect

 

34

Section 4.6

 

Title to Properties

 

35

Section 4.7

 

Material Contracts

 

35

Section 4.8

 

Employees; Employee Benefits

 

36

Section 4.9

 

Legal Compliance

 

37

Section 4.10

 

Taxes

 

37

Section 4.11

 

Legal Proceedings

 

37

Section 4.12

 

Environmental Matters

 

38

Section 4.13

 

Interested Party Transactions

 

38

Section 4.14

 

Insurance

 

38

Section 4.15

 

Financing Documents

 

38

Section 4.16

 

No Default

 

38

Section 4.17

 

Performance Security

 

39

Section 4.18

 

Acquired Entities

 

39

Section 4.19

 

No Liquidation; Intent

 

39

Section 4.20

 

Notices

 

39

Section 4.21

 

Project Information and Other Information Furnished

 

39

 

 

 

 

 

ARTICLE V OTHER COVENANTS

 

40

Section 5.1

 

Confidentiality

 

40

Section 5.2

 

Expenses; Transfer Taxes; Tax Cooperation

 

40

 

i


--------------------------------------------------------------------------------




 

Section 5.3

 

Further Assurances

 

41

 

 

 

 

 

ARTICLE VI CONDITIONS TO CLOSING

 

42

Section 6.1

 

Authorizations and Government Approvals

 

42

Section 6.2

 

Closing Deliveries to Sumitomo

 

42

Section 6.3

 

Closing Deliveries to Apex, Apex Sweden, and Apex Luxembourg

 

46

Section 6.4

 

Board Approvals

 

46

Section 6.5

 

Restructuring

 

46

 

 

 

 

 

ARTICLE VII INDEMNIFICATION

 

47

Section 7.1

 

Survival of Representations and Warranties

 

47

Section 7.2

 

Indemnification

 

47

Section 7.3

 

Procedures

 

48

Section 7.4

 

Insurance Proceeds

 

49

 

 

 

 

 

ARTICLE VIII MISCELLANEOUS

 

50

Section 8.1

 

Entire Agreement

 

50

Section 8.2

 

Governing Law; Language

 

50

Section 8.3

 

Dispute Resolution

 

50

Section 8.4

 

Headings

 

50

Section 8.5

 

Notices

 

50

Section 8.6

 

Severability

 

51

Section 8.7

 

Amendment; Waiver

 

52

Section 8.8

 

Assignment and Binding Effect

 

52

Section 8.9

 

No Benefit to Others

 

52

Section 8.10

 

Counterparts

 

52

Section 8.11

 

Interpretation

 

52

Section 8.12

 

Rules of Construction

 

54

Section 8.13

 

No Partnership

 

54

 

ii


--------------------------------------------------------------------------------




 

TABLE OF SCHEDULES AND EXHIBITS

Schedule A-1

 

Ownership of Shares of New Sweden 1, New Sweden 2, and New Cayman

 

 

Schedule A-2

 

Ownership of Shares of MSC and Quotas of New Metals

 

 

Schedule B

 

Material Project Documents

 

 

Schedule C

 

Apex Disclosure Schedule

 

 

Schedule D

 

Sumitomo Disclosure Schedule

 

 

Schedule E

 

Purchase Price Allocation

 

 

Schedule F

 

New and Amended Financing Documents

 

 

 

 

 

 

 

Exhibit A

 

Form of MSC Shareholders Agreement

 

 

Exhibit B

 

Form of Metals Quotaholders Agreement

 

 

Exhibit C

 

Form of New Cayman Shareholders Agreement

 

 

Exhibit D

 

Form of Apex Guaranty

 

 

Exhibit E

 

Form of Sumitomo Guaranty

 

 

Exhibit F

 

Form of Deferred Payments Agreement

 

 

Exhibit G

 

Form of Dispute Resolution Agreement

 

 

Exhibit H

 

Form of Option Agreement

 

 

Exhibit I

 

Form of Reimbursement Agreement

 

 

 

iii


--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement is entered into as of September 25, 2006, by
and among:

APEX SILVER MINES LIMITED, an exempted company limited by shares duly organized
and validly existing under the Laws of the Cayman Islands, British West Indies
(“Apex”), with its registered office at Walker House, Mary Street, George Town,
Grand Cayman, Cayman Islands, British West Indies;

APEX LUXEMBOURG S.À R.L., a société à responsabilité limitée duly organized and
validly existing under the Laws of the Grand Duchy of Luxembourg (“Apex
Luxembourg”), with its registered office at 73, Côte d’Eich, L-1450 Luxembourg,
registered with the Luxembourg Register of Commerce (Registre de Commerce et des
Sociétés du Grand-Duché de Luxembourg) under number B 110 956;

APEX SILVER MINES SWEDEN AB, a privat aktiebolag duly organized and validly
existing under the Laws of the Kingdom of Sweden (“Apex Sweden”), with its
registered office at c/o Accurate Accounting AB, Drakegatan 7, SE-412 50
Göteborg, Sweden; and

SUMITOMO CORPORATION, a corporation duly organized and validly existing under
the Laws of Japan (“Sumitomo”), with its headquarters at 8-11, Harumi, Chuo-ku,
Tokyo 104-8610, Japan.

Apex, Apex Luxembourg, Apex Sweden, and Sumitomo are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”  Capitalized
terms used and not otherwise defined in this Agreement have the respective
meanings ascribed thereto in ARTICLE I.

RECITALS

A.            Apex Sweden owns, beneficially and of record, (1) shares
representing 100% of the issued and outstanding share capital of means Gotlex
Lageraktiebolag nr 451, organization number 556702-1083, a privat aktiebolag
duly organized and validly existing under the Laws of the Kingdom of Sweden
(“New Sweden 1”), with its registered office at c/o Wistrand Advokatbyrå, Lilla
Bommen 1, 411 04 Göteborg, Sweden; and (2) shares representing 100% of the
issued and outstanding share capital of Comercial Metales Blancos AB, a privat
aktiebolag duly organized and validly existing under the Laws of the Kingdom of
Sweden (“New Sweden 2”), with its registered office at c/o Anders Sköldberg,
Ernst & Young AB, 401 82 Göteborg, Sweden.

B.            Each of Apex Sweden and Apex Luxembourg own, beneficially and of
record, shares, which together represent 65% of the issued and outstanding share
capital of Minera San Cristóbal S.A., a sociedad anónima organized under the
Laws of Bolivia (“MSC”), with domicile at the city of Potosi, Bolivia, with
register of commerce number 13681.  New Sweden 1 owns, beneficially and of
record, shares representing 35% of the issued and outstanding share capital of
MSC.


--------------------------------------------------------------------------------




 

C.            Apex Sweden owns, beneficially and of record, a quota representing
65% of the issued and outstanding capital of Apex Metals Marketing GmbH, a
Gesellschaft mit beschränkter Haftung organized under the Laws of Switzerland
(“New Metals”), with its seat in Zug, Canton of Zug, Switzerland and with a
registered address of c/o Juris Treuhand AG, Industriestrasse 47, 6304 Zug,
Switzerland.  New Sweden 2 owns, beneficially and of record, a quota
representing 35% of the issued and outstanding capital of New Metals.

D.            Apex Sweden is the holder of that certain Subordinated Promissory
Note, dated as of the date hereof, made by MSC in favor of Apex Sweden in the
original principal amount of US$27,495,378.00 of which US$27,495,378.00 is
outstanding on the date hereof (the “Apex Sweden MSC Subordinated Debt”).  New
Sweden 1 is the holder of that certain Subordinated Promissory Note, dated as of
the date hereof, made by MSC in favor of New Sweden 1 in the original principal
amount of US$14,805,204.00 of which US$14,805,204.00 is outstanding on the date
hereof (the “New Sweden 1 MSC Subordinated Debt”).

E.             Apex Luxembourg owns, beneficially and of record, shares, which
represent 100% of the issued and outstanding share capital of Apex Silver
Finance Ltd., an exempted company limited by shares organized under the Laws of
the Cayman Islands, British West Indies (“New Cayman”), with its registered
office at Walker House, Mary Street, George Town, Grand Cayman, Cayman Islands,
British West Indies.

F.             MSC owns and is developing the San Cristóbal silver, zinc, and
lead mine in Bolivia.

G.            Concurrently with the execution and delivery of this Agreement,
New Metals and MSC are entering into the New Concentrate Sales Agreement and the
Concentrate Sales Agreement, dated as of December 1, 2005, between MSC and Old
Metals is being terminated.  Under the New Concentrate Sales Agreement, New
Metals has the exclusive right to acquire and market the lead, zinc, and bulk
concentrates produced by the Project.

H.            The New and Amended Financing Documents are being executed and
delivered by the parties thereto concurrently with the execution and delivery of
this Agreement.

I.              Apex Sweden desires to sell to Sumitomo, and Sumitomo desires to
purchase from Apex Sweden, all of the shares of New Sweden 1 and New Sweden 2,
in consideration for, among other things, a portion of the Purchase Price.

J.             Apex Luxembourg desires to sell to Sumitomo, and Sumitomo desires
to purchase from Apex Luxembourg, the New Cayman Acquired Shares, in
consideration for a portion of the Purchase Price.

AGREEMENT

In consideration of the mutual promises, covenants, and agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

2


--------------------------------------------------------------------------------




 


ARTICLE I
DEFINITIONS

For purposes of this Agreement, the following terms have the following meanings:

“Acquired Entity” means New Sweden 1 or New Sweden 2, as the context requires.

“Acquired Entities” means New Sweden 1 and New Sweden 2.

“Action” has the meaning specified in Section 7.3(b).

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, the Person in question.

“Agreement” means this Purchase and Sale Agreement (including the Exhibits,
Disclosure Schedules (but not the Apex Disclosure Bundle), and other Schedules
attached hereto).

“Apex” has the meaning specified in the preamble.

“Apex Disclosure Bundle” means the collection of documents listed so named,
dated the date hereof, delivered by Apex to Sumitomo.

“Apex Disclosure Schedule” means the schedule so named attached hereto as
Schedule C.

“Apex Guaranty” means the Guaranty in the form attached hereto as Exhibit D,
being entered into by Apex in favor of New Sweden 1, New Sweden 2, and Sumitomo.

“Apex Luxembourg” has the meaning specified in the preamble.

“Apex Management Agreements Guarantee” means that certain Guarantee Agreement,
dated as of December 1, 2005, by Apex in favor of MSC and Old Metals, as amended
by the Omnibus Amendment Agreement, concerning, among other things, the MSC
Management Agreement and the New Metals Management Agreement, and rights and
obligations in respect of which were assigned to New Metals pursuant to the
Assignment and Assumption of Contract.

“Apex Parent Guarantees” means the Apex Management Agreements Guarantee and the
Apex Guaranty.

“Apex Sweden” has the meaning specified in the preamble.

“Apex Sweden MSC Subordinated Debt” has the meaning specified in the recitals.

“ASC Bolivia” means ASC Bolivia LDC (Sucursal Bolivia), the branch, existing
under the Laws of Bolivia, with domicile at Calle Campos N° 265, La Paz, Bolivia
and with register of

3


--------------------------------------------------------------------------------




 

commerce number 13961, of ASC Bolivia LDC, an exempted limited duration company
organized under the Laws of the Cayman Islands, British West Indies, with its
registered office at Walker House, Mary Street, George Town, Grand Cayman,
Cayman Islands, British West Indies.

“ASC Bolivia Acquired Assets” has the meaning specified in Section 5.3(b).

“Assignment and Assumption of Contract” means that certain Assignment and
Assumption of Contract, dated on or about the date hereof, between Old Metals
and New Metals.

“Audited Balance Sheets” has the meaning specified in Section 4.5(a).

“Authorizations” means resolutions, approvals, or consents of third parties,
creditors, shareholders, partners, and members, excluding any resolution,
approval, or consent of any Governmental Authority.

“Basket Amount” has the meaning specified in Section 7.2(b).

“Bolivia” means the Republic of Bolivia.

“Bolivian Corporations Law” means the Bolivian Code of Commerce enacted by
Decree Law No. 14379 of February 25, 1997.

“Bolivianos” or “Bs.” means Bolivianos, the lawful currency of Bolivia.

“Business Day” means any day other than Saturday, Sunday, and a day on which
banks in New York, New York, U.S.A. or Tokyo, Japan are required or permitted to
close.

“CHF” means Swiss francs, the lawful currency of Switzerland.

“Closing” has the meaning specified in Section 2.4.

“Closing Date” has the meaning specified in Section 2.4.

“Common Security Agreement” means that certain Common Security Agreement, dated
as of December 1, 2005, among MSC, Apex Sweden, Apex Luxembourg, Old Metals, BNP
Paribas, Barclays Capital, Corporación Andina de Fomento, JPMorgan Chase Bank,
N.A., the senior lenders party thereto, and the hedge banks party thereto, as
amended by the Omnibus Amendment Agreement.

“Confidential Information” has the meaning specified in Section 5.1.

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of September 8, 2005, between Apex and Sumitomo.

4


--------------------------------------------------------------------------------




 

“Contract” means any note, bond, indenture, debenture, security agreement, trust
agreement, mortgage, lease, contract, license, franchise, permit, guaranty,
joint venture agreement, or other agreement, instrument, commitment, or
obligation, whether oral or written.

“Control” means the ability to direct or cause the direction (whether through
the ownership of voting securities, by contract, or otherwise) of the management
and policies of a Person or to control (whether affirmatively or negatively and
whether through the ownership of voting securities, by contract, or otherwise)
the decision of such Person to engage in the particular conduct at issue.  A
Person shall be rebuttably presumed to control an Entity if such Person owns,
directly or indirectly through one or more intermediaries, (a) sufficient shares
of stock or other equity interests of such Entity to allow such Person, under
ordinary circumstances, to elect or direct the election of a majority of the
members of the board of directors or other governing body of such Entity or
(b) shares of stock or other equity interests of such Entity representing, in
the aggregate, more than 50% of the aggregate outstanding economic interests in
such Entity.  The term “Controlled” has a meaning correlative to that of
Control.

“Default” has the meaning specified in the Common Security Agreement.

“Deferred Payments” has the meaning specified in Section 2.2.

“Deferred Payments Agreement” means the Deferred Payments Agreement in the form
attached hereto as Exhibit F, being entered into by Apex Sweden and Sumitomo.

“Development Plan” means that certain San Cristóbal Development Plan, dated
November 2004, prepared by MSC and concerning the construction and operation of
the Project, as amended or otherwise modified by (a) those certain San Cristóbal
Project Monthly Project Reports prepared by Aver Kvaerner through the date
hereof, (b) that certain First Amendment to EPCM Services Supply Agreement,
effective as of April 11, 2005, together with that certain First Change Order to
EPCM Services Supply Agreement, dated as of June 8, 2005, that certain Second
Change Order to EPCM Services Supply Agreement, dated as of July 21, 2005, that
certain Third Change Order to EPCM Services Supply Agreement, dated as of
December 2, 2005, that certain Fourth Change Order to EPCM Services Supply
Agreement, and that certain Fifth Change Order to EPCM Services Supply
Agreement, dated as of June 14, 2006, (c) the “Definitive Estimate” set forth in
that certain Banks Reconciliation Template, dated August 2006, and (d) the
memorandum and Table 1-Comparison of the Development Plan Production Plan and
the July 2006 Revised Production Plan thereto, sent by email to Sumitomo on
August 9, 2006.

“Disclosure Schedules” means either the Apex Disclosure Schedule or the Sumitomo
Disclosure Schedule, as applicable.

“Dispute Resolution Agreement” has the meaning specified in Section 2.5(a)(vii).

“Dollars” means the lawful currency of the U.S.

“Employee Benefit Plan” means any “employee benefit plans” (within the meaning
of Section 3(1) of ERISA), and any other material employee benefit plan,
program, or arrangement

5


--------------------------------------------------------------------------------




 

for any current or former employee, director, consultant or independent
contractor, or any dependent, survivor or beneficiary (in each case, whether or
not resident in the United States), with respect to any of the foregoing, which
is maintained, administered or contributed to (directly or indirectly) of MSC,
Old Metals, New Metals, or any ERISA Affiliate.

“Entity” means any sociedad anónima, sociedad de responsabilidad limitada,
Aktiengesellshchaft, Gesellschaft mit beschränkter Haftung, privat aktiebolag,
société à responsabilité limitée, corporation, exempted company limited by
shares, general or limited partnership, limited liability company, joint
venture, trust, association, unincorporated entity of any kind, or Governmental
Authority.

“Environmental Guidelines” means the following guidelines as in effect on the
date hereof applicable to the Project (referred to in the Equator Principles
framework): (a) World Bank Environmental, Health and Safety Guidelines
(i) Mining and Milling - Open Pit dated August 11, 1995, (ii) Pollution
Abatement and Prevention Handbook 1998:  General Environmental Guidelines,
(iii) Operational Policy 4.01 (Environmental Assessment), (iv) Operation Policy
4.04 (Natural Habitats), (v) Operational Policy 4.11 (Cultural Property),
(vi) Pollution Abatement and Prevention Handbook 1998: Part III Project
Guidelines, Monitoring and Base Metal and Iron Ore Mining, and (vii) the
Reclamation and Closure Plan Section in the Knight-Piesold Environmental
Assessment of the Project (Closure Plan) and (b) IFC Safeguard Policies dated
September 1998.

“Environmental Laws” means any and all Bolivian Laws relating to the regulation
or protection of the environment or human health or to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals or toxic
or hazardous substances or wastes into the indoor or outdoor environment,
including ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or toxic or hazardous substances or wastes.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” means any Entity that would be considered a single employer
with MSC, Old Metals, or New Metals pursuant to Section 414(b), (c), (m) or (o)
of the U.S. Internal Revenue Code of 1986, as amended, and the regulations
promulgated under those sections or pursuant to Section 4001(b) of ERISA and the
regulations promulgated thereunder.

“Event of Default” has the meaning specified in the Common Security Agreement.

“Filing” means any written registration, declaration, application, or filing.

“Financial Statements” has the meaning specified in Section 4.5(a).

6


--------------------------------------------------------------------------------




 

“Financing Documents” means:


(A)           THAT CERTAIN LOAN AGREEMENT, DATED DECEMBER 1, 2005, AMONG MSC,
CERTAIN LENDERS NAMED THEREIN, AND BNP PARIBAS, AS ADMINISTRATIVE AGENT;


(B)           THAT CERTAIN LOAN AGREEMENT, DATED DECEMBER 1, 2005, BETWEEN MSC
AND CORPORACIÓN ANDINA DE FOMENTO;


(C)           THE COMMON SECURITY AGREEMENT;


(D)           THAT CERTAIN SPONSOR PLEDGE AND AGREEMENT, DATED AS OF DECEMBER 1,
2005, BETWEEN APEX AND JPMORGAN CHASE BANK, N.A., AS COLLATERAL AGENT (AS
AMENDED BY THE OMNIBUS AMENDMENT AGREEMENT);


(E)           THAT CERTAIN TRANSFER RESTRICTIONS AGREEMENT, DATED AS OF
DECEMBER 1, 2005, AMONG APEX, APEX LUXEMBOURG, APEX SWEDEN, OLD METALS, BNP
PARIBAS, AS ADMINISTRATIVE AGENT, AND JPMORGAN CHASE BANK, N.A., AS COLLATERAL
AGENT (AS AMENDED BY AMENDMENT NO. 1 TO THE TRANSFER RESTRICTIONS AGREEMENT,
DATED AS OF MAY 2, 2006 AND AS FURTHER AMENDED BY THE OMNIBUS AMENDMENT
AGREEMENT);


(F)            THAT CERTAIN COMPLETION AGREEMENT, DATED AS OF DECEMBER 1, 2005,
AMONG APEX, BARCLAYS CAPITAL, BNP PARIBAS, AND JPMORGAN CHASE BANK, N.A. (AS
AMENDED BY THE OMNIBUS AMENDMENT AGREEMENT);


(G)           THAT CERTAIN ISDA MASTER AGREEMENT (TOGETHER WITH THE AMENDED AND
RESTATED SCHEDULE TO THE ISDA MASTER AGREEMENT AND THE CREDIT SUPPORT ANNEX
THERETO), DATED AS OF MARCH 16, 2005 (AS AMENDED BY THAT CERTAIN AMENDMENT NO. 1
TO MASTER AGREEMENT, DATED AS OF JUNE 16, 2005, AND AS FURTHER AMENDED BY THAT
CERTAIN AMENDMENT AND RESTATEMENT OF THE SCHEDULE TO MASTER AGREEMENT, DATED AS
OF DECEMBER 1, 2005), BETWEEN BNP PARIBAS AND OLD METALS, AS NOVATED BY THE
METALS HEDGE NOVATION AGREEMENTS RELATED THERETO AND AS FURTHER AMENDED BY THAT
CERTAIN SCHEDULE TO MASTER AGREEMENT, DATED ON OR ABOUT THE DATE HEREOF, BETWEEN
BNP PARIBAS AND NEW CAYMAN;


(H)           THAT CERTAIN ISDA MASTER AGREEMENT (TOGETHER WITH THE AMENDED AND
RESTATED SCHEDULE TO THE ISDA MASTER AGREEMENT AND THE CREDIT SUPPORT ANNEX
THERETO), DATED AS OF SEPTEMBER 4,1998 (AS AMENDED BY THAT CERTAIN AMENDMENT,
DATED FEBRUARY 18, 2005, AS FURTHER AMENDED BY THAT CERTAIN AMENDMENT NO. 2,
DATED AS OF JUNE 16, 2005, AND AS FURTHER AMENDED BY THAT CERTAIN AMENDMENT AND
RESTATEMENT OF THE SCHEDULE TO MASTER AGREEMENT, DATED AS OF DECEMBER 1, 2005),
BETWEEN BARCLAYS BANK PLC AND OLD METALS, AS NOVATED BY THE METALS HEDGE
NOVATION AGREEMENTS RELATED THERETO AND AS FURTHER AMENDED BY THAT CERTAIN
SCHEDULE TO MASTER AGREEMENT, DATED ON OR ABOUT THE DATE HEREOF, BETWEEN
BARCLAYS BANK PLC AND NEW CAYMAN;


(I)            THE SECURITY DOCUMENTS, INCLUDING THE BOLIVIAN SECURITY DOCUMENTS
(IN EACH CASE, AS DEFINED IN THE COMMON SECURITY AGREEMENT);

7


--------------------------------------------------------------------------------




 


(J)            THE OMNIBUS AMENDMENT AGREEMENT;


(K)           THAT CERTAIN PLEDGE AGREEMENT, DATED ON OR ABOUT THE DATE HEREOF,
BY APEX LUXEMBOURG IN FAVOR OF JPMORGAN CHASE BANK, N.A. (REGARDING SHARES OF
NEW CAYMAN);


(L)            THAT CERTAIN PLEDGE AGREEMENT, DATED ON OR ABOUT THE DATE HEREOF,
BY APEX SWEDEN IN FAVOR OF JPMORGAN CHASE BANK, N.A. (NEW YORK LAW PLEDGE
REGARDING QUOTAS OF NEW METALS);


(M)          THAT CERTAIN PLEDGE AGREEMENT, DATED ON OR ABOUT THE DATE HEREOF,
BY APEX SWEDEN IN FAVOR OF JPMORGAN CHASE BANK, N.A. (SWISS LAW PLEDGE REGARDING
QUOTAS OF NEW METALS);


(N)           THAT CERTAIN PLEDGE AGREEMENT, DATED ON OR ABOUT THE DATE HEREOF,
BY NEW SWEDEN 2 IN FAVOR OF JPMORGAN CHASE BANK, N.A. (SWISS LAW PLEDGE
REGARDING QUOTAS OF NEW METALS);


(O)           THAT CERTAIN PLEDGE AGREEMENT, DATED ON OR ABOUT THE DATE HEREOF,
BY NEW SWEDEN 2 IN FAVOR OF JPMORGAN CHASE BANK, N.A. (NEW YORK LAW PLEDGE
REGARDING QUOTAS OF NEW METALS);


(P)           THAT CERTAIN PLEDGE AGREEMENT, DATED ON OR ABOUT THE DATE HEREOF,
BY APEX SWEDEN IN FAVOR OF JPMORGAN CHASE BANK, N.A. (NEW YORK LAW PLEDGE
REGARDING SHARES OF NEW SWEDEN 2);


(Q)           THAT CERTAIN PLEDGE AGREEMENT, DATED ON OR ABOUT THE DATE HEREOF,
BY APEX SWEDEN IN FAVOR OF JPMORGAN CHASE BANK, N.A. (NEW YORK LAW PLEDGE
REGARDING QUOTAS OF NEW SWEDEN 1);


(R)            THAT CERTAIN APEX SILVER FINANCE CROSS-GUARANTEE AND SECURITY
AGREEMENT, DATED ON OR ABOUT THE DATE HEREOF, BETWEEN NEW CAYMAN AND JPMORGAN
CHASE BANK, N.A.; AND


(S)           ANY RELATED NOTES, GUARANTEES, COLLATERAL DOCUMENTS, INSTRUMENTS,
AND AGREEMENTS EXECUTED IN CONNECTION THEREWITH (OTHER THAN ANY SUCH NOTES,
GUARANTEES, COLLATERAL DOCUMENTS, INSTRUMENTS, AND AGREEMENTS TO WHICH SUMITOMO
IS A PARTY);

in each case of clauses (a) through (s) of this definition, as such may be
amended, novated, or otherwise modified through the date hereof.

“GAAP” means, in respect of MSC, generally accepted accounting principles as
used in Bolivia and, in respect of Old Metals, New Metals, and New Cayman,
generally accepted accounting principles as used in the U.S., in each case as in
effect on the date hereof.

“Governing Documents” means the estatutos sociales, escritura de constitución
social, articles or certificate of incorporation or formation or association,
general or limited partnership

8


--------------------------------------------------------------------------------




 

agreement, limited liability company or operating agreement, bylaws, or other
incorporation or governing documents of any Entity.

“Government Approvals” means any authorization, consent, approval, License,
lease, ruling, permit, tariff, rate, certification, exemption, Filing, variance,
claim, Judgment, decree, sanction, or publication of, by or with, any notice to,
any declaration of or with, or any registration by or with, or any other action
or deemed action by or on behalf of, any Governmental Authority.

“Governmental Authority” means any domestic or foreign national, regional, or
local, court, governmental department, commission, authority, central bank,
board, bureau, agency, official, or other instrumentality exercising executive,
legislative, judicial, taxing, regulatory, or administrative powers or functions
of or pertaining to government.

“Hedge Instrument” means (a) any currency swap agreement, option contract,
future contract, option on futures contract, spot or forward contract, or other
agreements to purchase or sell currency or any other arrangement entered into by
a Person to hedge such Person’s exposure or to speculate on movements in rates
of exchange of currencies; (b) any interest rate swap, option contract, futures
contract, options on futures contract, cap, floor, collar, or any other similar
hedging arrangements entered into by a Person to hedge such Person’s exposure to
or to speculate on movements in interest rates; (c) any forward purchase,
forward sale, put option, synthetic put option, call option, collar, or any
other arrangement relating to commodities entered into by a Person to hedge such
Person’s exposure to or to speculate on commodity prices; and (d) any other
derivative transaction or hedging arrangement of any type or nature whatsoever
that is the subject at any time of trading in the over-the-counter derivatives
market.

“Indebtedness” means, without duplication, (a) all obligations created, issued,
or incurred for borrowed money (whether by loan, the issuance and sale of debt
securities, or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such other Person); (b) all obligations to pay the deferred purchase price
or acquisition price of property or services (other than accrued expenses and
trade accounts payable incurred in the ordinary course of business that are not
more than 90 days past due); (c) all obligations to pay money evidenced by a
note, bond, debenture, or similar instrument; (d) the principal amount of all
obligations under or in respect of leases capitalized in accordance with
generally accepted accounting principles as used in the U.S.; (e) all
reimbursement obligations in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions; (f) all payment
obligations under any Hedge Instrument to the extent constituting a liability
under generally accepted accounting principles as used in the U.S.; and (g) all
obligations of another Person of the type listed in clauses (a) through (f) of
this definition, payment of which is guaranteed by or secured by Liens on the
property of such Person (with respect to Liens, to the extent of the value of
property pledged pursuant to such Liens if less than the amount of such
obligations).

“Indemnified Party” has the meaning specified in Section 7.2(a).

“Indemnifying Party” has the meaning specified in Section 7.2(a).

9


--------------------------------------------------------------------------------




 

“Intellectual Property Rights” means all permits, licenses, trademarks, patents,
or agreements with respect to the usage of technology or other intellectual
property (other than those constituting Government Approvals and off-the-shelf,
commercially available software).

“Judgment” means any judgment, writ, order, decree, injunction, award,
restraining order, or ruling of or by any court, judge, justice, arbitrator, or
magistrate, including any bankruptcy court or judge, and any writ, order,
decree, or ruling of or by any Governmental Authority.

“KYD” means Cayman Islands dollars, the lawful currency of the Cayman Islands,
British West Indies.

“Law” or “Laws” means any national, regional, or local, or any foreign, statute,
law, code, ordinance, rule, regulation, resolution, Judgment, regulatory
agreement with a Governmental Authority, or general principle of common or civil
law or equity.

“Legal Proceeding” means any private or governmental action, suit, complaint,
arbitration, legal, or judicial or administrative proceeding or investigation,
whether civil, criminal, or of any other nature.

“Licenses” means all franchises, concessions, licenses, permits, authorizations,
certificates, variances, exemptions, consents, leases, rights of way, easements,
instruments, orders, and approvals issued by any Governmental Authority.

“Lien” means any (a) security agreement, conditional sale agreement, or other
title retention agreement; (b) lease, consignment, or bailment given for
security purposes; and (c) lien, charge, restrictive agreement, prohibition
against transfer, mortgage, pledge, legal privilege, option, encumbrance,
adverse interest, security interest, claim, attachment, exception to or defect
in title, or other ownership interest (including reservations, rights of entry,
possibilities of reverter, encroachments, easements, rights of way, restrictive
covenants, leases, and Licenses granted to other Persons) of any kind, but
excluding any of the foregoing created or imposed by or pursuant to this
Agreement or any other Transaction Document.

“Losses” means losses, liabilities, damages, dues, deficiencies, assessments,
Liens, fines, interest, penalties, including with respect to Taxes, costs,
expenses, and obligations, including amounts reasonably paid in settlement,
prosecuting, defending, or otherwise, and reasonable legal, accounting, experts,
and other fees, costs, and expenses, in connection with claims, actions, suits,
proceedings, hearings, investigations, charges, complaints, demands,
injunctions, and Judgments.

“Mandatory Metals Hedge Agreements” has the meaning specified in the Common
Security Agreement.

“Material Adverse Effect” means


(A)           WITH RESPECT TO MSC, OLD METALS, NEW CAYMAN, AND/OR NEW METALS,
(I) A MATERIAL ADVERSE EFFECT ON OR CHANGE TO THE CONDITION (FINANCIAL OR
OTHERWISE), BUSINESS,

10


--------------------------------------------------------------------------------




 


PERFORMANCE, OPERATIONS, OR PROPERTIES OF MSC, OLD METALS, NEW CAYMAN, AND NEW
METALS, AND THE PROJECT, TAKEN TOGETHER, EXCEPT TO THE EXTENT THAT SUCH EFFECT
OR CHANGE IS ATTRIBUTABLE TO OR RESULTS FROM (A) CHANGES AFFECTING GENERALLY THE
SECURITIES OR CAPITAL MARKETS OR ECONOMIC CONDITIONS IN THE COUNTRY OR COUNTRIES
IN WHICH ANY SUCH ENTITY CONDUCTS ITS BUSINESSES OR THE PROJECT IS CONDUCTED,
(B) CHANGES AFFECTING GENERALLY THE INDUSTRIES IN WHICH ANY SUCH ENTITY OPERATES
(AS OPPOSED TO CHANGES AFFECTING ANY SUCH ENTITY OR GROUP OF ENTITIES
SPECIFICALLY, PREDOMINANTLY OR DISPROPORTIONATELY), (C) CHANGES IN THE COUNTRY
OR COUNTRIES IN WHICH THE PROJECT IS BEING CONDUCTED OR ANY SUCH ENTITY CONDUCTS
ITS BUSINESSES AFFECTING GENERALLY THE INDUSTRIES IN WHICH ANY SUCH ENTITY
OPERATES (AS OPPOSED TO CHANGES AFFECTING ANY SUCH ENTITY OR GROUP OF ENTITIES
SPECIFICALLY, PREDOMINANTLY OR DISPROPORTIONATELY), (D) THE EFFECT OF THE PUBLIC
ANNOUNCEMENT OF THIS AGREEMENT OR THE PENDENCY OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND BY THE OTHER TRANSACTION DOCUMENTS, (E) CHANGES IN GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES IN THE U.S. OR ELSEWHERE, OR (F) THE MANDATORY METALS
HEDGE AGREEMENTS, OR (II) ANY EVENT, CHANGE, OR CIRCUMSTANCE THAT HAS A MATERIAL
ADVERSE EFFECT ON THE ABILITY OF SUCH ENTITY TO PERFORM ITS OBLIGATIONS UNDER,
AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY, THE TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY;


(B)           WITH RESPECT TO NEW SWEDEN 1 AND/OR NEW SWEDEN 2, (I) A MATERIAL
ADVERSE EFFECT ON OR CHANGE TO THE CONDITION (FINANCIAL OR OTHERWISE), BUSINESS,
PERFORMANCE, OPERATIONS, OR PROPERTIES OF NEW SWEDEN 1 AND NEW SWEDEN 2, TAKEN
TOGETHER, EXCEPT TO THE EXTENT THAT SUCH EFFECT OR CHANGE IS ATTRIBUTABLE TO OR
RESULTS FROM (A) CHANGES AFFECTING GENERALLY THE SECURITIES OR CAPITAL MARKETS
OR ECONOMIC CONDITIONS IN THE COUNTRY OR COUNTRIES IN WHICH ANY SUCH ENTITY
CONDUCTS ITS BUSINESSES OR THE PROJECT IS CONDUCTED, (B) CHANGES AFFECTING
GENERALLY THE INDUSTRIES IN WHICH ANY SUCH ENTITY OPERATES (AS OPPOSED TO
CHANGES AFFECTING ANY SUCH ENTITY OR GROUP OF ENTITIES SPECIFICALLY,
PREDOMINANTLY OR DISPROPORTIONATELY), (C) CHANGES IN THE COUNTRY OR COUNTRIES IN
WHICH THE PROJECT IS BEING CONDUCTED OR ANY SUCH ENTITY CONDUCTS ITS BUSINESSES
AFFECTING GENERALLY THE INDUSTRIES IN WHICH ANY SUCH ENTITY OPERATES (AS OPPOSED
TO CHANGES AFFECTING ANY SUCH ENTITY OR GROUP OF ENTITIES SPECIFICALLY,
PREDOMINANTLY OR DISPROPORTIONATELY), (D) THE EFFECT OF THE PUBLIC ANNOUNCEMENT
OF THIS AGREEMENT OR THE PENDENCY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND BY
THE OTHER TRANSACTION DOCUMENTS, OR (E) CHANGES IN GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES IN THE U.S. OR ELSEWHERE, OR (II) ANY EVENT, CHANGE, OR CIRCUMSTANCE
THAT HAS A MATERIAL ADVERSE EFFECT ON THE ABILITY OF SUCH ENTITY TO PERFORM ITS
OBLIGATIONS UNDER, AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY, THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY; OR


(C)           WITH RESPECT TO APEX, APEX SWEDEN, APEX LUXEMBOURG, AND/OR SERVICE
COMPANY (I) A MATERIAL ADVERSE EFFECT ON OR CHANGE TO THE CONDITION (FINANCIAL
OR OTHERWISE), BUSINESS, PERFORMANCE, OPERATIONS, OR PROPERTIES OF APEX AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, EXCEPT TO THE EXTENT THAT SUCH EFFECT OR CHANGE
IS ATTRIBUTABLE TO OR RESULTS FROM (A) CHANGES AFFECTING GENERALLY THE
SECURITIES OR CAPITAL MARKETS OR ECONOMIC CONDITIONS IN THE COUNTRY OR COUNTRIES
IN WHICH ANY SUCH ENTITY CONDUCTS ITS BUSINESSES OR THE PROJECT IS CONDUCTED,
(B) CHANGES AFFECTING GENERALLY THE INDUSTRIES IN WHICH ANY SUCH ENTITY OPERATES
(AS OPPOSED TO CHANGES AFFECTING ANY SUCH ENTITY OR GROUP OF ENTITIES
SPECIFICALLY, PREDOMINANTLY OR DISPROPORTIONATELY), (C) CHANGES IN THE COUNTRY
OR

11


--------------------------------------------------------------------------------




 


COUNTRIES IN WHICH THE PROJECT IS BEING CONDUCTED OR ANY SUCH ENTITY CONDUCTS
ITS BUSINESSES AFFECTING GENERALLY THE INDUSTRIES IN WHICH ANY SUCH ENTITY
OPERATES (AS OPPOSED TO CHANGES AFFECTING ANY SUCH ENTITY OR GROUP OF ENTITIES
SPECIFICALLY, PREDOMINANTLY OR DISPROPORTIONATELY), (D) THE EFFECT OF THE PUBLIC
ANNOUNCEMENT OF THIS AGREEMENT OR THE PENDENCY OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND BY THE OTHER TRANSACTION DOCUMENTS, OR (E) CHANGES IN GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES IN THE U.S. OR ELSEWHERE, OR (II) ANY EVENT,
CHANGE, OR CIRCUMSTANCE THAT HAS A MATERIAL ADVERSE EFFECT ON THE ABILITY OF
SUCH ENTITY TO PERFORM ITS OBLIGATIONS UNDER, AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY, THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.

“Material Project Documents” means the Contracts listed on Schedule B and each
other Contract to which MSC is a party or by which MSC’s assets are bound, which
is in effect on the date hereof, and has payments due to or from MSC thereunder
in excess of US$10,000,000.00.

“Metals Hedge Novation Agreements” means


(A)           THAT CERTAIN NOVATION AGREEMENT, DATED ON OR ABOUT THE DATE
HEREOF, AMONG BNP PARIBAS, OLD METALS, AS TRANSFEROR, AND APEX LUXEMBOURG, AS
TRANSFEREE, CONCERNING THAT CERTAIN ISDA MASTER AGREEMENT (TOGETHER WITH THE
SCHEDULE AND THE CREDIT SUPPORT ANNEX THERETO), DATED AS OF MARCH 16, 2005 (AS
AMENDED BY THAT CERTAIN AMENDMENT NO. 1 TO MASTER AGREEMENT, DATED AS OF
JUNE 16, 2005, AND AS FURTHER AMENDED BY THAT CERTAIN AMENDMENT AND RESTATEMENT
OF THE SCHEDULE TO THE MASTER AGREEMENT, DATED AS OF DECEMBER 1, 2005), BETWEEN
BNP PARIBAS AND OLD METALS;


(B)           THAT CERTAIN NOVATION AGREEMENT, DATED ON OR ABOUT THE DATE
HEREOF, AMONG BNP PARIBAS, APEX LUXEMBOURG, AS TRANSFEROR, AND NEW CAYMAN, AS
TRANSFEREE, CONCERNING THAT CERTAIN ISDA MASTER AGREEMENT (TOGETHER WITH THE
SCHEDULE AND THE CREDIT SUPPORT ANNEX THERETO), DATED AS OF MARCH 16, 2005 (AS
AMENDED BY THAT CERTAIN AMENDMENT NO. 1 TO MASTER AGREEMENT, DATED AS OF
JUNE 16, 2005, AND AS FURTHER AMENDED BY THAT CERTAIN AMENDMENT AND RESTATEMENT
OF THE SCHEDULE TO MASTER AGREEMENT, DATED AS OF DECEMBER 1, 2005), BETWEEN BNP
PARIBAS AND OLD METALS, AS NOVATED BY THE NOVATION AGREEMENT SPECIFIED IN
CLAUSE (A) OF THIS DEFINITION AND AS FURTHER AMENDED BY THAT CERTAIN SCHEDULE TO
MASTER AGREEMENT, DATED ON OR ABOUT THE DATE HEREOF, BETWEEN BNP PARIBAS AND NEW
CAYMAN;


(C)           THAT CERTAIN NOVATION AGREEMENT, DATED ON OR ABOUT THE DATE
HEREOF, AMONG BARCLAYS BANK PLC, OLD METALS, AS TRANSFEROR, AND APEX LUXEMBOURG,
AS TRANSFEREE, CONCERNING THAT CERTAIN ISDA MASTER AGREEMENT (TOGETHER WITH THE
SCHEDULE AND THE CREDIT SUPPORT ANNEX THERETO), DATED AS OF SEPTEMBER 4, 1998
(AS AMENDED BY THAT CERTAIN AMENDMENT, DATED FEBRUARY 18, 2005, AS FURTHER
AMENDED BY THAT CERTAIN AMENDMENT NO. 2, DATED AS OF JUNE 16, 2005, AND AS
FURTHER AMENDED BY THAT CERTAIN AMENDMENT AND RESTATEMENT OF THE SCHEDULE TO
MASTER AGREEMENT, DATED AS OF DECEMBER 1, 2005), BETWEEN BARCLAYS BANK PLC AND
OLD METALS; AND


(D)           THAT CERTAIN NOVATION AGREEMENT, DATED ON OR ABOUT THE DATE
HEREOF, AMONG BARCLAYS BANK PLC, APEX LUXEMBOURG, AS TRANSFEROR, AND NEW CAYMAN,
AS

12


--------------------------------------------------------------------------------




 


TRANSFEREE, CONCERNING THAT CERTAIN ISDA MASTER AGREEMENT (TOGETHER WITH THE
SCHEDULE AND THE CREDIT SUPPORT ANNEX THERETO), DATED AS OF SEPTEMBER 4, 1998
(AS AMENDED BY THAT CERTAIN AMENDMENT, DATED FEBRUARY 18, 2005, AS FURTHER
AMENDED BY THAT CERTAIN AMENDMENT NO. 2, DATED AS OF JUNE 16, 2005, AND AS
FURTHER AMENDED BY THAT CERTAIN AMENDMENT AND RESTATEMENT OF THE SCHEDULE TO
MASTER AGREEMENT, DATED AS OF DECEMBER 1, 2005), BETWEEN BARCLAYS BANK PLC AND
OLD METALS, AS NOVATED BY THE NOVATION AGREEMENT SPECIFIED IN CLAUSE (C) OF THIS
DEFINITION AND AS FURTHER AMENDED BY THAT CERTAIN SCHEDULE TO MASTER AGREEMENT,
DATED ON OR ABOUT THE DATE HEREOF, BETWEEN BARCLAYS BANK PLC AND NEW CAYMAN.

“Metals Quotaholders Agreement” has the meaning specified in Section 2.5(a)(v).

“Mining Concessions” means, collectively, the mining concessions listed on
Section 4.3(a) of the Apex Disclosure Schedule.

“Minute Books” has the meaning specified in Section 4.1(d).

“MOU” means that certain Non-Binding Memorandum of Understanding, dated
June 29, 2006, between Apex and Sumitomo.

“MSC” has the meaning specified in the recitals.

“MSC Management Agreement” means that certain Amended and Restated Management
and Services Agreement, dated on or about the date hereof, between MSC and
Service Company.

“MSC Shareholders Agreement” has the meaning specified in Section 2.5(a)(iv).

“MSC Subordinated Debt” means the Apex Sweden MSC Subordinated Debt, the New
Sweden 1 MSC Subordinated Debt, and the New Cayman MSC Subordinated Debt.

“New and Amended Financing Documents” means the agreements, documents, and
instruments listed on Schedule F.

“New Cayman” has the meaning specified in the recitals.

“New Cayman Acquired Shares” means shares of New Cayman representing 35% of the
issued and outstanding shares of New Cayman as of the Closing.

“New Cayman Shareholders Agreement” has the meaning specified in Section
2.5(a)(vi).

“New Concentrate Sales Agreement” means that certain Concentrate Sales
Agreement, dated on or about the date hereof, between MSC and New Metals.

“New Metals” has the meaning specified in the recitals.

13


--------------------------------------------------------------------------------




 

“New Metals Management Agreement” means that certain Management and Services
Agreement, dated on or about the date hereof, among New Metals, New Cayman, and
Service Company.

“New Sweden 1” has the meaning specified in the recitals.

“New Sweden 1 Acquired Shares” means shares of New Sweden 1 representing 100% of
the issued and outstanding shares of New Sweden 1 as of the Closing.

“New Sweden 1 MSC Subordinated Debt” has the meaning specified in the recitals.

“New Sweden 2” has the meaning specified in the recitals.

“New Sweden 2 Acquired Shares” means shares of New Sweden 2 representing 100% of
the issued and outstanding shares of New Sweden 2 as of the Closing.

“Old Metals” means Apex Metals GmbH, a Gesellschaft mit beschränkter Haftung
organized under the Laws of Switzerland, with its seat in Zug, Canton of Zug,
Switzerland and with a registered address of c/o Juris Treuhand AG,
Industriestrasse 47, 6304 Zug, Switzerland.

“Old Metals Concentrate Sales Agreement Termination” means that certain
Termination Agreement, dated as of the date hereof, between MSC and Old Metals,
concerning that certain Concentrate Sales Agreement, dated as of
December 1, 2005, between MSC and Old Metals.

“Omnibus Amendment Agreement” means that certain Omnibus Amendment Agreement,
dated as of September 20, 2006, among MSC, Apex, Apex Sweden, Apex Luxembourg,
Old Metals, New Cayman, New Metals, New Sweden 1, New Sweden 2, BNP Paribas,
Barclays Capital, Corporación Andina de Fomento, JPMorgan Chase Bank, N.A., the
senior lenders party thereto, and the hedge banks party thereto.

“Operational Agreements” means all Contracts to which Old Metals is a party or
by which its assets are bound requiring payments in excess of US$25,000.00 on an
annual basis or that are otherwise material to Old Metals.

“Option Agreement” means the Option Agreement in the form attached hereto as
Exhibit H, being entered into by Apex and Sumitomo.

“Other Property Rights” means, collectively, easements, leases, mining and civil
usufructs, rights of way, surface rights, real estate other than mining
concessions, and other property rights.

“Party” or “Parties” has the meaning specified in the preamble.

“Performance Security” has the meaning specified in Section 4.17.

“Permitted Liens” means, with respect to any Person, the following: (a) Liens
for Taxes, assessments, or other governmental charges or levies not yet due and
payable or that are being

14


--------------------------------------------------------------------------------




 

contested in good faith through appropriate proceedings diligently conducted and
for which adequate reserves (as determined on the basis of generally accepted
accounting principles as used in the U.S.) have been established; (b) Liens of
carriers, warehousemen, mechanics, materialmen, and landlords incurred in the
ordinary course of business for sums not yet due or that are being contested in
good faith through appropriate proceedings diligently conducted and for which
adequate reserves (as determined on the basis of generally accepted accounting
principles as used in the U.S.) have been established; (c) Liens incurred in the
ordinary course of business in connection with workmen’s compensation,
unemployment insurance, or other forms of governmental insurance or benefits, or
to secure performance of tenders, statutory obligations, legal privileges,
leases, bank guarantees, letters of credit, and Contracts (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety or appeal bonds; (d) purchase money security interests or
Liens on property acquired or held by the applicable Person in the ordinary
course of business to secure the purchase price of such property or to secure
indebtedness incurred solely for the purpose of financing the acquisition of
such property; (e) easements, restrictions, and other minor defects of title
that are not, in the aggregate, material or which do not, individually or in the
aggregate, materially and adversely affect the value of the property affected
thereby or the use thereof for its intended purpose; and (f) Liens incurred
under the Financing Documents.

“Person” means any natural person or Entity.

“Port Agreement” means that certain Construction and Port Services Agreement,
dated as of September 1, 2003 (as amended by First Amendment to the Construction
and Port Services Agreement, dated as of March 31, 2005, and as further amended
by Second Amendment to Construction and Port Services Agreement, dated as of
December 16, 2005) by and between MSC and Puerto de Mejillones S.A.

“Preemptive Rights” means (a) the preferred rights that the shareholders of a
sociedad anónima have, pursuant to Article 255 of the Bolivian Corporations Law,
entitling them to purchase newly issued shares of such sociedad anónima in
accordance with their pro rata shareholding; (b) the preferred rights that the
quotaholders of a Gesellschaft mit beschränkter Haftung have, pursuant to
Article 787 of the Swiss Code of Obligations, entitling them to acquire a
proportional increase of their quotas; and (c) the preferred rights that the
shareholders of a Swedish privat aktiebolag have entitling them to purchase
newly issued shares of such privat aktiebolag in accordance with their pro rata
shareholding.

“Project” means the development, establishment, construction, and operation by
MSC of the San Cristóbal open pit silver, zinc, and lead mine and processing
facilities located in the Potosi Department, Bolivia, the processing of silver,
zinc, and lead ores to recover silver bearing zinc, and lead concentrates, and
related infrastructure (including rail transportation, power transmission, and
port facilities), and the marketing and sale of the products thereof and other
activities reasonably ancillary thereto.

“Project Information” means all the information related to the Project contained
in the Apex Disclosure Bundle taken as a whole.

15


--------------------------------------------------------------------------------




 

“Purchase Price” has the meaning specified in Section 2.2.

“Rail Transportation Agreement” means that certain Transportation Agreement,
dated as of March 15, 2005, between MSC and Antofagasta Railway Company PLC.

“Reimbursement Agreement” means a reimbursement agreement in the form attached
hereto as Exhibit I, being entered into by Sumitomo in favor of Apex.

“Reference Exchange Rate” has the meaning specified in Section 8.11(d).

“Restriction” means, with respect to any share capital, partnership interest,
membership right or membership interest in a limited liability company, or other
equity interest or security, any voting or other trust or agreement, option,
warrant, preemptive right (other than Preemptive Rights), right of first offer,
right of first refusal, escrow arrangement, proxy, buy-sell agreement, power of
attorney, or other Contract (but excluding this Agreement and the other
Transaction Documents), or any License that, conditionally or unconditionally,
(a) grants to any Person the right to purchase or otherwise acquire, or
obligates any Person to sell or otherwise dispose of or issue, or otherwise
gives or, whether upon the occurrence of any event or with notice or lapse of
time or both or otherwise, may give any Person the right to acquire (i) any such
share capital, partnership interest, membership right or membership interest in
a limited liability company, or other equity interest or security; (ii) any
proceeds of, or any distributions paid or that are or may become payable with
respect to, any such share capital, partnership interest, membership right or
membership interest in a limited liability company, or other equity interest or
security; or (iii) any interest in such share capital, partnership interest,
membership right or membership interest in a limited liability company, or other
equity interest or security or any such proceeds or distributions; (b) restricts
or, whether upon the occurrence of any event or with notice or lapse of time or
both or otherwise, is reasonably likely to restrict the transfer or voting of,
or the exercise of any rights or the enjoyment of any benefits arising by reason
of ownership of, any such share capital, partnership interest, membership right
or membership interest in a limited liability company, or other equity interest
or security or any such proceeds or distributions; or (c) creates or, whether
upon the occurrence of any event or with notice or lapse of time or both or
otherwise, is reasonably likely to create a Lien or purported Lien affecting
such share capital, partnership interest, membership right or membership
interest in a limited liability company, or other equity interest or security,
proceeds or distributions.

“Scheduled Contracts” has the meaning specified in Section 4.7(a).

“SEK” means Swedish kronas, the lawful currency of Sweden.

“Service Company” means Apex Silver Mines Corporation, a corporation organized
under the Laws of Delaware, U.S.A.

“Subsidiary” means, with respect to any Person:


(A)           A CORPORATION A MAJORITY IN VOTING POWER OF WHOSE SHARE CAPITAL
WITH VOTING POWER, UNDER ORDINARY CIRCUMSTANCES, TO ELECT DIRECTORS IS, AT THE
DATE OF DETERMINATION THEREOF, DIRECTLY OR INDIRECTLY, OWNED BY SUCH PERSON, BY
A SUBSIDIARY OF

16


--------------------------------------------------------------------------------




 


SUCH PERSON, OR BY SUCH PERSON AND ONE OR MORE SUBSIDIARIES OF SUCH PERSON,
WITHOUT REGARD TO WHETHER THE VOTING OF SUCH SHARE CAPITAL IS SUBJECT TO A
VOTING AGREEMENT OR SIMILAR RESTRICTION,


(B)           A PARTNERSHIP OR LIMITED LIABILITY COMPANY IN WHICH SUCH PERSON OR
A SUBSIDIARY OF SUCH PERSON IS, AT THE DATE OF DETERMINATION THEREOF, (I) IN THE
CASE OF A PARTNERSHIP, A GENERAL PARTNER OF SUCH PARTNERSHIP WITH THE POWER
AFFIRMATIVELY TO DIRECT THE POLICIES AND MANAGEMENT OF SUCH PARTNERSHIP OR
(II) IN THE CASE OF A LIMITED LIABILITY COMPANY, THE MANAGING MEMBER OR, IN THE
ABSENCE OF A MANAGING MEMBER, A MEMBER WITH THE POWER AFFIRMATIVELY TO DIRECT
THE POLICIES AND MANAGEMENT OF SUCH LIMITED LIABILITY COMPANY, OR


(C)           ANY ENTITY (OTHER THAN A CORPORATION, PARTNERSHIP, OR LIMITED
LIABILITY COMPANY) IN WHICH SUCH PERSON, A SUBSIDIARY OF SUCH PERSON, OR SUCH
PERSON AND ONE OR MORE SUBSIDIARIES OF SUCH PERSON, DIRECTLY OR INDIRECTLY, AT
THE DATE OF DETERMINATION THEREOF, HAS (I) THE POWER TO ELECT OR DIRECT THE
ELECTION OF A MAJORITY OF THE MEMBERS OF THE GOVERNING BODY OF SUCH PERSON
(WHETHER OR NOT SUCH POWER IS SUBJECT TO A VOTING AGREEMENT OR SIMILAR
RESTRICTION) OR (II) IN THE ABSENCE OF SUCH A GOVERNING BODY, AT LEAST A
MAJORITY OWNERSHIP INTEREST.

“Sumitomo” has the meaning specified in the preamble.

“Sumitomo Completion Agreement” means that certain Sumitomo Completion
Agreement, dated on or about the date hereof, among Sumitomo, Barclays Capital,
BNP Paribas, and JPMorgan Chase Bank, N.A.

“Sumitomo Disclosure Schedule” means the schedule so named attached hereto as
Schedule D.

“Sumitomo Guaranty” means the Guaranty in the form attached hereto as Exhibit E,
being entered into by Sumitomo in favor of Apex Sweden, Apex Luxembourg, and
Apex.

“Sweden” means the Kingdom of Sweden.

“Swiss Company Law” means Articles 620 to 926 of the Swiss Code of Obligations.

“Switzerland” means the Swiss Confederation.

“Tax Authority” means any Governmental Authority of any kind with the power to
impose any Tax.

“Tax” or “Taxes” means all taxes, however denominated, foreign or domestic,
including any monetary adjustments, interest, penalties or other additions to
tax that may become payable in respect thereof, imposed by any Tax Authority,
which taxes include all income or profits taxes, payroll and employee
withholding taxes, unemployment insurance, social security taxes, income
withholding taxes, sales and use taxes, value added taxes, ad valorem taxes,
excise taxes, franchise taxes, gross receipts taxes, business or municipal
license (patente municipal) taxes,

17


--------------------------------------------------------------------------------




 

occupation taxes, real and personal property taxes, stamp taxes, environmental
taxes, severance taxes, production taxes, transfer taxes, workers’ compensation,
governmental charges, and other obligations of the same or of a similar nature
to any of the foregoing.

“Tax Returns” means all returns, declarations, reports, forms, claims for
refund, estimates, information returns, and statements and other documentation,
including amendments, required to be maintained or filed with or supplied to any
Tax Authority in connection with any Taxes.

“Third Party Concentrate Sales Agreement” has the meaning specified in the
Common Security Agreement.

“Transaction Documents” means this Agreement, the MSC Shareholders Agreement,
the Metal Quotaholders Agreement, the New Cayman Shareholders Agreement, the
Deferred Payments Agreement, the Dispute Resolution Agreement, the MSC
Management Agreement, the New Metals Management Agreement, the Option Agreement,
the New and Amended Financing Documents, the Metals Hedge Novation Agreements,
the Old Metals Concentrate Sales Agreement Termination, the New Concentrate
Sales Agreement, the Apex Parent Guarantees, the Sumitomo Guaranty, the
Reimbursement Agreement, and any and all other documents, instruments, and
agreements being or to be executed and delivered in connection with the
transactions contemplated hereby (including in connection with the satisfaction
of each Party’s conditions hereunder) or thereby.

“Transmission Line Loan Documents” means (a) that certain Power Line
Construction and Transmission Agreement, dated as of January 14, 2005 (as
amended by the First Amendment to Power Line Construction and Transmission
Agreement, dated as of March 14, 2005, and as further amended by the Second
Amendment to Power Line Construction and Transmission Agreement, dated as of
August 29, 2005), among MSC, Ingelec S.A., Ingelec Transportadora de
Electricidad S.A., Ingelec Electricity Transportation Investments, Corp., and
San Cristóbal Transportadora de Electricidad, S.A.; (b) that certain Loan
Agreement, dated as of April 15, 2005, between ASC Bolivia and San Cristóbal
Transportadora de Electricidad, S.A.; (c) that certain Promissory Note, dated as
of April 15, 2005, made by San Cristóbal Transportadora de Electricidad, S.A. in
favor of ASC Bolivia; (d) that certain Escrow Agreement and Account Pledge and
Security Agreement, dated as of April 15, 2005, among San Cristóbal
Transportadora de Electricidad, S.A., ASC Bolivia, and Atlantic Security Bank,
Cayman Islands; (e) that certain Pledge Agreement, dated as of April 15, 2005,
made by Ingelec Electricity Transportation Investments, Corp., Raúl Quiroga, and
Rene Fernández in favor of ASC Bolivia; (f) that certain Pledge Agreement, dated
as of April 15, 2005, made by Ingelec Transportadora de Electricidad S.A. in
favor of ASC Bolivia; (g) that certain Guaranty, dated as of April 15, 2005,
made by Ingelec S.A., Ingelec Transportadora de Electricidad S.A., and Ingelec
Electricity Transportation Investments, Corp. in favor of ASC Bolivia; and (h) a
moveables pledge agreement to be entered into pursuant to the agreement referred
to in clause (b) of this definition.

“Unaudited Balance Sheet Date” has the meaning specified in Section 4.5(a).

“Unaudited Separate Balance Sheet Date” has the meaning specified in Section
4.5(a).

18


--------------------------------------------------------------------------------




 

“U.S.” or “U.S.A.” means the United States of America.

“US$” means Dollars.


ARTICLE II
PURCHASE AND SALE; CLOSING


SECTION 2.1             PURCHASE AND SALE.  ON AND SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT BY THE PARTIES AND FOR THE CONSIDERATION SPECIFIED IN SECTION
2.2:


(A)           SUMITOMO IS PURCHASING FROM APEX SWEDEN, AND APEX SWEDEN IS
SELLING, TRANSFERRING, ASSIGNING, CONVEYING, AND DELIVERING TO SUMITOMO, ALL THE
RIGHT, TITLE, AND INTEREST OF APEX SWEDEN IN AND TO THE NEW SWEDEN 1 ACQUIRED
SHARES, FREE AND CLEAR OF ALL LIENS AND RESTRICTIONS, OTHER THAN LIENS OR
RESTRICTIONS (I) CREATED BY THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS, (II) IMPOSED BY APPLICABLE LAW OR THE GOVERNING DOCUMENTS OF NEW
SWEDEN 1 GENERALLY ON ALL SHARES OF NEW SWEDEN 1, OR (III) EXISTING UNDER THE
FINANCING DOCUMENTS;


(B)           SUMITOMO IS PURCHASING FROM APEX SWEDEN, AND APEX SWEDEN IS
SELLING, TRANSFERRING, ASSIGNING, CONVEYING, AND DELIVERING TO SUMITOMO, ALL THE
RIGHT, TITLE, AND INTEREST OF APEX SWEDEN IN AND TO THE NEW SWEDEN 2 ACQUIRED
SHARES, FREE AND CLEAR OF ALL LIENS AND RESTRICTIONS, OTHER THAN LIENS OR
RESTRICTIONS (I) CREATED BY THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS, (II) IMPOSED BY APPLICABLE LAW OR THE GOVERNING DOCUMENTS OF NEW
SWEDEN 2 GENERALLY ON ALL SHARES OF NEW SWEDEN 2, OR (III) EXISTING UNDER THE
FINANCING DOCUMENTS; AND


(C)           SUMITOMO IS PURCHASING FROM APEX LUXEMBOURG, AND APEX LUXEMBOURG
IS SELLING, TRANSFERRING, ASSIGNING, CONVEYING, AND DELIVERING TO SUMITOMO, ALL
THE RIGHT, TITLE, AND INTEREST OF APEX LUXEMBOURG IN AND TO THE NEW CAYMAN
ACQUIRED SHARES, FREE AND CLEAR OF ALL LIENS AND RESTRICTIONS, OTHER THAN LIENS
OR RESTRICTIONS (I) CREATED BY THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS, (II) IMPOSED BY APPLICABLE LAW OR THE GOVERNING DOCUMENTS OF NEW
CAYMAN GENERALLY ON ALL SHARES OF NEW CAYMAN, OR (III) EXISTING UNDER THE
FINANCING DOCUMENTS.


SECTION 2.2             PURCHASE PRICE  SIMULTANEOUSLY WITH EXECUTION AND
DELIVERY OF THIS AGREEMENT, SUMITOMO IS (A) PAYING OR CAUSING TO BE PAID TO APEX
SWEDEN AND APEX LUXEMBOURG US$224,000,000.00 (THE “PURCHASE PRICE”) BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE DOLLAR FUNDS TO SUCH ACCOUNT OR ACCOUNTS OF
APEX , AS APEX SWEDEN AND/OR APEX LUXEMBOURG HAS SPECIFIED TO SUMITOMO PRIOR TO
THE DATE HEREOF AND (B) AGREEING TO MAKE PAYMENTS TO APEX SWEDEN AT THE TIMES,
IN THE AMOUNTS, AND OTHERWISE IN ACCORDANCE WITH AND ON THE TERMS SET FORTH IN
THE DEFERRED PAYMENTS AGREEMENT (THE “DEFERRED PAYMENTS”).


SECTION 2.3             ALLOCATION OF PURCHASE PRICE.  THE PARTIES SHALL
ALLOCATE THE PURCHASE PRICE AMONG THE NEW SWEDEN 1 ACQUIRED SHARES, THE NEW
SWEDEN 2 ACQUIRED SHARES, THE NEW CAYMAN ACQUIRED SHARES, AND THE ASC BOLIVIA
ACQUIRED ASSETS AS SPECIFIED ON SCHEDULE E FOR

19


--------------------------------------------------------------------------------




 

all purposes; provided that such allocations are consistent with Law (including
financial reporting and Tax Law).  The Parties covenant and agree that (a) such
allocation was determined in an arm’s length negotiation and none of the Parties
shall take a position on any Tax Return before any Tax Authority or in any
judicial proceeding that is in any way inconsistent with such allocation without
the prior written consent of the other Parties or unless specifically required
pursuant to a determination by an applicable Tax Authority; (b) they shall
cooperate with each other in connection with the preparation, execution, and
filing of all Tax Returns related to such allocation; and (c) they shall
promptly advise each other regarding the existence of any tax audit,
controversy, or litigation related to such allocation.  The parties agree to
treat any amounts payable pursuant ARTICLE VII, as an adjustment to the Purchase
Price for Tax purposes, unless the Law, pursuant to a determination by an
applicable Tax Authority, causes such a payment not to be treated as an
adjustment to the Purchase Price for Tax purposes.


SECTION 2.4             CLOSING.  THE CLOSING OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT (THE “CLOSING”) COMMENCED AT 9:00 A.M., GEORGE TOWN, GRAND
CAYMAN, CAYMAN ISLANDS, BRITISH WEST INDIES TIME IN GEORGE TOWN, GRAND CAYMAN,
CAYMAN ISLANDS, BRITISH WEST INDIES, ON DATE HEREOF (THE “CLOSING DATE”).


SECTION 2.5             CLOSING DELIVERIES.


(A)           APEX CLOSING DELIVERIES.  AT THE CLOSING, APEX, APEX SWEDEN, AND
APEX LUXEMBOURG ARE DELIVERING OR CAUSING TO BE DELIVERED TO SUMITOMO:

(I)                                     ONE OR MORE CERTIFICATES EVIDENCING THE
NEW SWEDEN 1 ACQUIRED SHARES, DULY ENDORSED BY APEX SWEDEN TO SUMITOMO, TOGETHER
WITH A COPY OF THE SHAREHOLDERS’ REGISTER OF NEW SWEDEN 1 EVIDENCING THAT
SUMITOMO HAS BEEN ENTERED THEREIN AS HOLDER OF THE NEW SWEDEN 1 ACQUIRED SHARES;

(II)                               ONE OR MORE CERTIFICATES EVIDENCING THE NEW
SWEDEN 2 ACQUIRED SHARES, DULY ENDORSED BY APEX SWEDEN TO SUMITOMO, TOGETHER
WITH A COPY OF THE SHAREHOLDERS’ REGISTER OF NEW SWEDEN 2 EVIDENCING THAT
SUMITOMO HAS BEEN ENTERED THEREIN AS HOLDER OF THE NEW SWEDEN 2 ACQUIRED SHARES;

(III)                            ONE OR MORE CERTIFICATES EVIDENCING THE NEW
CAYMAN ACQUIRED SHARES, DULY ENDORSED BY APEX LUXEMBOURG TO SUMITOMO, TOGETHER
WITH A COPY OF THE SHAREHOLDERS’ REGISTER OF NEW CAYMAN EVIDENCING THAT SUMITOMO
HAS BEEN ENTERED THEREIN AS HOLDER OF THE NEW CAYMAN ACQUIRED SHARES;

(IV)                           COUNTERPARTS OF THE MSC SHAREHOLDERS AGREEMENT IN
THE FORM ATTACHED HERETO AS EXHIBIT A (THE “MSC SHAREHOLDERS AGREEMENT”), DULY
EXECUTED BY APEX LUXEMBOURG, APEX SWEDEN, OLD METALS, NEW SWEDEN 1, AND MSC;

20


--------------------------------------------------------------------------------


 

(V)                                 COUNTERPARTS OF THE METALS QUOTAHOLDERS
AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT B (THE “METALS QUOTAHOLDERS
AGREEMENT”), DULY EXECUTED BY APEX SWEDEN, NEW SWEDEN 2, AND NEW METALS;

(VI)                              COUNTERPARTS OF THE APEX SILVER FINANCE
SHAREHOLDERS AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT C (THE “NEW CAYMAN
SHAREHOLDERS AGREEMENT”), DULY EXECUTED BY APEX LUXEMBOURG AND NEW CAYMAN;

(VII)                        COUNTERPARTS OF THE DISPUTE RESOLUTION AGREEMENT IN
THE FORM ATTACHED HERETO AS EXHIBIT G (THE “DISPUTE RESOLUTION AGREEMENT”), DULY
EXECUTED BY APEX, APEX LUXEMBOURG, APEX SWEDEN, NEW METALS, SERVICE COMPANY, NEW
SWEDEN 1, NEW SWEDEN 2, MSC, NEW METALS, AND NEW CAYMAN;

(VIII)                     COUNTERPARTS OF THE MSC MANAGEMENT AGREEMENT, DULY
EXECUTED BY MSC AND SERVICE COMPANY;

(IX)                             COUNTERPARTS OF THE NEW METALS MANAGEMENT
AGREEMENT, DULY EXECUTED BY NEW METALS, NEW CAYMAN, AND SERVICE COMPANY;

(X)                                COUNTERPARTS OF THE DEFERRED PAYMENTS
AGREEMENT, DULY EXECUTED BY APEX SWEDEN;

(XI)                             COUNTERPARTS OF THE OPTION AGREEMENT, DULY
EXECUTED BY APEX;

(XII)                          A COPY OF THE APEX DISCLOSURE BUNDLE, WHICH COPY
HAS BEEN REVIEWED AND INITIALED BY REPRESENTATIVES OF APEX IN ORDER TO ENSURE
THAT IT IS IDENTICAL TO THE COPIES BEING RETAINED BY APEX AND SUMITOMO;

(XIII)                       THE VARIOUS CERTIFICATES, INSTRUMENTS, AND
DOCUMENTS REFERRED TO IN SECTION 6.2;

(XIV)                      COUNTERPARTS OF THE NEW AND AMENDED FINANCING
DOCUMENTS, DULY EXECUTED BY APEX AND ITS SUBSIDIARIES THAT ARE PARTIES THERETO;

(XV)                         WRITTEN LETTERS OF RESIGNATION FROM EACH OF THE
CURRENT OFFICERS, IF ANY, AND MEMBERS OF THE BOARDS OF DIRECTORS OF NEW SWEDEN 1
AND NEW SWEDEN 2 TO BE EFFECTIVE IMMEDIATELY FOLLOWING THE CLOSING;

(XVI)                      COUNTERPARTS OF THE METALS HEDGE NOVATION AGREEMENTS,
DULY EXECUTED BY OLD METALS AND NEW CAYMAN;

(XVII)                   COUNTERPARTS OF THE OLD METALS CONCENTRATE SALES
AGREEMENT TERMINATION, DULY EXECUTED BY OLD METALS AND MSC;

21


--------------------------------------------------------------------------------




 

(XVIII)                COUNTERPARTS OF THE NEW CONCENTRATE SALES AGREEMENT, DULY
EXECUTED BY NEW METALS AND MSC;

(XIX)                        A WRITTEN LETTER OF RESIGNATION FROM ONE DIRECTOR
OF MSC;

(XX)                           A COPY OF ARTICLES OF ASSOCIATION OF NEW METALS
IN THE FORM OF THE GERMAN LANGUAGE VERSION ATTACHED AS EXHIBIT A TO THE METALS
QUOTAHOLDERS AGREEMENT;

(XXI)                        A COPY OF ARTICLES OF ASSOCIATION OF NEW CAYMAN IN
THE FORM ATTACHED AS EXHIBIT A TO THE NEW CAYMAN SHAREHOLDERS AGREEMENT;

(XXII)                     COUNTERPARTS OF THE REIMBURSEMENT AGREEMENT, DULY
EXECUTED BY APEX;

(XXIII)                  US$50,000.00 TO SUMITOMO BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE DOLLAR FUNDS TO SUCH ACCOUNT OF SUMITOMO AS SUMITOMO HAS
SPECIFIED TO APEX PRIOR TO THE DATE HEREOF IN RESPECT OF A FEE BEING PAID BY
APEX TO SUMITOMO IN CONNECTION WITH SUMITOMO’S EXECUTION AND DELIVERY OF THE
SUMITOMO COMPLETION AGREEMENT;

(XXIV)                 THE APEX PARENT GUARANTEES, DULY EXECUTED BY APEX; AND

(XXV)                    SUCH OTHER DOCUMENTS AND INSTRUMENTS AS SUMITOMO HAS
REASONABLY REQUESTED.


(B)           SUMITOMO CLOSING DELIVERIES.  AT THE CLOSING, SUMITOMO IS
DELIVERING OR CAUSING TO BE DELIVERED TO APEX, APEX SWEDEN, AND APEX LUXEMBOURG:

(I)            THE PURCHASE PRICE;

(II)           COUNTERPARTS OF THE NEW CAYMAN SHAREHOLDERS AGREEMENT, DULY
EXECUTED BY SUMITOMO;

(III)         THE SUMITOMO GUARANTY, DULY EXECUTED BY SUMITOMO;

(IV)         COUNTERPARTS OF THE DISPUTE RESOLUTION AGREEMENT, DULY EXECUTED BY
SUMITOMO;

(V)          COUNTERPARTS OF THE DEFERRED PAYMENTS AGREEMENT, DULY EXECUTED BY
SUMITOMO;

(VI)         COUNTERPARTS OF THE OPTION AGREEMENT, DULY EXECUTED BY SUMITOMO;

22


--------------------------------------------------------------------------------




 

(VII)                        COUNTERPARTS OF THE REIMBURSEMENT AGREEMENT, DULY
EXECUTED BY SUMITOMO;

(VIII)                     A COPY OF THE APEX DISCLOSURE BUNDLE, WHICH COPY HAS
BEEN REVIEWED AND INITIALED BY REPRESENTATIVES OF SUMITOMO IN ORDER TO ENSURE
THAT IT IS IDENTICAL TO THE COPIES BEING RETAINED BY APEX AND SUMITOMO;

(IX)                             THE VARIOUS CERTIFICATES, INSTRUMENTS, AND
DOCUMENTS REFERRED TO IN SECTION 6.3;

(X)                                COUNTERPARTS OF THE NEW AND AMENDED FINANCING
DOCUMENTS, DULY EXECUTED BY SUMITOMO; AND

(XI)                             SUCH OTHER DOCUMENTS AND INSTRUMENTS AS APEX
HAS REASONABLY REQUESTED.


SECTION 2.6             MOU.  SUMITOMO AND APEX HEREBY AGREE THAT UPON THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE PARTIES, THE MOU IS HEREBY
TERMINATED, AND THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS CONTAIN, AND
ARE INTENDED AS, A COMPLETE STATEMENT OF ALL OF THE TERMS OF THE AGREEMENTS
BETWEEN THE PARTIES AND THE OTHER PARTIES THERETO WITH RESPECT TO THE MATTERS
PROVIDED FOR IN THE MOU, AND SUPERSEDE AND DISCHARGE THE MOU.


ARTICLE III
TRANSACTION REPRESENTATIONS AND WARRANTIES


SECTION 3.1             APEX’S REPRESENTATIONS AND WARRANTIES.  APEX REPRESENTS
AND WARRANTS WITH RESPECT TO ITSELF, APEX SWEDEN, APEX LUXEMBOURG, OLD METALS,
AND SERVICE COMPANY TO SUMITOMO THAT THE STATEMENTS CONTAINED IN THIS SECTION
3.1 ARE TRUE, CORRECT, AND COMPLETE AS OF THE DATE OF THIS AGREEMENT (EXCEPT TO
THE EXTENT SUCH REPRESENTATION AND WARRANTY SPECIFICALLY SPEAKS AS OF A
DIFFERENT DATE).


(A)           ORGANIZATION.  IT IS DULY ORGANIZED, VALIDLY EXISTING, AND, TO THE
EXTENT APPLICABLE IN ITS JURISDICTION OF ORGANIZATION, IN GOOD STANDING, UNDER
THE LAWS OF ITS JURISDICTION OF ORGANIZATION.


(B)           POWER AND AUTHORITY.  (I) IT HAS ALL REQUISITE CORPORATE OR OTHER
ENTITY POWER AND AUTHORITY TO ENTER INTO, AND TO PERFORM ITS OBLIGATIONS UNDER,
THIS AGREEMENT AND EACH TRANSACTION DOCUMENT BEING OR TO BE EXECUTED AND
DELIVERED BY IT PURSUANT TO THIS AGREEMENT; AND (II) THE EXECUTION AND DELIVERY
BY IT OF THIS AGREEMENT AND EACH TRANSACTION DOCUMENT TO WHICH IT IS OR SHALL BE
A PARTY, AND THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND
EACH TRANSACTION DOCUMENT TO WHICH IT IS OR SHALL BE A PARTY, HAVE BEEN DULY
AUTHORIZED BY ALL REQUISITE CORPORATE OR OTHER ENTITY ACTION.


(C)           VALIDITY.  EACH OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT HAS BEEN DULY EXECUTED AND
DELIVERED BY IT, AND ASSUMING THE DUE EXECUTION AND DELIVERY BY EACH OTHER PARTY
HERETO AND THERETO, THIS

23


--------------------------------------------------------------------------------




 


AGREEMENT CONSTITUTES, AND WHEN EXECUTED AND DELIVERED BY IT PURSUANT TO THIS
AGREEMENT, EACH TRANSACTION DOCUMENT BEING OR TO BE EXECUTED AND DELIVERED BY IT
SHALL CONSTITUTE, ITS LEGAL, VALID, AND BINDING OBLIGATION, ENFORCEABLE AGAINST
IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE AFFECTED
BY APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM, OR SIMILAR
LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY.


(D)           CONSENTS.  EXCEPT FOR ANY REQUIRED AUTHORIZATIONS AND GOVERNMENT
APPROVALS SET FORTH IN SECTION 3.1(D) OF THE APEX DISCLOSURE SCHEDULE OR THAT
HAVE BEEN OBTAINED OR MADE, NO AUTHORIZATION OR GOVERNMENT APPROVAL IS REQUIRED,
ON BEHALF OF IT IN CONNECTION WITH THE EXECUTION, DELIVERY, OR PERFORMANCE BY IT
OF THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS BEING OR TO BE
EXECUTED AND DELIVERED BY IT, OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


(E)           NO CONFLICTS.  ASSUMING THE AUTHORIZATIONS AND GOVERNMENT
APPROVALS SET FORTH IN SECTION 3.1(D) OF THE APEX DISCLOSURE SCHEDULE WILL BE
OBTAINED OR MADE, THE EXECUTION AND DELIVERY BY IT OF THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT DO NOT,
AND THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND
SHALL NOT, (I) VIOLATE OR CONFLICT WITH ANY PROVISION OF ITS GOVERNING
DOCUMENTS; (II) VIOLATE ANY OF THE TERMS, CONDITIONS, OR PROVISIONS OF ANY LAW
OR GOVERNMENT APPROVAL TO WHICH IT IS SUBJECT OR BY WHICH IT OR ANY OF ITS
ASSETS IS BOUND; (III) RESULT IN A VIOLATION OR BREACH OF, OR (WITH OR WITHOUT
THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH) CONSTITUTE A DEFAULT (OR GIVE
RISE TO ANY RIGHT OF TERMINATION OR CANCELLATION) UNDER, OR GIVE RISE TO OR
ACCELERATE ANY MATERIAL OBLIGATION UNDER, OR PURSUANT TO, ANY MATERIAL CONTRACT
TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS ASSETS IS BOUND; OR
(IV) RESULT IN A LIEN OR RESTRICTION (OTHER THAN ANY LIEN OR RESTRICTION OF THE
TYPE REFERRED TO IN THE FIRST SENTENCES OF SECTION 3.1(L)  AND SECTION 3.1(O))
ON ANY OF THE NEW SWEDEN 1 ACQUIRED SHARES, THE NEW SWEDEN 2 ACQUIRED SHARES, OR
THE NEW CAYMAN ACQUIRED SHARES.


(F)            BROKERS’ AND FINDERS’ FEES.  THERE IS NO BROKER, FINDER,
INVESTMENT BANKER, OR SIMILAR INTERMEDIARY THAT HAS BEEN RETAINED BY, OR IS
AUTHORIZED TO ACT ON BEHALF OF, IT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS OR DIRECTORS WHO SHALL BE ENTITLED TO ANY FEE OR COMMISSION
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR UPON
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND WHICH FEE OR
COMMISSION COULD BE OR BECOME A LIABILITY OF SUMITOMO, ANY OF SUMITOMO’S
AFFILIATES, MSC, OLD METALS, NEW METALS, NEW CAYMAN, OR EITHER ACQUIRED ENTITY.


(G)           CAPITALIZATION OF NEW SWEDEN 1.  (I) NEW SWEDEN 1 HAS AN ISSUED
AND REGISTERED SHARE CAPITAL OF SEK 100,000 DIVIDED INTO 1,000 ISSUED AND
OUTSTANDING SHARES, ALL IN A SINGLE SERIES, WITH NO PREFERENCE; (II) THE ISSUED
AND OUTSTANDING SHARES OF NEW SWEDEN 1 ARE AS SET FORTH ON SCHEDULE A-1, AND THE
INFORMATION SET FORTH THEREIN IS TRUE, CORRECT, AND COMPLETE; (III) ALL OF SUCH
ISSUED AND OUTSTANDING SHARES ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID,
AND NONASSESSABLE AND NOT ISSUED IN VIOLATION OF ANY

24


--------------------------------------------------------------------------------




 


PREEMPTIVE RIGHTS; (IV) THERE ARE NO OTHER ISSUED OR OUTSTANDING CAPITAL,
SUBSCRIPTIONS, OPTIONS, WARRANTS, PUTS, CALLS, TRUSTS (VOTING OR OTHERWISE),
RIGHTS, EXCHANGEABLE OR CONVERTIBLE SECURITIES, OR OTHER COMMITMENTS OR
AGREEMENTS OF ANY NATURE RELATING TO THE CAPITAL OR OTHER SECURITIES OF OR
OWNERSHIP INTERESTS IN NEW SWEDEN 1 OR OBLIGATING NEW SWEDEN 1, AT ANY TIME OR
UPON THE HAPPENING OF ANY EVENT, TO ISSUE, TRANSFER, DELIVER, SELL, REPURCHASE,
REDEEM, OR OTHERWISE ACQUIRE, OR CAUSE TO BE ISSUED, TRANSFERRED, DELIVERED,
SOLD, REPURCHASED, REDEEMED, OR OTHERWISE ACQUIRED, ANY OF ITS SHARE CAPITAL,
OTHER SECURITIES, OR OWNERSHIP INTERESTS OR ANY PHANTOM SHARES, PHANTOM EQUITY
INTERESTS, OR STOCK OR EQUITY APPRECIATION RIGHTS, OR OTHER OWNERSHIP INTERESTS
IN NEW SWEDEN 1 OR OBLIGATING NEW SWEDEN 1 TO GRANT, EXTEND, OR ENTER INTO ANY
SUCH SUBSCRIPTION, OPTION, WARRANT, PUT, CALL, TRUST, RIGHT, EXCHANGEABLE OR
CONVERTIBLE SECURITY, COMMITMENT, OR AGREEMENT.


(H)           CAPITALIZATION OF NEW SWEDEN 2.  (I) NEW SWEDEN 2 HAS AN ISSUED
AND REGISTERED SHARE CAPITAL OF SEK 100,000 DIVIDED INTO 1,000 ISSUED AND
OUTSTANDING SHARES, ALL IN A SINGLE SERIES, WITH NO PREFERENCE; (II) THE ISSUED
AND OUTSTANDING SHARES OF NEW SWEDEN 2 ARE AS SET FORTH ON SCHEDULE A-1, AND THE
INFORMATION SET FORTH THEREIN IS TRUE, CORRECT, AND COMPLETE; (III) ALL OF SUCH
ISSUED AND OUTSTANDING SHARES ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID,
AND NONASSESSABLE AND NOT ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS;
(IV) THERE ARE NO OTHER ISSUED OR OUTSTANDING CAPITAL, SUBSCRIPTIONS, OPTIONS,
WARRANTS, PUTS, CALLS, TRUSTS (VOTING OR OTHERWISE), RIGHTS, EXCHANGEABLE OR
CONVERTIBLE SECURITIES, OR OTHER COMMITMENTS OR AGREEMENTS OF ANY NATURE
RELATING TO THE CAPITAL OR OTHER SECURITIES OF OR OWNERSHIP INTERESTS IN NEW
SWEDEN 2 OR OBLIGATING NEW SWEDEN 2, AT ANY TIME OR UPON THE HAPPENING OF ANY
EVENT, TO ISSUE, TRANSFER, DELIVER, SELL, REPURCHASE, REDEEM, OR OTHERWISE
ACQUIRE, OR CAUSE TO BE ISSUED, TRANSFERRED, DELIVERED, SOLD, REPURCHASED,
REDEEMED, OR OTHERWISE ACQUIRED, ANY OF ITS SHARE CAPITAL, OTHER SECURITIES, OR
OWNERSHIP INTERESTS OR ANY PHANTOM SHARES, PHANTOM EQUITY INTERESTS, OR STOCK OR
EQUITY APPRECIATION RIGHTS, OR OTHER OWNERSHIP INTERESTS IN NEW SWEDEN 2 OR
OBLIGATING NEW SWEDEN 2 TO GRANT, EXTEND, OR ENTER INTO ANY SUCH SUBSCRIPTION,
OPTION, WARRANT, PUT, CALL, TRUST, RIGHT, EXCHANGEABLE OR CONVERTIBLE SECURITY,
COMMITMENT, OR AGREEMENT.


(I)            CAPITALIZATION OF MSC.  THE SHARE CAPITAL OF MSC IS
BS.2,151,361,000.00, DIVIDED INTO 21,513,610 REGISTERED SHARES, ALL IN A SINGLE
SERIES, WITH NO PREFERENCE, ALL OF WHICH ARE ISSUED AND OUTSTANDING.  THE ISSUED
AND OUTSTANDING SHARES OF MSC ARE SET FORTH ON SCHEDULE A-2, AND THE INFORMATION
SET FORTH THEREIN IS TRUE, CORRECT, AND COMPLETE.  ALL OF SUCH ISSUED AND
OUTSTANDING SHARES ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID, AND
NONASSESSABLE, AND NOT ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS.  EXCEPT AS
PROVIDED IN THE FINANCING DOCUMENTS AND THE NEW AND AMENDED FINANCING DOCUMENTS,
THERE ARE NO OTHER ISSUED OR OUTSTANDING SHARE CAPITAL, SUBSCRIPTIONS, OPTIONS,
WARRANTS, PUTS, CALLS, TRUSTS (VOTING OR OTHERWISE), RIGHTS, EXCHANGEABLE OR
CONVERTIBLE SECURITIES, OR OTHER COMMITMENTS OR AGREEMENTS OF ANY NATURE
RELATING TO THE SHARE CAPITAL OR OTHER SECURITIES OF OR OWNERSHIP INTERESTS IN
MSC OR OBLIGATING MSC, AT ANY TIME OR UPON THE HAPPENING OF ANY EVENT, TO ISSUE,
TRANSFER, DELIVER, SELL, REPURCHASE, REDEEM, OR OTHERWISE ACQUIRE, OR CAUSE TO
BE ISSUED, TRANSFERRED, DELIVERED, SOLD, REPURCHASED, REDEEMED, OR OTHERWISE
ACQUIRED, ANY OF ITS SHARE CAPITAL, OTHER SECURITIES, OR OWNERSHIP INTERESTS OR
ANY

25


--------------------------------------------------------------------------------




 


PHANTOM SHARES, PHANTOM EQUITY INTERESTS, OR STOCK OR EQUITY APPRECIATION
RIGHTS, OR OTHER OWNERSHIP INTERESTS IN MSC OR OBLIGATING MSC TO GRANT, EXTEND,
OR ENTER INTO ANY SUCH SUBSCRIPTION, OPTION, WARRANT, PUT, CALL, TRUST, RIGHT,
EXCHANGEABLE OR CONVERTIBLE SECURITY, COMMITMENT, OR AGREEMENT.


(J)            CAPITALIZATION OF NEW METALS.  (I) THE CAPITAL OF NEW METALS IS
CHF 20,000, DIVIDED INTO TWO ISSUED AND OUTSTANDING QUOTAS OF A SINGLE SERIES
AND WITH NO PREFERENCE; (II) THE ISSUED AND OUTSTANDING QUOTAS OF NEW METALS ARE
AS SET FORTH ON SCHEDULE A-2, AND THE INFORMATION SET FORTH THEREIN IS TRUE,
CORRECT, AND COMPLETE; (III) SUCH ISSUED AND OUTSTANDING QUOTAS ARE DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID, AND NONASSESSABLE, AND NOT ISSUED IN
VIOLATION OF ANY PREEMPTIVE RIGHTS; AND (IV) EXCEPT AS PROVIDED IN THE FINANCING
DOCUMENTS AND THE NEW AND AMENDED FINANCING DOCUMENTS, THERE ARE NO OTHER ISSUED
OR OUTSTANDING CAPITAL, SUBSCRIPTIONS, OPTIONS, WARRANTS, PUTS, CALLS, TRUSTS
(VOTING OR OTHERWISE), RIGHTS, EXCHANGEABLE OR CONVERTIBLE SECURITIES, OR OTHER
COMMITMENTS OR AGREEMENTS OF ANY NATURE RELATING TO THE CAPITAL OR OTHER
SECURITIES OF OR OWNERSHIP INTERESTS IN NEW METALS OR OBLIGATING NEW METALS, AT
ANY TIME OR UPON THE HAPPENING OF ANY EVENT, TO ISSUE, TRANSFER, DELIVER, SELL,
REPURCHASE, REDEEM, OR OTHERWISE ACQUIRE, OR CAUSE TO BE ISSUED, TRANSFERRED,
DELIVERED, SOLD, REPURCHASED, REDEEMED, OR OTHERWISE ACQUIRED, ANY OF ITS SHARE
CAPITAL, OTHER SECURITIES, OR OWNERSHIP INTERESTS OR ANY PHANTOM SHARES, PHANTOM
EQUITY INTERESTS, OR STOCK OR EQUITY APPRECIATION RIGHTS, OR OTHER OWNERSHIP
INTERESTS IN NEW METALS OR OBLIGATING NEW METALS TO GRANT, EXTEND, OR ENTER INTO
ANY SUCH SUBSCRIPTION, OPTION, WARRANT, PUT, CALL, TRUST, RIGHT, EXCHANGEABLE OR
CONVERTIBLE SECURITY, COMMITMENT, OR AGREEMENT.


(K)           CAPITALIZATION OF NEW CAYMAN.  (I) NEW CAYMAN HAS AN ISSUED AND
REGISTERED SHARE CAPITAL OF US$100 DIVIDED INTO 100 ISSUED AND OUTSTANDING
SHARES, ALL IN A SINGLE SERIES, WITH NO PREFERENCE; (II) THE ISSUED AND
OUTSTANDING SHARES OF NEW CAYMAN ARE AS SET FORTH ON SCHEDULE A-1, AND THE
INFORMATION SET FORTH THEREIN IS TRUE, CORRECT, AND COMPLETE; (III) ALL OF SUCH
ISSUED AND OUTSTANDING SHARES ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID,
AND NONASSESSABLE; (IV) THERE ARE NO OTHER ISSUED OR OUTSTANDING CAPITAL,
SUBSCRIPTIONS, OPTIONS, WARRANTS, PUTS, CALLS, TRUSTS (VOTING OR OTHERWISE),
RIGHTS, EXCHANGEABLE OR CONVERTIBLE SECURITIES, OR OTHER COMMITMENTS OR
AGREEMENTS OF ANY NATURE RELATING TO THE CAPITAL OR OTHER SECURITIES OF OR
OWNERSHIP INTERESTS IN NEW CAYMAN OR OBLIGATING NEW CAYMAN, AT ANY TIME OR UPON
THE HAPPENING OF ANY EVENT, TO ISSUE, TRANSFER, DELIVER, SELL, REPURCHASE,
REDEEM, OR OTHERWISE ACQUIRE, OR CAUSE TO BE ISSUED, TRANSFERRED, DELIVERED,
SOLD, REPURCHASED, REDEEMED, OR OTHERWISE ACQUIRED, ANY OF ITS SHARE CAPITAL,
OTHER SECURITIES, OR OWNERSHIP INTERESTS OR ANY PHANTOM SHARES, PHANTOM EQUITY
INTERESTS, OR STOCK OR EQUITY APPRECIATION RIGHTS, OR OTHER OWNERSHIP INTERESTS
IN NEW CAYMAN OR OBLIGATING NEW CAYMAN TO GRANT, EXTEND, OR ENTER INTO ANY SUCH
SUBSCRIPTION, OPTION, WARRANT, PUT, CALL, TRUST, RIGHT, EXCHANGEABLE OR
CONVERTIBLE SECURITY, COMMITMENT, OR AGREEMENT.


(L)            OWNERSHIP OF SHARES OF NEW SWEDEN 1 AND NEW SWEDEN 2. 
IMMEDIATELY PRIOR TO THE CLOSING, APEX SWEDEN WAS THE SOLE OWNER, BENEFICIALLY
AND OF RECORD, OF, AND HAD GOOD AND VALID TITLE TO, ALL OF THE ISSUED AND
OUTSTANDING SHARES OF NEW SWEDEN 1 AND NEW SWEDEN 2 AS SET FORTH ON SCHEDULE
A-1, FREE AND CLEAR OF ALL LIENS AND RESTRICTIONS,

26


--------------------------------------------------------------------------------




 


OTHER THAN LIENS OR RESTRICTIONS (I) CREATED BY THIS AGREEMENT OR ANY OF THE
OTHER TRANSACTION DOCUMENTS, (II) IMPOSED BY APPLICABLE LAW OR BY THE GOVERNING
DOCUMENTS OF NEW SWEDEN 1 OR NEW SWEDEN 2 GENERALLY ON ALL SHARES OF NEW
SWEDEN 1 AND NEW SWEDEN 2, OR (III) EXISTING UNDER THE FINANCING DOCUMENTS. 
SUCH SHARES OF NEW SWEDEN 1 AND NEW SWEDEN 2 INCLUDE ALL VOTING AND DIVIDEND
RIGHTS AND INTERESTS IN RESPECT OF CAPITAL, AND CORPORATE FUNDS OF ANY KIND,
PURPOSE, OR DENOMINATION, SUCH AS RESERVE, REVALUATION, CREDIT, PROFIT, AND
DIVIDEND FUNDS, WHETHER ACCUMULATED OR NOT, THAT HAVE NOT BEEN DISTRIBUTED, EVEN
IF AGREEMENTS ARE PENDING WITH REGARD TO THEIR DISTRIBUTION OR TO WHICH APEX
SWEDEN IS OTHERWISE ENTITLED AS THE OWNER THEREOF AS OF THE CLOSING DATE,
WHETHER ORIGINATING IN THE CURRENT FISCAL YEAR OR ANY PREVIOUS FISCAL YEAR. 
THERE ARE NO VOTING TRUSTS, PROXIES, POWERS OF ATTORNEY, OR OTHER AGREEMENTS OR
UNDERSTANDINGS WITH RESPECT TO THE VOTING OF SUCH SHARES OF NEW SWEDEN 1 OR NEW
SWEDEN 2, OTHER THAN THE CONTRACTS LISTED IN SECTION 3.1(1) SECTION 3.1(L)OF THE
APEX DISCLOSURE SCHEDULE, TRUE, CORRECT, AND COMPLETE COPIES OF WHICH HAVE BEEN
PROVIDED TO SUMITOMO, THE FINANCING DOCUMENTS, AND THE TRANSACTION DOCUMENTS.


(M)          OWNERSHIP OF SHARES OF MSC.  APEX SWEDEN IS THE OWNER, BENEFICIALLY
AND OF RECORD, OF, AND HAS GOOD AND VALID TITLE TO, 13,983,846 REGISTERED SHARES
OF THE ISSUED AND OUTSTANDING SHARES OF MSC, APEX LUXEMBOURG IS THE OWNER,
BENEFICIALLY AND OF RECORD, OF AND HAS GOOD AND VALID TITLE TO, ONE REGISTERED
SHARE OF THE ISSUED AND OUTSTANDING SHARES OF MSC, AND NEW SWEDEN 1 IS THE
OWNER, BENEFICIALLY AND OF RECORD, OF, AND HAS GOOD AND VALID TITLE TO,
7,529,763 REGISTERED SHARES OF THE ISSUED AND OUTSTANDING SHARES OF MSC AS SET
FORTH ON SCHEDULE A-2, IN EACH CASE FREE AND CLEAR OF ALL LIENS AND
RESTRICTIONS, OTHER THAN LIENS OR RESTRICTIONS (I) CREATED BY THIS AGREEMENT OR
ANY OF THE OTHER TRANSACTION DOCUMENTS, (II) IMPOSED BY APPLICABLE LAW OR BY THE
GOVERNING DOCUMENTS OF MSC GENERALLY ON ALL SHARES OF MSC, OR (III) EXISTING
UNDER THE FINANCING DOCUMENTS.  SUCH SHARES OF MSC INCLUDE ALL VOTING AND
DIVIDEND RIGHTS AND INTERESTS IN RESPECT OF CAPITAL, AND CORPORATE FUNDS AND
PATRIMONIAL RIGHTS AND ACCOUNT OF ANY KIND, PURPOSE, OR DENOMINATION, SUCH AS
SPECIAL OR LEGAL RESERVE, REVALUATION, PATRIMONIAL ADJUSTMENT, CREDIT, PROFIT,
AND DIVIDEND FUNDS, WHETHER ACCUMULATED OR NOT, THAT HAVE NOT BEEN DISTRIBUTED,
EVEN IF AGREEMENTS ARE PENDING WITH REGARD TO THEIR DISTRIBUTION OR TO WHICH
APEX SWEDEN, APEX LUXEMBOURG, OR NEW SWEDEN 1, AS APPLICABLE, IS OTHERWISE
ENTITLED AS THE OWNER THEREOF AS OF THE CLOSING DATE, WHETHER ORIGINATING IN THE
CURRENT BUSINESS YEAR OR ANY PREVIOUS BUSINESS YEAR.  THERE ARE NO VOTING
TRUSTS, PROXIES, POWERS OF ATTORNEY, OR OTHER AGREEMENTS OR UNDERSTANDINGS WITH
RESPECT TO THE VOTING OF SUCH SHARES OF MSC, OTHER THAN THE CONTRACTS LISTED IN
SECTION 3.1(M) OF THE APEX DISCLOSURE SCHEDULE, TRUE, CORRECT, AND COMPLETE
COPIES OF WHICH HAVE BEEN PROVIDED TO SUMITOMO, THE FINANCING DOCUMENTS, AND THE
TRANSACTION DOCUMENTS.


(N)           OWNERSHIP OF QUOTAS OF NEW METALS.  APEX SWEDEN IS THE OWNER,
BENEFICIALLY AND OF RECORD, OF, AND HAS GOOD AND VALID TITLE TO, ONE QUOTA
REPRESENTING 65% OF THE ISSUED AND OUTSTANDING CAPITAL OF NEW METALS AND NEW
SWEDEN 2 IS THE OWNER, BENEFICIALLY AND OF RECORD, OF, AND HAS GOOD AND VALID
TITLE TO, ONE QUOTA REPRESENTING 35% OF THE ISSUED AND OUTSTANDING CAPITAL OF
NEW METALS AS SET FORTH ON SCHEDULE A-2, IN EACH CASE FREE AND CLEAR OF ALL
LIENS AND RESTRICTIONS, OTHER THAN LIENS OR RESTRICTIONS

27


--------------------------------------------------------------------------------




 


(I) CREATED BY THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS,
(II) IMPOSED BY APPLICABLE LAW OR BY THE GOVERNING DOCUMENTS OF NEW METALS
GENERALLY ON ALL QUOTAS OF NEW METALS, OR (III) EXISTING UNDER THE FINANCING
DOCUMENTS.  NO OTHER QUOTAS OF NEW METALS ARE OUTSTANDING.  SUCH QUOTAS OF NEW
METALS INCLUDE ALL VOTING AND DIVIDEND RIGHTS AND INTERESTS IN RESPECT OF
CAPITAL, AND CORPORATE FUNDS OF ANY KIND, PURPOSE, OR DENOMINATION, SUCH AS
RESERVE, REVALUATION, CREDIT, PROFIT, AND DIVIDEND FUNDS, WHETHER ACCUMULATED OR
NOT, THAT HAVE NOT BEEN DISTRIBUTED, EVEN IF AGREEMENTS ARE PENDING WITH REGARD
TO THEIR DISTRIBUTION OR TO WHICH APEX SWEDEN OR NEW SWEDEN 2, AS APPLICABLE, IS
OTHERWISE ENTITLED AS THE OWNER THEREOF AS OF THE CLOSING DATE, WHETHER
ORIGINATING IN THE CURRENT FISCAL YEAR OR ANY PREVIOUS FISCAL YEAR.  THERE ARE
NO VOTING TRUSTS, PROXIES, POWERS OF ATTORNEY, OR OTHER AGREEMENTS OR
UNDERSTANDINGS WITH RESPECT TO THE VOTING OF SUCH QUOTAS OF NEW METALS, OTHER
THAN THE CONTRACTS LISTED IN SECTION 3.1(N) OF THE APEX DISCLOSURE SCHEDULE,
TRUE, CORRECT, AND COMPLETE COPIES OF WHICH HAVE BEEN PROVIDED TO SUMITOMO, THE
FINANCING DOCUMENTS, AND THE TRANSACTION DOCUMENTS.


(O)           OWNERSHIP OF SHARES OF NEW CAYMAN.  IMMEDIATELY PRIOR TO THE
CLOSING, APEX LUXEMBOURG WAS THE SOLE OWNER, BENEFICIALLY AND OF RECORD, OF, AND
HAD GOOD AND VALID TITLE TO, ALL OF THE ISSUED AND OUTSTANDING SHARES OF NEW
CAYMAN AS SET FORTH ON SCHEDULE A-1, FREE AND CLEAR OF ALL LIENS AND
RESTRICTIONS, OTHER THAN LIENS OR RESTRICTIONS (I) CREATED BY THIS AGREEMENT OR
ANY OF THE OTHER TRANSACTION DOCUMENTS, (II) IMPOSED BY APPLICABLE LAW OR BY THE
GOVERNING DOCUMENTS OF NEW CAYMAN GENERALLY ON ALL SHARES OF NEW CAYMAN, OR
(III) EXISTING UNDER THE FINANCING DOCUMENTS.  SUCH SHARES OF NEW CAYMAN INCLUDE
ALL VOTING AND DIVIDEND RIGHTS AND INTERESTS IN RESPECT OF CAPITAL, AND
CORPORATE FUNDS OF ANY KIND, PURPOSE, OR DENOMINATION, SUCH AS RESERVE,
REVALUATION, CREDIT, PROFIT, AND DIVIDEND FUNDS, WHETHER ACCUMULATED OR NOT,
THAT HAVE NOT BEEN DISTRIBUTED, EVEN IF AGREEMENTS ARE PENDING WITH REGARD TO
THEIR DISTRIBUTION OR TO WHICH APEX LUXEMBOURG IS OTHERWISE ENTITLED AS THE
OWNER THEREOF AS OF THE CLOSING DATE, WHETHER ORIGINATING IN THE CURRENT FISCAL
YEAR OR ANY PREVIOUS FISCAL YEAR.  THERE ARE NO VOTING TRUSTS, PROXIES, POWERS
OF ATTORNEY, OR OTHER AGREEMENTS OR UNDERSTANDINGS WITH RESPECT TO THE VOTING OF
SUCH SHARES OF NEW CAYMAN, OTHER THAN THE CONTRACTS LISTED IN SECTION 3.1(O) OF
THE APEX DISCLOSURE SCHEDULE, TRUE, CORRECT, AND COMPLETE COPIES OF WHICH HAVE
BEEN PROVIDED TO SUMITOMO, THE FINANCING DOCUMENTS, AND THE TRANSACTION
DOCUMENTS.


(P)           OWNERSHIP OF MSC SUBORDINATED DEBT AND ASC BOLIVIA ACQUIRED
ASSETS.  APEX SWEDEN IS THE HOLDER OF, AND HAS GOOD AND VALID TITLE TO, THE APEX
SWEDEN MSC SUBORDINATED DEBT REPRESENTING 65% OF THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF, AND ACCRUED AND UNPAID INTEREST, IF ANY, ON, THE APEX
SWEDEN MSC SUBORDINATED DEBT AND NEW SWEDEN 1 MSC SUBORDINATED DEBT, FREE AND
CLEAR OF ALL LIENS AND RESTRICTIONS, OTHER THAN LIENS OR RESTRICTIONS
(I) CREATED BY THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS,
(II) IMPOSED BY APPLICABLE LAW GENERALLY ON ALL THE MSC SUBORDINATED DEBT, OR
(III) EXISTING UNDER THE FINANCING DOCUMENTS.  NEW SWEDEN 1 IS THE HOLDER OF,
AND HAS GOOD AND VALID TITLE TO, THE NEW SWEDEN 1 MSC SUBORDINATED DEBT
REPRESENTING 35% OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF, AND ACCRUED
AND UNPAID INTEREST, IF ANY, ON, THE APEX SWEDEN MSC SUBORDINATED DEBT AND THE
NEW SWEDEN 1 MSC SUBORDINATED DEBT, FREE AND CLEAR OF ALL LIENS AND
RESTRICTIONS, OTHER

28


--------------------------------------------------------------------------------




 


THAN LIENS OR RESTRICTIONS (I) CREATED BY THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS, (II) IMPOSED BY APPLICABLE LAW GENERALLY ON ALL THE MSC
SUBORDINATED DEBT, OR (III) EXISTING UNDER THE FINANCING DOCUMENTS.  ASC BOLIVIA
IS THE OWNER OF, AND HAS GOOD AND VALID TITLE TO, THE ASC BOLIVIA ACQUIRED
ASSETS, FREE AND CLEAR OF ALL LIENS AND RESTRICTIONS, OTHER THAN (I) LIENS AND
RESTRICTIONS CREATED BY THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS, (II) IMPOSED BY APPLICABLE LAW GENERALLY ON THE TYPE OF ASSETS
CONSTITUTING THE TRANSMISSION LINE LOAN DOCUMENTS AND (III) EXISTING UNDER THE
FINANCING DOCUMENTS.


(Q)           LEGAL PROCEEDINGS.  THERE IS NO LEGAL PROCEEDING PENDING, OR TO
APEX’S, KNOWLEDGE, THREATENED AGAINST APEX, APEX SWEDEN, APEX LUXEMBOURG, OLD
METALS, OR SERVICE COMPANY THAT (I) QUESTIONS THE VALIDITY OF THE TRANSACTION
DOCUMENTS OR THE RIGHT OF APEX, APEX SWEDEN, APEX LUXEMBOURG, OLD METALS, OR
SERVICE COMPANY TO ENTER INTO THEM OR TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED THEREBY OR, (II) EXCEPT AS DISCLOSED IN THE PERIODIC REPORTS AND
FILINGS BY APEX WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION MADE ON OR
BEFORE THE DATE OF THIS AGREEMENT, IF ADVERSELY DETERMINED, WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON APEX, APEX SWEDEN, APEX
LUXEMBOURG, OLD METALS, OR SERVICE COMPANY.


SECTION 3.2             SUMITOMO’S REPRESENTATIONS AND WARRANTIES.  SUMITOMO
REPRESENTS AND WARRANTS WITH RESPECT TO ITSELF TO APEX, APEX SWEDEN, AND APEX
LUXEMBOURG THAT THE STATEMENTS CONTAINED IN THIS SECTION 3.2 ARE TRUE, CORRECT,
AND COMPLETE AS OF THE DATE OF THIS AGREEMENT (EXCEPT TO THE EXTENT SUCH
REPRESENTATION AND WARRANTY SPECIFICALLY SPEAKS AS OF A DIFFERENT DATE).


(A)           ORGANIZATION.  IT IS DULY ORGANIZED, VALIDLY EXISTING, AND, TO THE
EXTENT APPLICABLE IN ITS JURISDICTION OF ORGANIZATION, IN GOOD STANDING, UNDER
THE LAWS OF ITS JURISDICTION OF ORGANIZATION.


(B)           POWER AND AUTHORITY.  (I) IT HAS ALL REQUISITE CORPORATE OR OTHER
ENTITY POWER AND AUTHORITY TO ENTER INTO, AND TO PERFORM ITS OBLIGATIONS UNDER,
THIS AGREEMENT AND EACH TRANSACTION DOCUMENT BEING OR TO BE EXECUTED AND
DELIVERED BY IT PURSUANT TO THIS AGREEMENT; AND (II) THE EXECUTION AND DELIVERY
BY IT OF THIS AGREEMENT AND EACH TRANSACTION DOCUMENT TO WHICH IT IS OR SHALL BE
A PARTY, AND THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND
EACH TRANSACTION DOCUMENT TO WHICH IT IS OR SHALL BE A PARTY, HAVE BEEN DULY
AUTHORIZED BY ALL REQUISITE CORPORATE OR OTHER ENTITY ACTION.


(C)           VALIDITY.  EACH OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT HAS BEEN, OR SHALL BE,
DULY EXECUTED AND DELIVERED BY IT, AND ASSUMING THE DUE EXECUTION AND DELIVERY
BY EACH OTHER PARTY HERETO AND THERETO, THIS AGREEMENT CONSTITUTES, AND WHEN
EXECUTED AND DELIVERED BY IT PURSUANT TO THIS AGREEMENT, EACH TRANSACTION
DOCUMENT BEING OR TO BE EXECUTED AND DELIVERED BY IT SHALL CONSTITUTE, ITS
LEGAL, VALID, AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE AFFECTED BY APPLICABLE
BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM, OR SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY.

29


--------------------------------------------------------------------------------




 


(D)           CONSENTS.  EXCEPT FOR ANY REQUIRED AUTHORIZATIONS AND GOVERNMENT
APPROVALS SET FORTH IN SECTION 3.2(D) OF THE SUMITOMO DISCLOSURE SCHEDULE OR
THAT HAVE BEEN OBTAINED OR MADE, NO AUTHORIZATION OR GOVERNMENT APPROVAL IS
REQUIRED, ON BEHALF OF IT IN CONNECTION WITH THE EXECUTION, DELIVERY, OR
PERFORMANCE BY IT OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS BEING OR
TO BE EXECUTED AND DELIVERED BY IT, OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


(E)           NO CONFLICTS.  ASSUMING THE AUTHORIZATIONS AND GOVERNMENT
APPROVALS SET FORTH IN SECTION 3.2(D) OF THE SUMITOMO DISCLOSURE SCHEDULE WILL
BE OBTAINED OR MADE, THE EXECUTION AND DELIVERY BY IT OF THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT DO NOT,
AND THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND
SHALL NOT, (I) VIOLATE OR CONFLICT WITH ANY PROVISION OF ITS GOVERNING
DOCUMENTS; (II) VIOLATE ANY OF THE TERMS, CONDITIONS, OR PROVISIONS OF ANY LAW
OR GOVERNMENT APPROVAL TO WHICH IT IS SUBJECT OR BY WHICH IT OR ANY OF ITS
ASSETS IS BOUND; OR (III) RESULT IN A VIOLATION OR BREACH OF, OR (WITH OR
WITHOUT THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH) CONSTITUTE A DEFAULT (OR
GIVE RISE TO ANY RIGHT OF TERMINATION OR CANCELLATION) UNDER, OR GIVE RISE TO OR
ACCELERATE ANY MATERIAL OBLIGATION UNDER, OR PURSUANT TO, ANY MATERIAL CONTRACT
TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS ASSETS IS BOUND.


(F)            BROKERS’ AND FINDERS’ FEES.  THERE IS NO BROKER, FINDER,
INVESTMENT BANKER, OR SIMILAR INTERMEDIARY THAT HAS BEEN RETAINED BY, OR IS
AUTHORIZED TO ACT ON BEHALF OF, IT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS OR DIRECTORS WHO SHALL BE ENTITLED TO ANY FEE OR COMMISSION
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR UPON
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND WHICH FEE OR
COMMISSION COULD BE OR BECOME A LIABILITY OF APEX OR ANY OF ITS AFFILIATES,
INCLUDING MSC, NEW METALS, AND NEW CAYMAN.


(G)           NO EXTERNAL FINANCING.  SUMITOMO DOES NOT REQUIRE ANY THIRD-PARTY
FINANCING TO COMPLETE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING
THE PAYMENT OF THE PURCHASE PRICE TO APEX, OR PERFORM ITS OBLIGATIONS UNDER THE
OTHER TRANSACTION DOCUMENTS, INCLUDING THE FUNDING OF ADDITIONAL SHARE CAPITAL
OR LOANS TO MSC, NEW METALS, OR NEW CAYMAN IN CONNECTION WITH THE PROJECT OR
OTHERWISE UNDER THE MSC SHAREHOLDERS AGREEMENT, METALS QUOTAHOLDERS AGREEMENT,
OR THE NEW CAYMAN SHAREHOLDERS AGREEMENT, AS APPLICABLE.


(H)           INVESTMENT INTENT.  SUMITOMO IS NOT ACQUIRING THE NEW SWEDEN 1
ACQUIRED SHARES, THE NEW SWEDEN 2 ACQUIRED SHARES, OR THE NEW CAYMAN ACQUIRED
SHARES WITH A VIEW TO OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTIONS THEREOF
WITHIN THE MEANING OF THE U.S. SECURITIES ACT OF 1933, AS AMENDED.


(I)            LEGAL PROCEEDINGS.  THERE IS NO LEGAL PROCEEDING PENDING, OR TO
SUMITOMO’S KNOWLEDGE, THREATENED AGAINST IT THAT (I) QUESTIONS THE VALIDITY OF
THE TRANSACTION DOCUMENTS OR THE RIGHT OF IT TO ENTER INTO THEM OR TO CONSUMMATE
THE

30


--------------------------------------------------------------------------------




 


TRANSACTIONS CONTEMPLATED THEREBY OR (II) IF ADVERSELY DETERMINED, WOULD
REASONABLY BE EXPECTED TO (A) HAVE A MATERIAL ADVERSE EFFECT ON OR CHANGE TO THE
CONDITION (FINANCIAL OR OTHERWISE), BUSINESS, PERFORMANCE, OPERATIONS, OR
PROPERTIES OF SUMITOMO AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, EXCEPT TO THE
EXTENT THAT SUCH EFFECT OR CHANGE IS ATTRIBUTABLE TO OR RESULTS FROM (1) CHANGES
AFFECTING GENERALLY THE SECURITIES OR CAPITAL MARKETS OR ECONOMIC CONDITIONS IN
THE COUNTRY OR COUNTRIES IN WHICH IT CONDUCTS ITS BUSINESS, (2) CHANGES
AFFECTING GENERALLY THE INDUSTRIES IN WHICH IT OPERATES (AS OPPOSED TO CHANGES
AFFECTING ANY SUCH ENTITY OR GROUP OF ENTITIES SPECIFICALLY, PREDOMINANTLY, OR
DISPROPORTIONATELY), (3) CHANGES IN THE COUNTRY OR COUNTRIES IN WHICH IT
CONDUCTS ITS BUSINESS AFFECTING GENERALLY THE INDUSTRIES IN WHICH IT OPERATES
(AS OPPOSED TO CHANGES AFFECTING ANY SUCH ENTITY OR GROUP OF ENTITIES
SPECIFICALLY, PREDOMINANTLY, OR DISPROPORTIONATELY), (4) THE EFFECT OF THE
PUBLIC ANNOUNCEMENT OF THIS AGREEMENT OR THE PENDENCY OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND BY THE OTHER TRANSACTION DOCUMENTS, OR (5) CHANGES IN
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE U.S. OR ELSEWHERE OR (B) HAVE A
MATERIAL ADVERSE EFFECT ON ITS ABILITY TO PERFORM ITS OBLIGATIONS UNDER, AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY, THE TRANSACTION DOCUMENTS.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
REGARDING ACQUIRED ENTITIES, MSC, OLD METALS, NEW METALS, AND
NEW CAYMAN

Apex represents and warrants to Sumitomo that the statements contained in this
ARTICLE IV are true, correct, and complete as of the date of this Agreement
(except to the extent such representation and warranty specifically speaks as of
a different date).


SECTION 4.1             ORGANIZATION, GOOD STANDING, AUTHORITY, GOVERNING
DOCUMENTS, BOOKS AND RECORDS. 


(A)           EACH ACQUIRED ENTITY IS A PRIVAT AKTIEBOLAG.  MSC IS A SOCIEDAD
ANÓNIMA.  NEW METALS IS A GESELLSCHAFT MIT BESCHRÄNKTER HAFTUNG.  NEW CAYMAN IS
AN EXEMPTED COMPANY LIMITED BY SHARES.


(B)           MSC (I) IS DULY ORGANIZED, VALIDLY EXISTING, AND, TO THE EXTENT
APPLICABLE UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION, IN GOOD STANDING
UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION, (II) HAS ALL REQUISITE
CORPORATE OR OTHER ENTITY POWER AND AUTHORITY TO OWN ITS PROPERTIES AND TO CARRY
ON ITS BUSINESS AS NOW BEING CONDUCTED, INCLUDING TO CONSTRUCT, DEVELOP, AND
OPERATE THE PROJECT AS CONTEMPLATED IN THE DEVELOPMENT PLAN, AND (III) IS DULY
QUALIFIED AND IN GOOD STANDING TO DO BUSINESS IN EACH JURISDICTION WHERE
NECESSARY IN LIGHT OF THE BUSINESS IT CONDUCTS AND THE PROPERTY IT OWNS, EXCEPT
WHERE THE FAILURE TO BE SO QUALIFIED AND IN GOOD STANDING WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON IT.


(C)           EACH OF NEW METALS, NEW CAYMAN, AND THE ACQUIRED ENTITIES (I) IS
DULY ORGANIZED, VALIDLY EXISTING, AND, TO THE EXTENT APPLICABLE UNDER THE LAWS
OF ITS JURISDICTION OF ORGANIZATION, IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF ORGANIZATION,

31


--------------------------------------------------------------------------------




 


(II) HAS ALL REQUISITE CORPORATE OR OTHER ENTITY POWER AND AUTHORITY TO OWN ITS
PROPERTIES AND TO CARRY ON ITS BUSINESS AS THEN BEING CONDUCTED, AND (III) IS
DULY QUALIFIED AND IN GOOD STANDING TO DO BUSINESS IN EACH JURISDICTION WHERE
NECESSARY IN LIGHT OF THE BUSINESS IT CONDUCTS AND THE PROPERTY IT OWNS, EXCEPT
WHERE THE FAILURE TO BE SO QUALIFIED AND IN GOOD STANDING WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON IT.


(D)           APEX HAS MADE AVAILABLE TO SUMITOMO TRUE, CORRECT, AND COMPLETE
COPIES OF (I) THE GOVERNING DOCUMENTS OF EACH OF MSC, OLD METALS, NEW METALS,
NEW CAYMAN, AND THE ACQUIRED ENTITIES, INCLUDING ALL AMENDMENTS THERETO, AS
PRESENTLY IN EFFECT; (II) ALL SHARE OR EQUITY INTEREST RECORDS OF EACH OF MSC,
OLD METALS, NEW METALS, NEW CAYMAN, AND THE ACQUIRED ENTITIES, INCLUDING MSC’S
SHARE LEDGER AND COPIES OF ANY SHARE CERTIFICATES (FRONT AND BACK) ISSUED BY
MSC, OLD METALS’ QUOTA LEDGER, NEW METALS’ QUOTA LEDGER, NEW CAYMAN’S SHARE
LEDGER AND COPIES OF ANY SHARE CERTIFICATES ISSUED BY NEW CAYMAN, AND EACH
ACQUIRED ENTITY’S SHARE LEDGER AND COPIES OF ANY SHARE CERTIFICATES ISSUED BY
EACH ACQUIRED ENTITY; AND (III) ALL MINUTES AND OTHER RECORDS OF ALL MEETINGS OR
ACTIONS TAKEN BY WRITTEN CONSENT OR OTHERWISE WITHOUT A MEETING OF (A) THE
SHAREHOLDERS OF EACH OF MSC, NEW CAYMAN, AND THE ACQUIRED ENTITIES, (B) THE
QUOTAHOLDERS OF EACH OF OLD METALS AND NEW METALS, (C) THE BOARDS OF DIRECTORS
OF EACH OF MSC, NEW CAYMAN, AND THE ACQUIRED ENTITIES, (D) THE MANAGEMENT BOARD
OF EACH OF OLD METALS AND NEW METALS, AND (E) ALL COMMITTEES OF EACH SUCH BOARD
OF DIRECTORS OR MANAGEMENT BOARD (COLLECTIVELY, THE “MINUTE BOOKS”).  THE MINUTE
BOOKS CONTAIN A TRUE, CORRECT, AND COMPLETE RECORD, IN ALL MATERIAL RESPECTS, OF
ALL MATERIAL ACTIONS TAKEN AT ALL MEETINGS AND BY ALL WRITTEN CONSENT OR
OTHERWISE WITHOUT A MEETING OF SUCH ENTITY’S SHAREHOLDERS OR QUOTAHOLDERS, AS
APPLICABLE, SUCH ENTITY’S BOARD OF DIRECTORS OR MANAGEMENT BOARD, AS APPLICABLE,
AND ANY COMMITTEES OF SUCH ENTITY’S BOARD OF DIRECTORS OR MANAGEMENT BOARD, AS
APPLICABLE AND SUCH ACTIONS WERE TAKEN IN ACCORDANCE WITH SUCH ENTITY’S
GOVERNING DOCUMENTS IN EFFECT AT THE TIME OF SUCH ACTION.


SECTION 4.2             CONSENTS; NO CONFLICTS.


(A)           EXCEPT FOR ANY REQUIRED AUTHORIZATIONS AND GOVERNMENT APPROVALS
SET FORTH IN SECTION 4.2(A) OF THE APEX DISCLOSURE SCHEDULE OR THAT HAVE BEEN
OBTAINED OR MADE, NO AUTHORIZATION OR GOVERNMENT APPROVAL IS REQUIRED ON BEHALF
OF MSC, NEW METALS, OR NEW CAYMAN IN CONNECTION WITH ANY OF THE TRANSACTION
DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY MSC, NEW METALS, OR NEW
CAYMAN, OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


(B)           THE EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BEING OR
TO BE EXECUTED AND DELIVERED BY MSC, NEW METALS, OR NEW CAYMAN DO NOT, AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY DO NOT AND SHALL NOT,
(I) VIOLATE OR CONFLICT WITH ANY PROVISION OF THE GOVERNING DOCUMENTS OF MSC,
NEW METALS, OR NEW CAYMAN; (II) VIOLATE ANY OF THE TERMS, CONDITIONS, OR
PROVISIONS OF ANY LAW OR GOVERNMENT APPROVAL TO WHICH MSC, NEW METALS, OR NEW
CAYMAN IS SUBJECT OR BY WHICH MSC, NEW METALS, OR NEW CAYMAN, OR ANY OF THEIR
RESPECTIVE ASSETS, IS BOUND; (III) RESULT IN A VIOLATION OR BREACH OF, OR (WITH
OR WITHOUT THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH) CONSTITUTE A DEFAULT
(OR GIVE RISE TO ANY RIGHT OF TERMINATION OR CANCELLATION)

32


--------------------------------------------------------------------------------




 


UNDER, OR GIVE RISE TO OR ACCELERATE ANY MATERIAL OBLIGATION UNDER, OR PURSUANT
TO, ANY SCHEDULED CONTRACT TO WHICH MSC, NEW METALS, OR NEW CAYMAN IS A PARTY OR
BY WHICH MSC, NEW METALS, OR NEW CAYMAN, OR ANY OF THEIR RESPECTIVE ASSETS, IS
BOUND; OR (IV) RESULT IN ANY LIEN OR RESTRICTIONS (OTHER THAN ANY LIEN OR
RESTRICTION CREATED BY THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS)
ON ANY CAPITAL STOCK OF ANY OF MSC, NEW METALS, NEW CAYMAN, AND THE ACQUIRED
ENTITIES, OR ON ANY OF THEIR RESPECTIVE ASSETS.


SECTION 4.3             CONSENTS AND APPROVALS FOR THE PROJECT.


(A)           TO THE KNOWLEDGE OF APEX, ALL MATERIAL (I) GOVERNMENT APPROVALS,
(II) AUTHORIZATIONS, (III) MINING CONCESSIONS, (IV) OTHER PROPERTY RIGHTS, AND
(V) INTELLECTUAL PROPERTY RIGHTS, NECESSARY IN EACH CASE FOR THE DEVELOPMENT,
CONSTRUCTION, AND OPERATION OF THE PROJECT IN ACCORDANCE WITH THE DEVELOPMENT
PLAN ARE SET FORTH IN SECTION 4.3(A) OF THE APEX DISCLOSURE SCHEDULE.


(B)           TO THE KNOWLEDGE OF APEX, EACH OF THE (I) GOVERNMENT APPROVALS,
(II) AUTHORIZATIONS, (III) MINING CONCESSIONS, (IV) OTHER PROPERTY RIGHTS, AND
(V) INTELLECTUAL PROPERTY RIGHTS SET FORTH IN PART A OF SECTION 4.3(A) OF THE
APEX DISCLOSURE SCHEDULE HAS BEEN OBTAINED AND IS IN FULL FORCE AND EFFECT. 
COLLECTIVELY, TO THE KNOWLEDGE OF APEX, SUCH GOVERNMENT APPROVALS,
AUTHORIZATIONS, MINING CONCESSIONS, OTHER PROPERTY RIGHTS, AND INTELLECTUAL
PROPERTY RIGHTS ARE SUFFICIENT TO PERMIT (A) THE DEVELOPMENT, CONSTRUCTION, AND
OPERATION OF THE PROJECT IN ALL MATERIAL RESPECTS AS CONTEMPLATED BY THE
DEVELOPMENT PLAN AND (B) THE PERFORMANCE BY EACH OF MSC, NEW METALS, AND NEW
CAYMAN OF ITS OBLIGATIONS UNDER THE MATERIAL PROJECT DOCUMENTS, IN EACH CASE,
WITH RESPECT TO SUCH GOVERNMENT APPROVALS, AUTHORIZATIONS, MINING CONCESSIONS,
OTHER PROPERTY RIGHTS, AND INTELLECTUAL PROPERTY RIGHTS, OTHER THAN THOSE THAT
(1) ARE NOT NOW NECESSARY AND WHICH ARE EXPECTED TO BE OBTAINED IN THE ORDINARY
COURSE OF BUSINESS BY THE TIME THEY ARE NECESSARY (AND THAT ARE LISTED IN PART B
OF SECTION 4.3(A) OF THE APEX DISCLOSURE SCHEDULE) OR (2) THE FAILURE TO HAVE OR
OBTAIN WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
MSC, NEW METALS, OR NEW CAYMAN.


(C)           TO THE KNOWLEDGE OF APEX, MSC IS IN COMPLIANCE (I) IN ALL MATERIAL
RESPECTS WITH ALL TERMS AND CONDITIONS OF ALL OF THE MINING CONCESSIONS AND
(II) IN ALL MATERIAL RESPECTS, WITH ALL TERMS AND CONDITIONS OF ALL OF SUCH
GOVERNMENT APPROVALS, AUTHORIZATIONS, OTHER PROPERTY RIGHTS, AND INTELLECTUAL
PROPERTY RIGHTS, IN EACH CASE UNDER CLAUSES (I) AND (II), LISTED IN PART A OF
SECTION 4.3(A) OF THE APEX DISCLOSURE SCHEDULE.


SECTION 4.4             SUBSIDIARIES.  NONE OF MSC, NEW METALS, NEW CAYMAN, OR
THE ACQUIRED ENTITIES HAS ANY SUBSIDIARY OR OWNS, OTHERWISE CONTROLS, OR, TO THE
KNOWLEDGE OF APEX, HAS ANY RIGHT TO ACQUIRE, DIRECTLY OR INDIRECTLY, ANY CAPITAL
STOCK OF, OR OTHER EQUITY INTERESTS IN, ANY ENTITY (EXCEPT THAT NEW SWEDEN 1
OWNS SHARES OF, AND HAS PREEMPTIVE RIGHTS IN RESPECT OF, MSC, AND NEW SWEDEN 2
OWNS A QUOTA OF, AND HAS PREEMPTIVE RIGHTS IN RESPECT OF, NEW METALS).  EXCEPT
AS SET FORTH IN SECTION 4.4 OF THE APEX DISCLOSURE SCHEDULE, NONE OF MSC, NEW
METALS, NEW

33


--------------------------------------------------------------------------------




 


CAYMAN, OR THE ACQUIRED ENTITIES OWNS OR, TO THE KNOWLEDGE OF APEX, HAS ANY
RIGHT TO ACQUIRE, DIRECTLY OR INDIRECTLY, ANY DEBT SECURITIES, OR ANY OTHER
INDEBTEDNESS, OF ANY ENTITY (EXCEPT IN RESPECT OF THE NET OBLIGATIONS, IF ANY,
OF THE ENTITIES THAT ARE COUNTERPARTIES OF NEW CAYMAN UNDER THE MANDATORY METALS
HEDGE AGREEMENTS, AND INDEBTEDNESS BETWEEN OR AMONG ANY OF MSC, NEW METALS, AND
NEW CAYMAN).


SECTION 4.5             FINANCIAL STATEMENTS; NO UNDISCLOSED LIABILITIES; NO
MATERIAL ADVERSE EFFECT.


(A)           APEX HAS DELIVERED TO SUMITOMO (I) THE AUDITED SEPARATE BALANCE
SHEETS (THE “AUDITED BALANCE SHEETS”) OF MSC AS OF SEPTEMBER 30, 2004 AND 2005,
AND OF OLD METALS AS OF DECEMBER 31, 2005, (II) THE AUDITED SEPARATE STATEMENTS
OF INCOME AND CASH FLOWS OF MSC FOR THE FISCAL YEARS ENDED ON SEPTEMBER 30, 2004
AND 2005, AND OF OLD METALS FOR THE FISCAL YEAR ENDED ON DECEMBER 31, 2005,
(III) THE UNAUDITED SEPARATE BALANCE SHEETS OF MSC AND OLD METALS AS OF JUNE
30, 2006 (THE “UNAUDITED BALANCE SHEET DATE”) AND THE UNAUDITED SEPARATE BALANCE
SHEETS OF NEW METALS AND NEW CAYMAN AS OF AUGUST 31, 2006 (THE “UNAUDITED
SEPARATE BALANCE SHEET DATE”), AND (IV) THE UNAUDITED SEPARATE STATEMENTS OF
INCOME AND CASH FLOWS OF MSC FOR THE NINE MONTHS ENDED ON JUNE 30, 2006, AND OF
OLD METALS FOR THE SIX MONTHS ENDED ON JUNE 30, 2006 (THE FOREGOING FINANCIAL
STATEMENTS, COLLECTIVELY, THE “FINANCIAL STATEMENTS,” TRUE, CORRECT, AND
COMPLETE COPIES OF ALL OF WHICH ARE INCLUDED AS SECTION 4.5(A) OF THE APEX
DISCLOSURE BUNDLE).


(B)           EXCEPT (I) AS SET FORTH IN SECTION 4.5(B) OF THE APEX DISCLOSURE
SCHEDULE, (II) AS DESCRIBED IN THE NOTES TO THE FINANCIAL STATEMENTS THAT ARE
AUDITED, (III) TO THE EXTENT THAT THE UNAUDITED INTERIM STATEMENTS DO NOT
INCLUDE FOOTNOTES AND OTHER PRESENTATION ITEMS AS REQUIRED BY GAAP, AND (IV) IN
THE CASE OF THE UNAUDITED STATEMENTS, FOR NORMAL, YEAR-END ADJUSTMENTS (WHICH
SHALL NOT BE MATERIAL INDIVIDUALLY OR IN THE AGGREGATE), THE FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT
BASIS AND FAIRLY PRESENT THE SEPARATE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS AND CASH FLOWS OF MSC, OLD METALS, NEW METALS, AND NEW CAYMAN AS OF
THE RESPECTIVE DATES THEREOF AND FOR THE RESPECTIVE PERIODS INDICATED THEREIN.


(C)           EXCEPT FOR (I) ANY LIABILITIES SET FORTH IN SECTION 4.5(C) OF THE
APEX DISCLOSURE SCHEDULE, (II) LIABILITIES SET FORTH OR PROVIDED FOR ON THE
FINANCIAL STATEMENTS (INCLUDING LIABILITIES THE AMOUNTS OF WHICH ARE SET FORTH
NUMERICALLY IN THE NOTES THERETO), (III) LIABILITIES THAT HAVE ARISEN AFTER THE
UNAUDITED BALANCE SHEET DATE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICE, (IV) LIABILITIES UNDER THE FINANCING DOCUMENTS TO WHICH MSC, OLD
METALS, NEW METALS, OR NEW CAYMAN IS A PARTY OR THE SCHEDULED CONTRACTS, TO THE
EXTENT THAT THE EXISTENCE OF SUCH LIABILITIES IS REASONABLY ASCERTAINABLE SOLELY
BY REFERENCE TO SUCH FINANCING DOCUMENTS OR SCHEDULED CONTRACTS,
(V) INDEBTEDNESS SET FORTH IN SECTION 4.5(C) OF THE APEX DISCLOSURE SCHEDULE OF
THE TYPE DEFINED IN CLAUSES (A) AND (C), AND CLAUSE (G) AS IT APPLIES TO
CLAUSE (A) AND (C), OF THE DEFINITION OF INDEBTEDNESS, AND (VI) LIABILITIES THAT
HAVE NOT HAD, INDIVIDUALLY OR TOGETHER WITH OTHER LIABILITIES, A MATERIAL
ADVERSE EFFECT ON MSC, OLD METALS, NEW METALS, OR NEW CAYMAN, NEITHER MSC, OLD
METALS, NEW METALS, NOR NEW CAYMAN HAS ANY MATERIAL

34


--------------------------------------------------------------------------------




 


LIABILITY (WHETHER KNOWN OR UNKNOWN, WHETHER ASSERTED OR UNASSERTED, WHETHER
ABSOLUTE OR CONTINGENT, WHETHER ACCRUED OR UNACCRUED, WHETHER LIQUIDATED OR
UNLIQUIDATED, AND WHETHER DUE OR TO BECOME DUE, INCLUDING ANY LIABILITY FOR
TAXES).


(D)           SINCE THE UNAUDITED BALANCE SHEET DATE, NO EVENT HAS OCCURRED AND
NO CONDITION EXISTS THAT, INDIVIDUALLY OR TOGETHER WITH OTHER EVENTS AND
CONDITIONS, HAS HAD A MATERIAL ADVERSE EFFECT ON MSC AND OLD METALS.


(E)           SINCE THE UNAUDITED SEPARATE BALANCE SHEET DATE, NO EVENT HAS
OCCURRED AND NO CONDITION EXISTS THAT, INDIVIDUALLY OR TOGETHER WITH OTHER
EVENTS AND CONDITIONS, HAS HAD A MATERIAL ADVERSE EFFECT ON NEW METALS AND NEW
CAYMAN.


(F)            SINCE JUNE 30, 2006, NO EVENT HAS OCCURRED AND NO CONDITION
EXISTS THAT, INDIVIDUALLY OR TOGETHER WITH OTHER EVENTS AND CONDITIONS, HAS HAD
A MATERIAL ADVERSE EFFECT ON APEX.


SECTION 4.6             TITLE TO PROPERTIES.  TO THE KNOWLEDGE OF APEX, (A) MSC
HAS GOOD, LEGAL, AND VALID TITLE TO (OR, IN THE CASE OF ANY LEASED PREMISES,
EASEMENT PROPERTIES OR LICENSED PROPERTY, VALID LEASEHOLD, EASEMENT, OR LICENSE
INTERESTS IN) ALL REAL AND PERSONAL PROPERTY (INCLUDING THE MINING CONCESSIONS)
AND ALL RIGHTS, TANGIBLE OR INTANGIBLE (INCLUDING INTELLECTUAL PROPERTY RIGHTS
AND OTHER PROPERTY RIGHTS), NOW REQUIRED FOR THE CONSTRUCTION AND OPERATION OF
THE PROJECT SUBSTANTIALLY AS CONTEMPLATED BY THE DEVELOPMENT PLAN; AND (B) THERE
ARE NO LIENS OF ANY NATURE AGAINST SUCH PROPERTIES OR RIGHTS (OTHER THAN
(I) PERMITTED LIENS AND (II) SUCH LIENS AS ARE SET FORTH IN SECTION 4.6 OF THE
APEX DISCLOSURE SCHEDULE), IN EACH CASE, EXCEPT WHERE SUCH FAILURE OF TITLE OR
THE EXISTENCE OF SUCH LIENS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON MSC OR
THE PROJECT.


SECTION 4.7             MATERIAL CONTRACTS.


(A)           ALL MATERIAL PROJECT DOCUMENTS TO WHICH MSC IS A PARTY AS OF THE
DATE HEREOF, ALL OPERATIONAL AGREEMENTS TO WHICH NEW METALS IS A PARTY AS OF THE
DATE HEREOF, ALL MANDATORY METALS HEDGE AGREEMENTS, AND ALL THIRD PARTY
CONCENTRATE SALES AGREEMENTS ARE LISTED ON SECTION 4.7(A) OF THE APEX DISCLOSURE
SCHEDULE (THE “SCHEDULED CONTRACTS”).


(B)           TO THE KNOWLEDGE OF APEX, THERE ARE NO MATERIAL SERVICES,
MATERIALS, OR RIGHTS (OTHER THAN GOVERNMENT APPROVALS AND AUTHORIZATIONS)
REQUIRED FOR THE CURRENT STAGE OF THE DEVELOPMENT, FINANCING, CONSTRUCTION,
OPERATION, AND OWNERSHIP OF THE PROJECT, OTHER THAN THOSE GRANTED BY, OR TO BE
PROVIDED TO MSC PURSUANT TO THE SCHEDULED CONTRACTS.


(C)           EXCEPT FOR THE AMENDMENTS, MODIFICATION, OR SUPPLEMENTS OF THE
SCHEDULED CONTRACTS BEING ENTERED INTO ON THE DATE HEREOF, NONE OF THE SCHEDULED
CONTRACTS HAVE BEEN AMENDED, MODIFIED, OR SUPPLEMENTED, AND, TO THE KNOWLEDGE OF
APEX, ALL OF THE SCHEDULED CONTRACTS ARE IN FULL FORCE AND EFFECT, EXCEPT AS
SUCH ENFORCEABILITY MAY BE AFFECTED BY APPLICABLE BANKRUPTCY, REORGANIZATION,
INSOLVENCY,

35


--------------------------------------------------------------------------------




 


MORATORIUM, OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY (AND APEX AND
ITS SUBSIDIARIES HAVE NO KNOWLEDGE OF ANY FACT OR CIRCUMSTANCE THAT HAS OCCURRED
THAT WOULD MAKE ANY SUCH LAWS APPLICABLE), AND HAVE NOT BEEN TERMINATED,
SUSPENDED, OR RESCINDED BY ANY PARTY THERETO.


(D)           TO THE KNOWLEDGE OF APEX, ALL CONDITIONS PRECEDENT TO THE
OBLIGATIONS OF THE RESPECTIVE PARTIES UNDER THE SCHEDULED CONTRACTS HAVE BEEN
SATISFIED OR WAIVED EXCEPT FOR SUCH CONDITIONS PRECEDENT THAT NEED NOT OR CANNOT
BE SATISFIED UNTIL A LATER STAGE OF DEVELOPMENT, FINANCING, CONSTRUCTION,
OPERATION, AND OWNERSHIP OF THE PROJECT, AND APEX AND ITS SUBSIDIARIES HAVE NO
REASON TO BELIEVE THAT ANY SUCH CONDITION PRECEDENT CANNOT BE SATISFIED ON OR
PRIOR TO THE COMMENCEMENT OF THE APPROPRIATE STATE OF DEVELOPMENT, FINANCING,
CONSTRUCTION, OPERATION, AND OWNERSHIP OF THE PROJECT, EXCEPT AS OTHERWISE SET
FORTH ON SECTION 4.7(D) OF THE APEX DISCLOSURE SCHEDULE.


(E)           NO SUBSIDIARY OF APEX IS IN DEFAULT IN THE PERFORMANCE OF ANY
COVENANT OR OBLIGATION SET FORTH IN, OR OTHERWISE IN DEFAULT UNDER, ANY OF THE
SCHEDULED CONTRACTS TO WHICH IT IS A PARTY, WHICH DEFAULT WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT ON MSC, OLD METALS, NEW METALS,
OR NEW CAYMAN.  THERE EXISTS NO DEFAULT UNDER THE MSC SUBORDINATED DEBT BY MSC,
NOR ANY EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A
DEFAULT THEREUNDER BY MSC.  THE OUTSTANDING PRINCIPAL AMOUNT OF THE MSC
SUBORDINATED DEBT IS US$208,387,865.00.  TO THE KNOWLEDGE OF APEX, THERE HAS
BEEN NO DEFAULT BY ANY COUNTERPARTY UNDER, AND NO EVENT OF FORCE MAJEURE (AS
DEFINED IN THE COMMON SECURITY AGREEMENT) HAS OCCURRED UNDER, ANY SCHEDULED
CONTRACT, WHICH IN EITHER CASE WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON MSC, OLD METALS, NEW METALS, OR NEW CAYMAN.


(F)            THE APEX DISCLOSURE BUNDLE INCLUDES TRUE, CORRECT, AND COMPLETE
COPIES OF THE SCHEDULED CONTRACTS AND OF ANY AMENDMENTS TO ANY OF THE FOREGOING
EXCEPT FOR COPIES OF CONFIRMATIONS UNDER THE MANDATORY METALS HEDGE AGREEMENTS.


SECTION 4.8             EMPLOYEES; EMPLOYEE BENEFITS.


(A)           SECTION 4.8(A) OF THE APEX DISCLOSURE SCHEDULE CONTAINS A TRUE,
CORRECT, AND COMPLETE LIST OF ALL EMPLOYMENT OR EMPLOYMENT-RELATED OR CONSULTING
CONTRACTS TO WHICH MSC, OLD METALS, NEW METALS, OR NEW CAYMAN IS A PARTY WITH
ANY CURRENT EXECUTIVE OFFICER OR DIRECTOR OF MSC, OLD METALS, NEW METALS, OR NEW
CAYMAN THAT ARE CURRENTLY IN EFFECT.  TO THE KNOWLEDGE OF APEX, NO EXECUTIVE
OFFICER, KEY EMPLOYEE, OR SIGNIFICANT GROUP OF EMPLOYEES PLANS TO TERMINATE
EMPLOYMENT WITH MSC, NEW METALS, OR NEW CAYMAN DURING THE NEXT 12 MONTHS.


(B)           SECTION 4.8(B) OF THE APEX DISCLOSURE BUNDLE INCLUDES A TRUE,
CORRECT, AND COMPLETE COPY OF EACH COLLECTIVE BARGAINING AGREEMENT RELATING TO
OR AFFECTING MSC, OLD METALS, NEW METALS, OR NEW CAYMAN OR ANY EMPLOYEE OF MSC,
OLD METALS, NEW METALS, OR NEW CAYMAN.  EXCEPT AS SET FORTH IN SECTION 4.8(B) OF
THE APEX DISCLOSURE SCHEDULE AND EXCEPT FOR SUCH EXCEPTIONS AS HAVE NOT HAD, AND
WOULD NOT REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT ON MSC, OLD
METALS, NEW METALS, OR NEW

36


--------------------------------------------------------------------------------




 


CAYMAN, (I) THERE IS NOT OCCURRING, AND THERE HAS NOT OCCURRED DURING THE
PREVIOUS FIVE YEARS, OR, TO THE KNOWLEDGE OF APEX, THERE HAS NOT BEEN
THREATENED, ANY STRIKE, SLOW-DOWN, PICKET, WORK STOPPAGE, OR OTHER CONCERTED
ACTION BY ANY UNION OR OTHER GROUP OF EMPLOYEES OR OTHER PERSONS AGAINST EITHER
MSC, OLD METALS, NEW METALS, OR NEW CAYMAN OR THEIR RESPECTIVE PREMISES OR
PRODUCTS; (II) THERE ARE, AND DURING THE PREVIOUS FIVE YEARS HAVE BEEN, NO
COMPLAINTS OR GRIEVANCES KNOWN TO APEX, BY ANY UNION, OTHER GROUP, OR CLASS OF
EMPLOYEES OR OTHER PERSONS WHICH ARE UNSETTLED OR UNRESOLVED; AND (III) TO THE
KNOWLEDGE OF APEX, NO OTHER UNION OR LABOR ORGANIZATION HAS ATTEMPTED TO
ORGANIZE ANY OF THE EMPLOYEES OF MSC, OLD METALS, NEW METALS, OR NEW CAYMAN.


(C)           EXCEPT AS SET FORTH IN SECTION 4.8(C)  OF THE APEX DISCLOSURE
SCHEDULE AND SUBJECT TO THE EXCEPTIONS SET FORTH IN SECTION 4.5(C), NONE OF MSC,
OLD METALS, NEW METALS, NEW CAYMAN, OR ANY ERISA AFFILIATE HAS INCURRED OR
REASONABLY EXPECTS TO INCUR ANY MATERIAL LIABILITY (WHETHER KNOWN OR UNKNOWN,
WHETHER ASSERTED OR UNASSERTED, WHETHER ABSOLUTE OR CONTINGENT, WHETHER ACCRUED
OR UNACCRUED, WHETHER LIQUIDATED OR UNLIQUIDATED, AND WHETHER DUE OR TO BECOME
DUE) WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN THAT WOULD REASONABLY BE EXPECTED
HAVE A MATERIAL ADVERSE EFFECT ON MSC, OLD METALS, NEW METALS, NEW CAYMAN, OR
THE PROJECT.


SECTION 4.9             LEGAL COMPLIANCE.  EXCEPT AS SET FORTH IN SECTION 4.9 OF
THE APEX DISCLOSURE SCHEDULE, (A) TO THE KNOWLEDGE OF APEX, EACH OF APEX AND ITS
SUBSIDIARIES IS IN COMPLIANCE WITH, AND HAS CONDUCTED ITS BUSINESS, INCLUDING IN
THE CASE OF MSC AND THE PROJECT, SO AS TO COMPLY WITH, THE TERMS OF ALL
GOVERNMENT APPROVALS AND LAWS APPLICABLE TO IT, INCLUDING APPLICABLE
ANTI-CORRUPTION LAWS IN FORCE IN BOLIVIA, THE REPUBLIC OF CHILE, U.S., SWEDEN,
SWITZERLAND, PERU, ARGENTINA, AND MEXICO; (B) TO THE KNOWLEDGE OF APEX, EACH OF
MSC, OLD METALS, NEW METALS, NEW CAYMAN, AND THE ACQUIRED ENTITIES HAS ALL
GOVERNMENT APPROVALS THAT ARE REQUIRED TO OPERATE ITS BUSINESS, AND (C) NONE OF
MSC, OLD METALS, NEW METALS, NEW CAYMAN, AND THE ACQUIRED ENTITIES HAS ANY LEGAL
PROCEEDING, CLAIM, DEMAND, OR NOTICE FILED OR COMMENCED AGAINST IT ALLEGING ANY
FAILURE TO SO COMPLY, IN EACH CASE EXCEPT WHERE THE FAILURE TO SO COMPLY OR TO
HAVE SUCH GOVERNMENT APPROVALS HAS NOT HAD, OR WOULD NOT REASONABLY BE EXPECTED
TO HAVE, A MATERIAL ADVERSE EFFECT ON MSC, OLD METALS, NEW METALS, NEW CAYMAN,
OR EITHER ACQUIRED ENTITY.


SECTION 4.10           TAXES.  EACH OF MSC, OLD METALS, NEW METALS, NEW CAYMAN,
AND THE ACQUIRED ENTITIES HAS TIMELY FILED OR CAUSED TO BE FILED ALL TAX RETURNS
REQUIRED TO HAVE BEEN FILED AND HAS PAID OR CAUSED TO BE PAID ALL TAXES SHOWN AS
DUE AND PAYABLE ON SUCH TAX RETURNS, EXCEPT (A) TAXES THAT ARE BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND FOR WHICH SUCH
ENTITY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES (AS DETERMINED BY GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES AS USED IN THE U.S.), (B) AS SET FORTH IN
SECTION 4.10 OF THE APEX DISCLOSURE SCHEDULE, OR (C) TO THE EXTENT THAT THE
FAILURE TO DO SO HAS NOT HAD, AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, A
MATERIAL ADVERSE EFFECT ON IT.  THERE ARE NO MATERIAL DISPUTES PENDING OR, TO
THE KNOWLEDGE OF APEX, THREATENED, BETWEEN ANY OF MSC, OLD METALS, NEW METALS,
NEW CAYMAN, AND THE ACQUIRED ENTITIES, AND ANY TAX AUTHORITY RELATING TO TAXES. 
WITH RESPECT TO THE CORPORATE AND TAX RESTRUCTURING THAT HAS OCCURRED PRIOR TO
THE CLOSING, SECTION 4.10 OF THE APEX DISCLOSURE SCHEDULE SETS FORTH A COMPLETE
AND ACCURATE DESCRIPTION OF ALL THE MATERIAL STEPS AND ACTIONS TAKEN IN
CONNECTION WITH SUCH RESTRUCTURING.  IN CONNECTION WITH

37


--------------------------------------------------------------------------------




 


SUCH RESTRUCTURING, APEX HAS, AND HAS CAUSED ITS SUBSIDIARIES TO, TAKE ONLY THE
STEPS SET FORTH IN SUCH SECTION OF THE APEX DISCLOSURE SCHEDULE.


SECTION 4.11           LEGAL PROCEEDINGS.  EXCEPT AS SET FORTH IN SECTION 4.11
 OF THE APEX DISCLOSURE SCHEDULE, THERE IS NO LEGAL PROCEEDING PENDING, OR TO
THE KNOWLEDGE OF APEX, THREATENED IN WRITING RELATING TO MSC, OLD METALS, NEW
METALS, OR NEW CAYMAN, WHICH HAS HAD, AND WOULD REASONABLY BE EXPECTED TO HAVE,
A MATERIAL ADVERSE EFFECT ON MSC, OLD METALS, NEW METALS, OR NEW CAYMAN.  NONE
OF MSC, OLD METALS, NEW METALS, OR NEW CAYMAN IS SUBJECT TO ANY JUDGMENT, WHICH
HAS HAD, AND WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT ON
MSC, OLD METALS, NEW METALS, OR NEW CAYMAN.


SECTION 4.12           ENVIRONMENTAL MATTERS.


(A)           TO THE KNOWLEDGE OF APEX, THE DEVELOPMENT, CONSTRUCTION, AND
OPERATION OF THE PROJECT AND THE ACTIVITIES AND PROPERTIES OF MSC ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH (I) THE ENVIRONMENTAL GUIDELINES,
(II) ALL APPLICABLE ENVIRONMENTAL LAWS, AND (III) ALL ENVIRONMENTAL GOVERNMENT
APPROVALS.  TO THE KNOWLEDGE OF APEX, MSC HAS DESIGNED THE PROJECT IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH THE ENVIRONMENTAL GUIDELINES.


(B)           NO NOTICE, NOTIFICATION, DEMAND, CITATION, SUMMONS, OR ORDER HAS
BEEN ISSUED AND DELIVERED TO MSC, NO WRITTEN COMPLAINTS HAVE BEEN FILED AND
NOTICE THEREOF SERVED ON MSC, NO PENALTY HAS BEEN ASSESSED, AND, TO THE
KNOWLEDGE OF APEX, NO INVESTIGATION OR REVIEW IS PENDING OR THREATENED BY ANY
GOVERNMENTAL AUTHORITY OR OTHER PERSON WITH RESPECT TO ANY ALLEGED FAILURE BY
MSC TO HAVE ANY MATERIAL ENVIRONMENTAL GOVERNMENT APPROVAL OR TO COMPLY WITH ANY
APPLICABLE ENVIRONMENTAL LAW.


SECTION 4.13           INTERESTED PARTY TRANSACTIONS.  OTHER THAN TRANSACTIONS
REQUIRED OR PERMITTED BY THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS,
SECTION 4.13 OF THE APEX DISCLOSURE SCHEDULE LISTS ALL TRANSACTIONS AND
CONTRACTS BETWEEN APEX OR ANY OF ITS SUBSIDIARIES (OTHER THAN MSC, NEW METALS,
OR NEW CAYMAN), ON THE ONE HAND, AND MSC, NEW METALS, OR NEW CAYMAN, ON THE
OTHER HAND, IN EACH CASE THAT INVOLVES CONSIDERATION OF US$500,000 OR MORE AND
HAS NOT YET BEEN FULLY PERFORMED.


SECTION 4.14           INSURANCE.  EACH OF MSC, NEW METALS, AND NEW CAYMAN
MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURERS, INSURANCE WITH RESPECT
TO ITS PROPERTIES AND BUSINESS AGAINST SUCH CASUALTIES AND CONTINGENCIES AND IN
SUCH AMOUNTS AS ARE USUALLY CARRIED BY BUSINESSES ENGAGED IN SIMILAR ACTIVITIES
AS MSC, NEW METALS, AND NEW CAYMAN AND LOCATED IN SIMILAR GEOGRAPHIC AREAS IN
WHICH MSC, NEW METALS, AND NEW CAYMAN OPERATE.


SECTION 4.15           FINANCING DOCUMENTS.  SECTION 4.15 OF THE APEX DISCLOSURE
SCHEDULE SETS FORTH A CORRECT AND COMPLETE LIST OF ALL FINANCING DOCUMENTS TO
WHICH APEX OR ANY OF ITS SUBSIDIARIES IS A PARTY AND OF ALL OTHER CONTRACTS
(EXCEPT SCHEDULED CONTRACTS AND THE NEW AND AMENDED FINANCING DOCUMENTS)
PURSUANT TO WHICH APEX OR ANY OF ITS SUBSIDIARIES IS REQUIRED TO PROVIDE CREDIT
SUPPORT IN RESPECT OF THE PROJECT OR ANY OF MSC, OLD METALS, NEW METALS, OR NEW
CAYMAN.  TRUE, CORRECT, AND COMPLETE COPIES OF ALL SUCH FINANCING DOCUMENTS AND
OTHER

38


--------------------------------------------------------------------------------




 


CONTRACTS, INCLUDING ALL AMENDMENTS, SUPPLEMENTS, MODIFICATIONS, AND WAIVERS
THEREOF, ARE INCLUDED AS SECTION 4.15 OF THE APEX DISCLOSURE BUNDLE.


SECTION 4.16           NO DEFAULT.  EXCEPT AS DISCLOSED IN SECTION 4.16 OF THE
APEX DISCLOSURE SCHEDULE, TO THE KNOWLEDGE OF APEX, NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING.


SECTION 4.17           PERFORMANCE SECURITY.  THERE ARE NO LETTERS OF CREDIT,
PERFORMANCE BONDS, OR OTHER TYPES OF PERFORMANCE SECURITY CURRENTLY REQUIRED TO
BE POSTED AND IN FULL FORCE AND EFFECT UNDER THE FINANCING DOCUMENTS OR THE
SCHEDULED CONTRACTS, OTHER THAN THOSE LISTED ON SECTION 4.17 OF THE APEX
DISCLOSURE SCHEDULE (THE “PERFORMANCE SECURITY”).  NO DRAWING HAS BEEN MADE
UNDER ANY OF THE PERFORMANCE SECURITY AND, TO THE KNOWLEDGE OF APEX, NO EVENT
HAS OCCURRED AND CURRENTLY EXISTS THAT GIVES OR REASONABLY COULD BE EXPECTED TO
GIVE ANY BENEFICIARY OF A PERFORMANCE SECURITY THE RIGHT TO DRAW THEREUNDER.


SECTION 4.18           ACQUIRED ENTITIES.  IMMEDIATELY PRIOR TO THE CLOSING,
EACH OF NEW SWEDEN 1 AND NEW SWEDEN 2: (A) HAD NO OUTSTANDING INDEBTEDNESS;
(B) HAD NO LIABILITIES (WHETHER KNOWN OR UNKNOWN, WHETHER ASSERTED OR
UNASSERTED, WHETHER ABSOLUTE OR CONTINGENT, WHETHER ACCRUED OR UNACCRUED,
WHETHER LIQUIDATED OR UNLIQUIDATED, AND WHETHER DUE OR TO BECOME DUE, INCLUDING
ANY LIABILITY FOR TAXES), EXCEPT FOR ANY LIABILITIES UNDER THE TRANSACTION
DOCUMENTS AND THE FINANCING DOCUMENTS TO WHICH SUCH ENTITY IS A PARTY; (C) OWNS
NO REAL OR PERSONAL PROPERTY EXCEPT, WITH RESPECT TO NEW SWEDEN 1, AN
SEK 100,000 CASH DEPOSIT WITH SKANDINAVISKA ENSKILDA BANKEN (PUBL), SHARES OF
MSC, AND THE NEW SWEDEN 1 MSC SUBORDINATED DEBT, AND, WITH RESPECT TO NEW
SWEDEN 2, AN SEK 100,000 CASH DEPOSIT WITH SKANDINAVISKA ENSKILDA BANKEN (PUBL)
AND A QUOTA OF NEW METALS; AND (D) HAS NO OPERATIONS OTHER THAN HOLDING SUCH
PROPERTIES AND BEING A PARTY TO SUCH CONTRACTS.


SECTION 4.19           NO LIQUIDATION; INTENT.  NONE OF MSC, NEW METALS, NEW
CAYMAN, AND THE ACQUIRED ENTITIES HAS COMMENCED ANY VOLUNTARY PROCEEDING OR
FILED ANY PETITION, AND APEX IS NOT AWARE OF THE COMMENCEMENT OF ANY INVOLUNTARY
PROCEEDING OR THE FILING OF ANY INVOLUNTARY PETITION, SEEKING (A) LIQUIDATION,
REORGANIZATION, OR OTHER RELIEF IN RESPECT OF ANY OF MSC, NEW METALS, NEW
CAYMAN, OR THE ACQUIRED ENTITIES FOR ITS DEBTS, OR ANY SUBSTANTIAL PART OF ITS
ASSETS, UNDER ANY APPLICABLE LAW OR (B) APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR, OR SIMILAR OFFICIAL FOR ANY SUCH ENTITY OR
FOR A SUBSTANTIAL PART OF ITS ASSETS.  APEX AND ITS SUBSIDIARIES ARE NOT
ENTERING INTO THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OF THE TRANSACTION
DOCUMENTS WITH THE INTENT TO HINDER, DELAY, OR DEFRAUD ANY PERSON TO WHICH ANY
SUCH ENTITY IS, OR MAY BECOME, INDEBTED.


SECTION 4.20           NOTICES.  APEX HAS MADE AVAILABLE TO SUMITOMO TRUE,
CORRECT, AND COMPLETE COPIES OF ALL MATERIAL NOTICES AND OTHER DOCUMENTS
DELIVERED UNDER ARTICLE VI OF THE COMMON SECURITY AGREEMENT.


SECTION 4.21           PROJECT INFORMATION AND OTHER INFORMATION FURNISHED.  TO
THE KNOWLEDGE OF APEX, THE PROJECT INFORMATION AND OTHER INFORMATION, FINANCIAL
STATEMENTS, EXHIBITS, AND SCHEDULES FURNISHED IN WRITING BY OR ON BEHALF OF APEX
TO SUMITOMO IN CONNECTION WITH THE NEGOTIATION, PREPARATION, OR DELIVERY OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS OR

39


--------------------------------------------------------------------------------




 


INCLUDED HEREIN OR THEREIN OR DELIVERED PURSUANT HERETO OR THERETO (INCLUDING
THE DOCUMENTS INCLUDED IN THE APEX DISCLOSURE BUNDLE), CONSIDERED TOGETHER, DO
NOT CONTAIN ANY MATERIAL MISREPRESENTATION OR MISSTATEMENT (OR OMIT ANY MATERIAL
FACT OR CIRCUMSTANCE NECESSARY IN ORDER TO MAKE THE INFORMATION CONTAINED
THEREIN NOT MISLEADING); PROVIDED, THAT THE ONLY REPRESENTATIONS AND WARRANTIES
MADE BY APEX TO SUMITOMO UNDER THIS SECTION 4.21 IN RESPECT OF PROJECTIONS,
ESTIMATES, OR OTHER EXPRESSIONS OF VIEW AS TO FUTURE CIRCUMSTANCES INCLUDED IN
THE APEX DISCLOSURE BUNDLE OR SUCH OTHER INFORMATION, FINANCIAL STATEMENTS,
EXHIBITS, AND SCHEDULES IS THAT SUCH PROJECTIONS, ESTIMATES, OR OTHER EXPRESSION
OF VIEW WERE PREPARED IN GOOD FAITH AND WERE BASED ON REASONABLE ASSUMPTIONS AS
TO ALL FACTUAL AND LEGAL MATTERS MATERIALLY RELATED THERETO AS OF THEIR
RESPECTIVE PREPARATION DATES.


ARTICLE V
OTHER COVENANTS


SECTION 5.1             CONFIDENTIALITY.  EACH PARTY SHALL KEEP CONFIDENTIAL,
SHALL CAUSE ITS AFFILIATES TO KEEP CONFIDENTIAL, AND SHALL INSTRUCT ITS
OFFICERS, DIRECTORS, EMPLOYEES, AND ADVISORS TO KEEP CONFIDENTIAL, ALL
INFORMATION RECEIVED FROM THE OTHER PARTY AS A RESULT OF ANY DUE DILIGENCE
INVESTIGATION CONDUCTED RELATING TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
OTHERWISE, EXCEPT (I) AS REQUIRED BY APPLICABLE SECURITIES OR OTHER LAWS OR
STOCK EXCHANGE RULES OR ADMINISTRATIVE PROCESS, AND (II) FOR INFORMATION THAT IS
OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A BREACH
OF THIS SECTION 5.1 (SUCH INFORMATION, SUBJECT TO CLAUSES (I) AND (II),
“CONFIDENTIAL INFORMATION”).  EXCEPT TO THE EXTENT DEEMED NECESSARY OR ADVISABLE
BY COUNSEL TO MAINTAIN COMPLIANCE WITH, OR TO PREVENT VIOLATION OF, APPLICABLE
SECURITIES OR OTHER LAWS OR STOCK EXCHANGE RULES, EACH PARTY SHALL KEEP THE
EXISTENCE OF AND THE PROVISIONS OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS CONFIDENTIAL AND SHALL DISCLOSE THEIR CONTENTS ONLY (1) TO THOSE
LENDERS, INVESTORS, PARTNERS, SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS WHO NEED TO KNOW SUCH INFORMATION FOR PURPOSES OF ITS BUSINESSES AND THE
TRANSACTIONS CONTEMPLATED HEREBY, AND (2) TO GOVERNMENTAL AUTHORITIES AND OTHER
PERSONS FOR PURPOSES OF OBTAINING APPROVALS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.  ALL CONFIDENTIAL INFORMATION SHALL BE TREATED AS
INFORMATION COVERED BY THE CONFIDENTIALITY AGREEMENT, WHICH SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL NOT BE MODIFIED OR SUPERSEDED IN ANY WAY BY THIS
AGREEMENT.


SECTION 5.2             EXPENSES; TRANSFER TAXES; TAX COOPERATION.  EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE PAID BY THE PARTY
INCURRING SUCH EXPENSE.  SUMITOMO SHALL PAY ALL COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE FORMATION OF NEW SWEDEN 1 AND NEW SWEDEN 2.  FOR THE
AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT SUCH COSTS AND EXPENSES SHALL EXCLUDE
ANY TAXES.  SUMITOMO SHALL PAY ALL TRANSFER, DOCUMENTARY, SALES, USE, STAMP,
REGISTRATION AND OTHER SIMILAR TAXES AND FEES (INCLUDING ANY MONETARY
ADJUSTMENTS, PENALTIES AND INTEREST), BUT EXCLUDING ANY OTHER TAXES SUCH AS
INCOME, PROFITS, EXCISE, FRANCHISE OR WITHHOLDING TAXES, INCURRED ON THE
TRANSFER BY APEX SWEDEN TO SUMITOMO OF THE NEW SWEDEN 1 ACQUIRED SHARES AND THE
NEW SWEDEN 2 ACQUIRED SHARES.

40


--------------------------------------------------------------------------------



SECTION 5.3             FURTHER ASSURANCES.


(A)           FROM TIME TO TIME, AS AND WHEN REQUESTED BY ANY PARTY, THE OTHER
PARTIES SHALL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, ALL
SUCH DOCUMENTS AND INSTRUMENTS, AND SHALL TAKE, OR CAUSE TO BE TAKEN, ALL SUCH
FURTHER OR OTHER ACTIONS, AS THE REQUESTING PARTY MAY REASONABLY DEEM NECESSARY
OR DESIRABLE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
INCLUDING EXECUTING AND DELIVERING SUCH ASSIGNMENTS, CONSENTS, AND OTHER
INSTRUMENTS THE REQUESTING PARTY MAY REASONABLY REQUEST AS NECESSARY OR
DESIRABLE FOR SUCH PURPOSE.


(B)           (I) THE PARTIES SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN THE CONSENT AND APPROVAL OF THOSE PERSONS UNDER THE TRANSMISSION LINE
LOAN DOCUMENTS, THE FINANCING DOCUMENTS, AND THE NEW AND AMENDED FINANCING
DOCUMENTS WHOSE CONSENT AND APPROVAL IS REQUIRED TO CONSUMMATE AS PROMPTLY AS
PRACTICABLE FOLLOWING THE CLOSING, WITHOUT ANY ADDITIONAL CONSIDERATION
HEREUNDER THEREFOR, (A) THE ASSIGNMENT BY ASC BOLIVIA TO SUMITOMO OR ITS
DESIGNATED WHOLLY-OWNED SUBSIDIARY OF 35% OF ALL THE RIGHT, TITLE, AND INTEREST
OF ASC BOLIVIA IN AND TO THE TRANSMISSION LINE LOAN DOCUMENTS (THE “ASC BOLIVIA
ACQUIRED ASSETS”), FREE AND CLEAR OF ALL LIENS AND RESTRICTIONS, OTHER THAN
LIENS OR RESTRICTIONS (1) CREATED BY THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS, (2) IMPOSED BY APPLICABLE LAW GENERALLY ON THE TYPE OF
ASSETS CONSTITUTING THE TRANSMISSION LINE LOAN DOCUMENTS, OR (3) EXISTING UNDER
THE FINANCING DOCUMENTS OR THE TRANSACTION DOCUMENTS, AND (B) THE ASSUMPTION BY
SUMITOMO OF 35% OF ALL THE LIABILITIES AND OBLIGATIONS OF ASC BOLIVIA UNDER THE
TRANSMISSION LINE LOAN DOCUMENTS; PROVIDED, THAT, EXCEPT AS OTHERWISE
SPECIFICALLY REQUIRED BY THIS AGREEMENT, NO LOAN AGREEMENT OR CONTRACT FOR
BORROWED MONEY SHALL BE REPAID EXCEPT AS CURRENTLY REQUIRED BY ITS TERMS, IN
WHOLE OR IN PART, AND NO CONTRACT SHALL BE AMENDED TO INCREASE THE AMOUNT
PAYABLE THEREUNDER OR OTHERWISE TO BE MORE BURDENSOME TO THE PROJECT, MSC, NEW
METALS, NEW CAYMAN, OR ASC BOLIVIA IN ORDER TO OBTAIN ANY SUCH CONSENT OR
APPROVAL WITHOUT FIRST OBTAINING THE APPROVAL OF APEX AND SUMITOMO AND NO PARTY
SHALL BE REQUIRED TO MAKE ANY CASH PAYMENT OR RELINQUISH ANY PROPERTY OR
CONTRACTUAL RIGHTS OR CHANGE IN ANY MANNER ITS OPERATIONS OR THE OPERATIONS OF
ITS SUBSIDIARIES TO OBTAIN ANY SUCH CONSENT OR APPROVAL EXCEPT FOR FILING FEES
AND FEES AND EXPENSES OF ATTORNEYS, ACCOUNTANTS, AND OTHER PROFESSIONAL ADVISORS
AND PAYMENTS IN ACCORDANCE WITH THE TERMS OF CONTRACTS EXISTING ON THE DATE
HEREOF; AND (II) EACH PARTY SHALL, AND SHALL CAUSE ITS RESPECTIVE SUBSIDIARIES
AND AFFILIATES TO, COOPERATE AND USE ITS RESPECTIVE COMMERCIALLY REASONABLE
EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL APPROPRIATE ACTION TO CAUSE TO BE
MADE ANY NECESSARY AMENDMENTS TO THE TRANSMISSION LINE LOAN DOCUMENTS, THE
FINANCING DOCUMENTS, AND THE NEW AND AMENDED FINANCING DOCUMENTS TO EFFECT THE
SAME.  AT THE CLOSING, THE TRANSACTIONS REFERRED TO IN CLAUSES (A) AND (B) OF
THE IMMEDIATELY PRECEDING SENTENCE SHALL BE DEEMED, AS BETWEEN ASC BOLIVIA AND
SUMITOMO, TO HAVE OCCURRED AT THE CLOSING, 35% OF ALL GAINS, INCOME, LOSSES, AND
LIABILITIES RELATED TO THE TRANSMISSION LINE LOAN DOCUMENTS ON OR AFTER THE
CLOSING TO BE FOR THE ACCOUNT OF SUMITOMO, AND ASC BOLIVIA SHALL ACCEDE TO THE
DISPUTE RESOLUTION AGREEMENT AND BECOME A PARTY THERETO; PROVIDED,  HOWEVER, IF
THE ASSIGNMENT OF 35% OF THE INTEREST IN ASC BOLIVIA TO SUMITOMO, AS SET FORTH
IN THIS SECTION 5.3(B), IS NOT CONSUMMATED FOR ANY REASON, APEX EXPRESSLY AGREES
TO PROMPTLY PAY TO SUMITOMO ANY AND ALL PROCEEDS THAT WOULD OTHERWISE HAVE BEEN
PAID TO SUMITOMO IF THE ASSIGNMENT HAD IN FACT OCCURRED AS OF THE DATE HEREOF.

41


--------------------------------------------------------------------------------





(C)           IN ACCORDANCE WITH SECTION 2.2(C)(II) OF THE MSC SHAREHOLDERS
AGREEMENT, PROMPTLY FOLLOWING THE EXECUTION AND DELIVERY OF THIS AGREEMENT, AN
EXTRAORDINARY GENERAL SHAREHOLDERS MEETING (AS DEFINED IN THE MSC SHAREHOLDERS
AGREEMENT) SHALL BE HELD FOR THE PURPOSE OF, AMONG OTHER THINGS, AMENDING AND
RESTATING THE ESTATUTOS SOCIALES OF MSC IN THE FORM OF THE SPANISH LANGUAGE
VERSION ATTACHED AS EXHIBIT A TO THE MSC SHAREHOLDER AGREEMENT.


ARTICLE VI
CONDITIONS TO CLOSING

On or prior to the date hereof, each of the following is occurring or has
occurred:


SECTION 6.1             AUTHORIZATIONS AND GOVERNMENT APPROVALS.  ONE OR MORE OF
THE PARTIES, MSC, OLD METALS, NEW METALS, NEW CAYMAN, AND THE ACQUIRED ENTITIES
HAS MADE, OR CAUSED TO BE MADE, ALL NOTICES AND FILINGS WITH ALL PERSONS THAT
ARE REQUIRED TO HAVE BEEN MADE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AND HAS RECEIVED ALL
AUTHORIZATIONS AND GOVERNMENT APPROVALS THAT ARE REQUIRED TO HAVE BEEN RECEIVED
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS, EXCEPT FOR SUCH AUTHORIZATIONS AND GOVERNMENT APPROVALS
THE FAILURE TO MAKE OR OBTAIN WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON NEW
METALS, MSC, NEW CAYMAN, APEX, OR SUMITOMO, AND ALL SUCH AUTHORIZATIONS AND
GOVERNMENT APPROVALS ARE IN FULL FORCE AND EFFECT.


SECTION 6.2             CLOSING DELIVERIES TO SUMITOMO.


(A)           EACH OF THE ITEMS DESCRIBED AS BEING EXECUTED AND DELIVERED BY
APEX AND ITS SUBSIDIARIES (INCLUDING THE ACQUIRED ENTITIES) PURSUANT TO SECTION
2.5(A), INCLUDING THE MSC SHAREHOLDERS AGREEMENT, THE METALS QUOTAHOLDERS
AGREEMENT, THE NEW CAYMAN SHAREHOLDERS AGREEMENT, THE APEX PARENT GUARANTEES,
THE DISPUTE RESOLUTION AGREEMENT, THE MSC MANAGEMENT AGREEMENT, THE NEW METALS
MANAGEMENT AGREEMENT, THE DEFERRED PAYMENTS AGREEMENT, THE OPTION AGREEMENT, THE
REIMBURSEMENT AGREEMENT, THE APEX PARENT GUARANTEES, THE METALS HEDGE NOVATION
AGREEMENTS, THE OLD METALS CONCENTRATE SALES AGREEMENT TERMINATION, THE NEW
CONCENTRATE SALES AGREEMENT, AND THE NEW AND AMENDED FINANCING DOCUMENTS, HAS
BEEN EXECUTED BY APEX AND ITS SUBSIDIARIES (INCLUDING THE ACQUIRED ENTITIES), AS
APPLICABLE, THAT ARE PARTIES THERETO AND DELIVERED TO SUMITOMO;


(B)           THE NEW AND AMENDED FINANCING DOCUMENTS HAVE BEEN EXECUTED BY THE
LENDERS, THE HEDGE BANKS, THE ADMINISTRATIVE AGENT, THE TECHNICAL AGENT, AND THE
COLLATERAL AGENT, AS APPLICABLE, THAT ARE PARTIES THERETO AND DELIVERED TO
SUMITOMO;


(C)           SUMITOMO HAS RECEIVED (I) THE OPINION OF HOLME ROBERTS & OWEN LLP,
SPECIAL NEW YORK COUNSEL TO APEX REGARDING, AMONG OTHER THINGS, SERVICE COMPANY,
(II) THE OPINION OF QUINTANILLA E SORIA ABOGADOS, SPECIAL BOLIVIAN COUNSEL TO
APEX REGARDING MSC, (III) THE OPINION OF WISTRAND ADVOKATBYRA, SPECIAL SWEDISH
COUNSEL TO APEX REGARDING APEX SWEDEN, (IV) THE OPINIONS OF SUTERHOWALD
RECHSTANWALTE, SPECIAL

42


--------------------------------------------------------------------------------





SWISS COUNSEL TO APEX REGARDING (A) NEW METALS AND (B) OLD METALS, (V) THE
OPINIONS OF WALKERS & CO., SPECIAL CAYMAN ISLANDS COUNSEL TO APEX REGARDING
(A) NEW CAYMAN AND (B) APEX, AND (VI) THE OPINION OF BONN SCHMITT STEICHEN,
COUNSEL TO APEX REGARDING APEX LUXEMBOURG, IN EACH CASE DATED AS OF THE CLOSING
DATE, ADDRESSED TO SUMITOMO, NEW SWEDEN 1, AND NEW SWEDEN 2, AND IN FORM AND
SUBSTANCE SATISFACTORY TO SUMITOMO IN ITS REASONABLE DISCRETION;


(D)           APEX HAS DELIVERED TO SUMITOMO COPIES OF EACH OF THE PUBLIC DEEDS
EVIDENCING THE GOVERNING DOCUMENTS OF MSC, DULY CERTIFIED BY A NOTARY PUBLIC
UNDER BOLIVIAN LAW, TOGETHER WITH CERTIFIED COPIES OF THE REGISTRATION OF ALL
SUCH PUBLIC DEEDS IN THE REGISTRY OF COMMERCE OF BOLIVIA UNDER THE CARE OF
FUNDEMPRESA, ON OR SOON BEFORE THE DATE HEREOF;


(E)           APEX HAS DELIVERED TO SUMITOMO A COPY OF THE ARTICLES OF
ASSOCIATION (STATUTEN) OF NEW METALS, DULY CERTIFIED BY THE COMMERCIAL REGISTER
OF THE CANTON OF ZUG (HANDELS REGISTERAMT DES KANTON ZUG) AS OF SEPTEMBER 25,
2006;


(F)            APEX HAS DELIVERED TO SUMITOMO A COPY OF THE REGISTRATION OF MSC
IN THE REGISTRY OF COMMERCE OF BOLIVIA UNDER THE CARE OF FUNDEMPRESA WITH AN
UPDATED CERTIFICATE OF COMMERCIAL REGISTRATION FOR YEAR 2005 (CERTIFICADO DE
ACTUALIZACIÓN DE MATRICULA) ISSUED ON SEPTEMBER 21, 2006 BY THE REGISTRY OF
COMMERCE OF BOLIVIA UNDER THE CARE OF FUNDEMPRESA;


(G)           APEX HAS DELIVERED TO SUMITOMO COPY OF THE ARTICLES OF ASSOCIATION
(STATUTS COORDONNES) OF APEX LUXEMBOURG, DULY CERTIFIED BY PAUL FRIEDERS, NOTARY
PUBLIC OF LUXEMBOURG, AS OF DECEMBER 14, 2005;


(H)           APEX HAS DELIVERED TO SUMITOMO A COPY OF THE ARTICLES OF
ASSOCIATION (BOLAGSORDNING) OF APEX SWEDEN, DULY CERTIFIED BY THE SWEDISH
COMPANIES REGISTRATION OFFICE (BOLAGSVERKET) AS OF SEPTEMBER 22, 2006;


(I)            APEX HAS DELIVERED TO SUMITOMO A COPY OF THE ARTICLES OF
ASSOCIATION (BOLAGSORDNING) OF NEW SWEDEN 1, DULY CERTIFIED BY THE SWEDISH
COMPANIES REGISTRATION OFFICE (BOLAGSVERKET) AS OF SEPTEMBER 21, 2006;


(J)            APEX HAS DELIVERED TO SUMITOMO A COPY OF THE ARTICLES OF
ASSOCIATION (BOLAGSORDNING) OF NEW SWEDEN 2, DULY CERTIFIED BY THE SWEDISH
COMPANIES REGISTRATION OFFICE (BOLAGSVERKET) AS OF SEPTEMBER 21, 2006;


(K)           APEX HAS DELIVERED TO SUMITOMO COPIES OF EACH OF THE PUBLIC DEEDS
EVIDENCING THE GOVERNING DOCUMENTS OF NEW CAYMAN, DULY CERTIFIED BY G. WAYNE
PANTON, NOTARY PUBLIC IN AND FOR THE CAYMAN ISLANDS, AS OF SEPTEMBER 22, 2006;


(L)            APEX HAS DELIVERED TO SUMITOMO A CERTIFIED COPY OF THE EXTRACT
FROM THE COMMERCIAL REGISTER OF THE CANTON OF ZUG (HANDELSREGISTERAMT DES KANTON
ZUG — HAUPTREGISTER) REGARDING NEW METALS AS OF SEPTEMBER 4, 2006;


(M)          [INTENTIONALLY OMITTED];

43


--------------------------------------------------------------------------------





(N)           APEX HAS DELIVERED TO SUMITOMO A CERTIFICATE OF THE SECRETARY OF
MSC, DATED AS OF THE CLOSING DATE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO SUMITOMO, AS TO (I) NO AMENDMENTS TO THE GOVERNING DOCUMENTS OF MSC SINCE THE
DATE SPECIFIED IN SECTION 6.2(D); (II) THE RESOLUTIONS OF THE BOARD OF DIRECTORS
(OR A DULY AUTHORIZED COMMITTEE THEREOF) OF MSC AUTHORIZING THE EXECUTION,
DELIVERY, AND PERFORMANCE OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY
AND THE TRANSACTIONS CONTEMPLATED THEREBY; AND (III) INCUMBENCY AND SIGNATURES
OF THE OFFICERS OF MSC EXECUTING SUCH TRANSACTION DOCUMENTS AND ANY OTHER
AGREEMENTS CONTEMPLATED BY THIS AGREEMENT TO WHICH IT IS A PARTY;


(O)           APEX HAS DELIVERED TO SUMITOMO A CERTIFICATE SIGNED BY A MANAGING
OFFICER OF NEW METALS, DATED AS OF THE CLOSING DATE, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO SUMITOMO, AS TO (I) NO AMENDMENTS TO THE GOVERNING
DOCUMENTS OF NEW METALS SINCE THE DATE SPECIFIED IN SECTION 6.2(E); (II) THE
RESOLUTIONS OF ALL THE MANAGING OFFICERS OF NEW METALS AUTHORIZING THE
EXECUTION, DELIVERY, AND PERFORMANCE OF THE TRANSACTION DOCUMENTS TO WHICH IT IS
A PARTY AND THE TRANSACTIONS CONTEMPLATED THEREBY; AND (III) INCUMBENCY AND
SIGNATURES OF THE MANAGING OFFICERS OF NEW METALS EXECUTING SUCH TRANSACTION
DOCUMENTS AND ANY OTHER AGREEMENTS CONTEMPLATED BY THIS AGREEMENT TO WHICH IT IS
A PARTY;


(P)           APEX HAS DELIVERED TO SUMITOMO A CERTIFICATE OF THE ASSISTANT
SECRETARY OF APEX, DATED AS OF THE CLOSING DATE, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO SUMITOMO, AS TO (I) THE RESOLUTIONS OF THE BOARD OF
DIRECTORS (OR A DULY AUTHORIZED COMMITTEE THEREOF) OF APEX AUTHORIZING THE
EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY AND THE TRANSACTIONS CONTEMPLATED THEREBY; AND
(II) INCUMBENCY AND SIGNATURES OF THE OFFICERS OF APEX EXECUTING THIS AGREEMENT,
SUCH OTHER TRANSACTION DOCUMENTS, AND ANY OTHER AGREEMENTS CONTEMPLATED BY THIS
AGREEMENT TO WHICH IT IS A PARTY;


(Q)           APEX HAS DELIVERED TO SUMITOMO A CERTIFICATE OF A MANAGER OF APEX
LUXEMBOURG, DATED AS OF THE CLOSING DATE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO SUMITOMO, AS TO (I) THE RESOLUTIONS OF THE MANAGERS OF APEX
LUXEMBOURG AUTHORIZING THE EXECUTION, DELIVERY, AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE TRANSACTIONS CONTEMPLATED
THEREBY; AND (II) INCUMBENCY AND SIGNATURES OF THE MANAGERS OF APEX LUXEMBOURG
EXECUTING SUCH TRANSACTION DOCUMENTS AND ANY OTHER AGREEMENTS CONTEMPLATED BY
THIS AGREEMENT TO WHICH IT IS A PARTY;


(R)            APEX HAS DELIVERED TO SUMITOMO A CERTIFICATE OF A DIRECTOR OF
APEX SWEDEN, DATED AS OF THE CLOSING DATE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO SUMITOMO, AS TO (I) THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF
APEX SWEDEN AUTHORIZING THE EXECUTION, DELIVERY, AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE TRANSACTIONS CONTEMPLATED
THEREBY; AND (II) INCUMBENCY AND SIGNATURES OF THE DIRECTORS (OR DEPUTY
DIRECTORS) OF APEX SWEDEN EXECUTING SUCH TRANSACTION DOCUMENTS AND ANY OTHER
AGREEMENTS CONTEMPLATED BY THIS AGREEMENT TO WHICH IT IS A PARTY;

44


--------------------------------------------------------------------------------





(S)           [INTENTIONALLY OMITTED];


(T)            APEX HAS DELIVERED TO SUMITOMO A CERTIFICATE OF A DIRECTOR OF NEW
SWEDEN 1, DATED AS OF THE CLOSING DATE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO SUMITOMO, AS TO (I) NO AMENDMENTS TO THE GOVERNING DOCUMENTS OF
NEW SWEDEN 1 SINCE THE DATE SPECIFIED IN SECTION 6.2(I); (II) THE RESOLUTIONS OF
THE BOARD OF DIRECTORS (OR A DULY AUTHORIZED COMMITTEE THEREOF) OF NEW SWEDEN 1
AUTHORIZING THE EXECUTION, DELIVERY, AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY AND THE TRANSACTIONS CONTEMPLATED THEREBY; AND
(III) INCUMBENCY AND SIGNATURES OF THE DIRECTORS (OR DEPUTY DIRECTORS) OF NEW
SWEDEN 1 EXECUTING SUCH TRANSACTION DOCUMENTS AND ANY OTHER AGREEMENTS
CONTEMPLATED BY THIS AGREEMENT TO WHICH IT IS A PARTY;


(U)           APEX HAS DELIVERED TO SUMITOMO A CERTIFICATE OF A DIRECTOR OF NEW
SWEDEN 2, DATED AS OF THE CLOSING DATE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO SUMITOMO, AS TO (I) NO AMENDMENTS TO THE GOVERNING DOCUMENTS OF
NEW SWEDEN 2 SINCE THE DATE SPECIFIED IN SECTION 6.2(J), (II) THE RESOLUTIONS OF
THE BOARD OF DIRECTORS (OR A DULY AUTHORIZED COMMITTEE THEREOF) OF NEW SWEDEN 2
AUTHORIZING THE EXECUTION, DELIVERY, AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY AND THE TRANSACTIONS CONTEMPLATED THEREBY; AND
(III) INCUMBENCY AND SIGNATURES OF THE DIRECTORS (OR DEPUTY DIRECTORS) OF NEW
SWEDEN 2 EXECUTING SUCH TRANSACTION DOCUMENTS AND ANY OTHER AGREEMENTS
CONTEMPLATED BY THIS AGREEMENT TO WHICH IT IS A PARTY;


(V)           APEX HAS DELIVERED TO SUMITOMO A CERTIFICATE OF THE SECRETARY OR
ASSISTANT SECRETARY OF NEW CAYMAN, DATED AS OF THE CLOSING DATE, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO SUMITOMO, AS TO (I) NO AMENDMENTS TO THE
GOVERNING DOCUMENTS OF NEW CAYMAN SINCE THE DATE SPECIFIED IN SECTION 6.2(K),
(II) THE RESOLUTIONS OF THE BOARD OF DIRECTORS (OR A DULY AUTHORIZED COMMITTEE
THEREOF) OF NEW CAYMAN AUTHORIZING THE EXECUTION, DELIVERY, AND PERFORMANCE OF
THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE TRANSACTIONS
CONTEMPLATED THEREBY; AND (III) INCUMBENCY AND SIGNATURES OF THE OFFICERS OF NEW
CAYMAN EXECUTING SUCH TRANSACTION DOCUMENTS AND ANY OTHER AGREEMENTS
CONTEMPLATED BY THIS AGREEMENT TO WHICH IT IS A PARTY;


(W)          APEX HAS DELIVERED TO SUMITOMO A COPY OF THE CERTIFICATE OF
INCORPORATION OF SERVICE COMPANY, DULY CERTIFIED BY THE SECRETARY OF STATE OF
THE STATE OF DELAWARE, U.S.A. DATED AS OF A RECENT DATE;


(X)            APEX HAS DELIVERED TO SUMITOMO A COPY OF THE CERTIFICATE ISSUED
BY THE SECRETARY OF STATE OF THE STATE OF DELAWARE, U.S.A. DATED AS OF A RECENT
DATE, RELATING TO THE GOOD STANDING OF SERVICE COMPANY IN THE STATE OF DELAWARE,
U.S.A.; AND


(Y)           APEX HAS DELIVERED TO SUMITOMO A CERTIFICATE OF THE SECRETARY OR
ASSISTANT SECRETARY OF SERVICE COMPANY, DATED AS OF THE CLOSING DATE, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO SUMITOMO, AS TO (I) THE RESOLUTIONS OF
THE BOARD OF DIRECTORS OF SERVICE COMPANY AUTHORIZING THE EXECUTION, DELIVERY,
AND PERFORMANCE OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE
TRANSACTIONS CONTEMPLATED THEREBY; AND (II) INCUMBENCY AND SIGNATURES OF THE
OFFICERS OF SERVICE COMPANY EXECUTING SUCH

45


--------------------------------------------------------------------------------





TRANSACTION DOCUMENTS AND ANY OTHER AGREEMENTS CONTEMPLATED BY THIS AGREEMENT TO
WHICH IT IS A PARTY.


SECTION 6.3             CLOSING DELIVERIES TO APEX, APEX SWEDEN, AND APEX
LUXEMBOURG.


(A)           EACH OF THE ITEMS DESCRIBED AS BEING EXECUTED AND DELIVERED BY
SUMITOMO OR ITS SUBSIDIARIES (OTHER THAN THE ACQUIRED ENTITIES) PURSUANT TO
SECTION 2.5(B), INCLUDING THE NEW CAYMAN SHAREHOLDERS AGREEMENT, THE SUMITOMO
GUARANTY, THE DISPUTE RESOLUTION AGREEMENT, THE DEFERRED PAYMENTS AGREEMENT, THE
OPTION AGREEMENT, THE REIMBURSEMENT AGREEMENT, AND THE NEW AND AMENDED FINANCING
DOCUMENTS, HAS BEEN EXECUTED BY SUMITOMO AND ITS SUBSIDIARIES (OTHER THAN THE
ACQUIRED ENTITIES), AS APPLICABLE, THAT ARE PARTIES THERETO AND DELIVERED TO
APEX;


(B)           THE NEW AND AMENDED FINANCING DOCUMENTS HAVE BEEN EXECUTED BY THE
LENDERS, THE HEDGE BANKS, THE ADMINISTRATIVE AGENT, THE TECHNICAL AGENT, AND THE
COLLATERAL AGENT, AS APPLICABLE, THAT ARE PARTIES THERETO AND DELIVERED TO APEX;


(C)           APEX HAS RECEIVED (I) THE OPINION OF MORRISON & FOERSTER LLP,
SPECIAL NEW YORK COUNSEL TO SUMITOMO, AND (II) THE OPINION OF ITO & MITOMI,
SPECIAL JAPANESE COUNSEL TO SUMITOMO, IN EACH CASE DATED AS OF THE CLOSING DATE,
ADDRESSED TO APEX, AND IN FORM AND SUBSTANCE SATISFACTORY TO APEX IN ITS
REASONABLE DISCRETION; AND


(D)           SUMITOMO HAS DELIVERED TO APEX A CERTIFICATE OF THE GENERAL
MANAGER, CORPORATE LEGAL & GENERAL AFFAIRS DEPARTMENT OF SUMITOMO, DATED AS OF
THE CLOSING DATE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO APEX, AS TO
(I) THE RESOLUTIONS OF THE BOARD OF DIRECTORS (OR A DULY AUTHORIZED COMMITTEE
THEREOF) OF SUMITOMO AUTHORIZING THE EXECUTION, DELIVERY, AND PERFORMANCE OF
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND
THE TRANSACTIONS CONTEMPLATED THEREBY; AND (II) INCUMBENCY AND SIGNATURES OF THE
OFFICERS OF SUMITOMO EXECUTING THIS AGREEMENT, SUCH OTHER TRANSACTION DOCUMENTS,
AND ANY OTHER AGREEMENTS CONTEMPLATED BY THIS AGREEMENT TO WHICH IT IS A PARTY.


SECTION 6.4             BOARD APPROVALS.  THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS, THEIR EXECUTION AND DELIVERY, AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, HAVE BEEN APPROVED BY SUMITOMO’S BOARD OF DIRECTORS AND
APEX’S BOARD OF DIRECTORS, AND TO THE EXTENT ANY OF SUCH APPROVALS ARE SUBJECT
TO THE SATISFACTION OR WAIVER OF ANY CONDITIONS, SUCH CONDITIONS HAVE BEEN
SATISFIED OR WAIVED.


SECTION 6.5             RESTRUCTURING.  ALL THE MATERIAL STEPS AND ACTIONS WITH
RESPECT TO THE CORPORATE AND TAX RESTRUCTURING SET FORTH IN SECTION 4.10 OF THE
APEX DISCLOSURE SCHEDULE TO BE TAKEN PRIOR TO CLOSING HAVE BEEN TAKEN.


ARTICLE VII
INDEMNIFICATION


SECTION 7.1             SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  THE
RESPECTIVE REPRESENTATIONS AND WARRANTIES OF THE PARTIES CONTAINED IN THIS
AGREEMENT OR ANY CERTIFICATE

46


--------------------------------------------------------------------------------





DELIVERED PURSUANT TO THIS AGREEMENT SHALL SURVIVE THE CLOSING UNTIL THE FIRST
ANNIVERSARY OF THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE REPRESENTATION AND
WARRANTIES SET FORTH IN SECTION 3.1(L) THROUGH SECTION 3.1(P), SECTION 4.6, AND
SECTION 4.10 SHALL SURVIVE THE CLOSING UNTIL THE EXPIRATION OF ANY APPLICABLE
STATUTES OF LIMITATIONS; PROVIDED, FURTHER, THAT THE OBLIGATIONS TO INDEMNIFY
SPECIFIED IN SECTION 7.2 SHALL NOT TERMINATE AT THE TIME PROVIDED ABOVE IF,
PRIOR TO SUCH TIME, A NOTICE OF CLAIM RELATING TO LOSSES SPECIFYING IN DETAIL
THE NATURE OF SUCH LOSSES (ALTHOUGH THE AMOUNT OF LOSSES, IF NOT YET
DETERMINABLE, NEED NOT BE SPECIFIED) HAS BEEN GIVEN TO APEX OR SUMITOMO, AS
APPLICABLE; AND PROVIDED, FURTHER, THAT NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, A CLAIM FOR INDEMNITY THAT IS RELATED TO A LOSS THAT RESULTS
FROM FRAUD OR INTENTIONAL MALFEASANCE OF APEX SHALL NOT HAVE THE BENEFIT OF ANY
OF THE LIMITATIONS SET FORTH IN THIS ARTICLE VII.  THE COVENANTS OF THE PARTIES
IN THIS AGREEMENT SHALL SURVIVE THE CLOSING WITHOUT LIMITATION (EXCEPT PURSUANT
TO THEIR TERMS).


SECTION 7.2             INDEMNIFICATION.


(A)           SUBJECT TO A PARTY (AN “INDEMNIFIED PARTY”) MAKING A WRITTEN CLAIM
FOR INDEMNIFICATION AGAINST THE OTHER PARTY (THE “INDEMNIFYING PARTY”) PURSUANT
TO SECTION 7.3 WITHIN THE SURVIVAL PERIOD SET FORTH IN SECTION 7.1, THE
INDEMNIFYING PARTY SHALL INDEMNIFY AND HOLD THE INDEMNIFIED PARTY HARMLESS FROM
AND AGAINST ANY AND ALL LOSSES THE INDEMNIFIED PARTY MAY SUFFER (INCLUDING
LOSSES SUFFERED OR PAID, DIRECTLY OR INDIRECTLY, THROUGH THE APPLICATION OF THE
INDEMNIFIED PARTY’S ASSETS OR OTHERWISE), ARISING OUT OF, IN THE NATURE OF,
INCIDENT OR RELATING TO, RESULTING FROM, OR CAUSED BY (I) THE FAILURE OF ANY
REPRESENTATION OR WARRANTY SET FORTH IN ARTICLE III OR ARTICLE IV MADE BY THE
INDEMNIFYING PARTY TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF
THE CLOSING DATE OR (II) THE BREACH IN ANY MATERIAL RESPECT BY THE INDEMNIFYING
PARTY OF ANY OF ITS COVENANTS UNDER THIS AGREEMENT.


(B)           NO INDEMNIFICATION BY EITHER PARTY PURSUANT TO SECTION 7.2(A)
SHALL BE DUE AND PAYABLE UNLESS THE AGGREGATE AMOUNT OF ALL SUCH CLAIMS ASSERTED
BY THE INDEMNIFIED PARTY AGAINST THE INDEMNIFYING PARTY EXCEEDS US$3,000,000.00
(THE “BASKET AMOUNT”), WHEREUPON THE APPLICABLE INDEMNIFYING PARTY SHALL BE
OBLIGATED TO PAY ONLY THE EXCESS OF THE AGGREGATE AMOUNT OF SUCH CLAIMS FOR
INDEMNIFICATION OVER THE BASKET AMOUNT.


(C)           A PARTY’S MAXIMUM AGGREGATE INDEMNIFICATION OBLIGATIONS PURSUANT
TO SECTION 7.2(A) ARE LIMITED TO US$40,000,000.00; PROVIDED, HOWEVER, THAT THE
MAXIMUM AGGREGATE INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION 7.2(A) ARE
LIMITED TO $224,000,000 TO THE EXTENT ARISING OUT OF, IN THE NATURE OF, INCIDENT
OR RELATING TO, RESULTING FROM, OR CAUSED BY THE FAILURE OF ANY REPRESENTATION
OR WARRANTY SET FORTH IN SECTION 3.1(L) THROUGH SECTION 3.1(P), OR SECTION 4.6
TO BE TRUE AND CORRECT AT AND AS OF THE CLOSING DATE.


(D)           EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT ITS SOLE AND
EXCLUSIVE MONETARY REMEDY WITH RESPECT TO THIS AGREEMENT, REGARDLESS OF WHETHER
THE RELIEF DEMANDED OR SOUGHT IS FOUND IN CONTRACT OR TORT, SHALL BE PURSUANT TO
THE INDEMNIFICATION PROVISIONS SET FORTH IN THIS ARTICLE VII.  NOTWITHSTANDING
ANYTHING IN THE IMMEDIATELY PRECEDING SENTENCE TO THE CONTRARY, NOTHING IN THIS
SECTION 7.2(D) SHALL LIMIT IN ANY WAY THE AVAILABILITY OF SPECIFIC PERFORMANCE,
INJUNCTIVE RELIEF, RESCISSION, OR OTHER

47


--------------------------------------------------------------------------------





NON-MONETARY REMEDIES TO WHICH A PARTY MAY OTHERWISE BE ENTITLED.  IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO ANY OTHER PERSON FOR SUCH OTHER PERSON’S
(I) LOST PROFITS, LOSS OF USE, OR LOST REVENUES, (II) PUNITIVE, MULTIPLE, OR
OTHER EXEMPLARY DAMAGES, OR (III) ANY OTHER INDIRECT, INCIDENTAL, SPECIAL, OR
CONSEQUENTIAL LOSSES.  EACH PARTY WAIVES AND RELINQUISHES CLAIMS FOR SUCH LOST
PROFITS, LOSS OF USE, LOST REVENUES, OR OTHER INDIRECT, INCIDENTAL, SPECIAL, OR
CONSEQUENTIAL LOSSES.


SECTION 7.3             PROCEDURES.


(A)           IN ORDER FOR AN INDEMNIFIED PARTY UNDER THIS ARTICLE VII TO BE
ENTITLED TO ANY INDEMNIFICATION PROVIDED FOR UNDER THIS AGREEMENT, SUCH
INDEMNIFIED PARTY SHALL, PROMPTLY FOLLOWING THE DISCOVERY OF THE MATTERS GIVING
RISE TO ANY LOSS, NOTIFY THE INDEMNIFYING PARTY UNDER THIS ARTICLE VII IN
WRITING OF ITS CLAIM FOR INDEMNIFICATION FOR SUCH LOSS, SPECIFYING IN REASONABLE
DETAIL THE NATURE OF SUCH LOSS AND THE AMOUNT OF THE LIABILITY ESTIMATED TO
ACCRUE THEREFROM; PROVIDED, HOWEVER, THAT THE INDEMNIFIED PARTY’S FAILURE TO SO
NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELEASE THE INDEMNIFYING PARTY, IN WHOLE
OR IN PART, FROM ITS OBLIGATIONS UNDER THIS ARTICLE VII, EXCEPT TO THE EXTENT
(AND SOLELY TO THE EXTENT) THAT THE INDEMNIFYING PARTY WILL HAVE BEEN ACTUALLY
PREJUDICED AS A RESULT OF SUCH FAILURE.  THEREAFTER, THE INDEMNIFIED PARTY SHALL
DELIVER TO THE INDEMNIFYING PARTY, WITHIN FIVE BUSINESS DAYS AFTER THE
INDEMNIFIED PARTY’S RECEIPT OF SUCH REQUEST, ALL INFORMATION AND DOCUMENTATION
REASONABLY REQUESTED BY THE INDEMNIFYING PARTY WITH RESPECT TO SUCH LOSS.


(B)           IF ANY THIRD PARTY NOTIFIES ANY INDEMNIFIED PARTY SEEKING
INDEMNIFICATION UNDER SECTION 7.2, WITH RESPECT TO ANY MATTER, CLAIM,
INVESTIGATION, ACTION, SUIT, CHARGE, COMPLAINT, DEMAND, OR OTHER LEGAL
PROCEEDING, WHETHER PENDING OR THREATENED (AN “ACTION”), THAT MAY GIVE RISE TO A
CLAIM FOR INDEMNIFICATION UNDER THIS ARTICLE VII, THEN THE INDEMNIFIED PARTY
SHALL PROMPTLY GIVE NOTICE OF THE ACTION TO THE INDEMNIFYING PARTY PURSUANT TO
SECTION 8.5; PROVIDED, HOWEVER, THAT THE INDEMNIFIED PARTY’S FAILURE TO SO
NOTIFY THE INDEMNIFYING PARTY OF ANY ACTION SHALL NOT RELEASE THE INDEMNIFYING
PARTY, IN WHOLE OR IN PART, FROM ITS OBLIGATIONS UNDER THIS ARTICLE VII, EXCEPT
TO THE EXTENT (AND SOLELY TO THE EXTENT) THAT THE INDEMNIFIED PARTY’S FAILURE TO
SO NOTIFY ACTUALLY PREJUDICES THE INDEMNIFYING PARTY’S ABILITY TO DEFEND AGAINST
SUCH ACTION.


(C)           THE INDEMNIFIED PARTY MAY, AT THE SOLE EXPENSE AND LIABILITY OF
THE INDEMNIFYING PARTY, EXERCISE FULL CONTROL OF THE DEFENSE, COMPROMISE, OR
SETTLEMENT OF ANY SUCH ACTION, UNLESS, AT ANY TIME WITHIN 30 DAYS AFTER THE
INDEMNIFIED PARTY HAS GIVEN NOTICE TO THE INDEMNIFYING PARTY OF THE ACTION, THE
INDEMNIFYING PARTY (I) DELIVERS A WRITTEN CONFIRMATION TO SUCH INDEMNIFIED PARTY
THAT THE INDEMNIFICATION PROVISIONS OF SECTION 7.2 ARE APPLICABLE TO SUCH ACTION
AND THAT, SUBJECT TO THE OTHER PROVISIONS OF THIS ARTICLE VII, THE INDEMNIFYING
PARTY SHALL INDEMNIFY SUCH INDEMNIFIED PARTY IN RESPECT OF SUCH ACTION PURSUANT
TO THE TERMS OF SECTION 7.2, (II) NOTIFIES SUCH INDEMNIFIED PARTY IN WRITING OF
THE INDEMNIFYING PARTY’S INTENTION TO ASSUME THE DEFENSE THEREOF AND THEREAFTER
CONDUCTS THE DEFENSE ACTIVELY AND DILIGENTLY, AND (III) RETAINS LEGAL COUNSEL
REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY TO CONDUCT THE DEFENSE OF SUCH
ACTION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE IMMEDIATELY PRECEDING
SENTENCE, THE

48


--------------------------------------------------------------------------------





INDEMNIFYING PARTY SHALL NOT HAVE ANY RIGHT TO ASSUME THE DEFENSE OF SUCH
ACTION, IF (1) SUCH ACTION SEEKS AN INJUNCTION OR OTHER EQUITABLE RELIEF AND NOT
MONEY DAMAGES ONLY, OR (2) THE SETTLEMENT OR COMPROMISE OF, OR AN ADVERSE
JUDGMENT WITH RESPECT TO, SUCH ACTION IS, IN THE GOOD FAITH JUDGMENT OF THE
INDEMNIFIED PARTY, LIKELY TO ESTABLISH A PRECEDENT, CUSTOM OR PRACTICE
MATERIALLY ADVERSE TO THE CONTINUING BUSINESS INTERESTS OR THE REPUTATION OF THE
INDEMNIFIED PARTY.


(D)           THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY SHALL USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH THE PARTY ASSUMING THE
DEFENSE, COMPROMISE, OR SETTLEMENT OF ANY SUCH ACTION IN ACCORDANCE HEREWITH IN
ANY MANNER THAT SUCH PARTY REASONABLY MAY REQUEST.  IF THE INDEMNIFYING PARTY
ASSUMES THE DEFENSE OF ANY SUCH ACTION, THE INDEMNIFIED PARTY SHALL HAVE THE
RIGHT TO EMPLOY SEPARATE COUNSEL AND TO PARTICIPATE IN (BUT NOT CONTROL) THE
DEFENSE, COMPROMISE, OR SETTLEMENT THEREOF, BUT THE FEES AND EXPENSES OF SUCH
COUNSEL SHALL BE THE EXPENSE OF SUCH INDEMNIFIED PARTY UNLESS (I) THE
INDEMNIFYING PARTY HAS SPECIFICALLY AGREED TO PAY SUCH FEES AND EXPENSES OR
(II) THE INDEMNIFIED PARTY HAS BEEN ADVISED BY ITS COUNSEL THAT THERE MAY BE ONE
OR MORE LEGAL DEFENSES FROM CLAIMS AVAILABLE TO IT THAT ARE DIFFERENT FROM OR
ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY OR THAT THERE MAY BE A
CONFLICT OF INTEREST BETWEEN THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY IN
THE CONDUCT OF THE DEFENSE OF SUCH ACTION (IN EITHER OF WHICH CASES THE
INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO DIRECT THE DEFENSE, COMPROMISE,
OR SETTLEMENT OF SUCH ACTION ON BEHALF OF THE INDEMNIFIED PARTY), AND IN ANY
SUCH CASE THE REASONABLE FEES AND EXPENSES OF SUCH SEPARATE COUNSEL SHALL BE
BORNE BY THE INDEMNIFYING PARTY, IT BEING UNDERSTOOD AND AGREED, HOWEVER, THAT
THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR THE FEES AND EXPENSES OF MORE
THAN ONE SEPARATE FIRM OF ATTORNEYS AT ANY TIME FOR THE INDEMNIFIED PARTY.  NO
INDEMNIFIED PARTY SHALL SETTLE OR COMPROMISE OR CONSENT TO ENTRY OF ANY JUDGMENT
WITH RESPECT TO ANY SUCH ACTION FOR WHICH IT IS ENTITLED TO INDEMNIFICATION
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY, UNLESS
THE INDEMNIFYING PARTY FAILS TO ASSUME CONTROL OF SUCH ACTION IN THE MANNER
PROVIDED IN SECTION 7.3(C).  THE INDEMNIFYING PARTY SHALL NOT, WITHOUT THE
WRITTEN CONSENT OF THE INDEMNIFIED PARTY, SETTLE OR COMPROMISE OR CONSENT TO
ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY SUCH ACTION (1) IN WHICH ANY RELIEF
OTHER THAN THE PAYMENT OF MONEY DAMAGES IS OR MAY BE SOUGHT AGAINST ANY
INDEMNIFIED PARTY, OR (2) THAT DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF
THE GIVING BY THE CLAIMANT, PARTY CONDUCTING SUCH INVESTIGATION, PLAINTIFF OR
PETITIONER TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY WITH
RESPECT TO SUCH ACTION.


SECTION 7.4             INSURANCE PROCEEDS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE OTHER PROVISIONS OF THIS ARTICLE VII, THE AMOUNT THAT ANY
INDEMNIFYING PARTY MAY BE REQUIRED TO PAY TO AN INDEMNIFIED PARTY PURSUANT TO
THIS ARTICLE VII SHALL BE REDUCED (RETROACTIVELY, IF NECESSARY) BY ANY INSURANCE
PROCEEDS OR REFUNDS ACTUALLY RECOVERED BY OR ON BEHALF OF THE APPLICABLE
INDEMNIFIED PARTY IN REDUCTION OF THE RELATED LOSSES (ON AN AFTER-TAX BASIS). 
IF AN INDEMNIFIED PARTY RECEIVES THE PAYMENT REQUIRED BY THIS ARTICLE VII FROM
THE INDEMNIFYING PARTY IN RESPECT OF LOSSES AND SUBSEQUENTLY RECEIVES INSURANCE
PROCEEDS IN RESPECT OF SUCH LOSSES, THEN THE INDEMNIFIED PARTY SHALL PROMPTLY
REPAY TO THE INDEMNIFYING PARTY A SUM EQUAL TO THE AMOUNT OF SUCH INSURANCE
PROCEEDS OR REFUNDS ACTUALLY RECEIVED, NET OF COSTS AND EXPENSES AND ON AN
AFTER-TAX BASIS, BUT NOT EXCEEDING THE AMOUNT PAID BY THE INDEMNIFYING PARTY TO
SUCH

49


--------------------------------------------------------------------------------





INDEMNIFIED PARTY IN RESPECT OF SUCH LOSSES.  NO REPRESENTATION, WARRANTY,
COVENANT, OR AGREEMENT CONTAINED IN THIS AGREEMENT IS FOR THE BENEFIT OF ANY
INSURER.


ARTICLE VIII
MISCELLANEOUS


SECTION 8.1             ENTIRE AGREEMENT.  THIS AGREEMENT (TOGETHER WITH THE
DISCLOSURE SCHEDULES, OTHER SCHEDULES AND EXHIBITS ANNEXED HERETO) AND THE OTHER
TRANSACTION DOCUMENTS CONTAIN, AND ARE INTENDED AS, A COMPLETE STATEMENT OF ALL
OF THE TERMS OF THE AGREEMENTS AMONG THE PARTIES WITH RESPECT TO THE MATTERS
PROVIDED FOR HEREIN AND THEREIN, AND SUPERSEDE AND DISCHARGE ANY PREVIOUS
AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO THOSE MATTERS;
PROVIDED, HOWEVER, THAT THE CONFIDENTIALITY AGREEMENT SHALL SURVIVE THE
EXECUTION AND DELIVERY HEREOF AND THE CLOSING HEREUNDER AND CONTINUE IN FULL
FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.


SECTION 8.2             GOVERNING LAW; LANGUAGE.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AS APPLIED TO
CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
CHOICE OR CONFLICTS OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.  THIS AGREEMENT
HAS BEEN NEGOTIATED AND EXECUTED BY THE PARTIES IN ENGLISH.  IN THE EVENT ANY
TRANSLATION OF THIS AGREEMENT IS PREPARED FOR CONVENIENCE OR ANY OTHER PURPOSE,
THE PROVISIONS OF THE ENGLISH VERSION SHALL GOVERN.  CERTAIN SCHEDULES AND/OR
EXHIBITS TO THIS AGREEMENT ARE BEING EXECUTED IN BOTH ENGLISH AND SPANISH OR
GERMAN.  IF ANY DOUBT, MISUNDERSTANDING OR DISPUTE ARISES IN THEIR
INTERPRETATION, THE ENGLISH VERSION SHALL GOVERN.


SECTION 8.3             DISPUTE RESOLUTION.  ANY CONTROVERSY, CLAIM, OR DISPUTE
BETWEEN THE PARTIES THAT ARISES OUT OF OR RELATES TO THIS AGREEMENT, INCLUDING
ANY CLAIM OR CONTROVERSY RELATING TO THE INTERPRETATION, BREACH, TERMINATION, OR
INVALIDITY OF ANY PROVISION HEREOF, SHALL BE EXCLUSIVELY AND FINALLY SETTLED
PURSUANT TO AND IN ACCORDANCE WITH THE DISPUTE RESOLUTION AGREEMENT.


SECTION 8.4             HEADINGS.  THE ARTICLE AND SECTION HEADINGS OF THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND ARE TO BE GIVEN NO EFFECT IN THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.


SECTION 8.5             NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER
SHALL BE IN WRITING AND SHALL BE DELIVERED PERSONALLY, TELECOPIED (IF RECEIPT OF
WHICH IS CONFIRMED BY THE PERSON TO WHOM SENT), OR SENT BY INTERNATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE TO THE PARTIES AT THE FOLLOWING ADDRESSES
(OR TO SUCH OTHER PERSON OR ADDRESS FOR A PARTY AS SPECIFIED BY SUCH PARTY BY
LIKE NOTICE) (NOTICE SHALL BE DEEMED GIVEN AND RECEIVED UPON RECEIPT, IF
DELIVERED PERSONALLY, BY OVERNIGHT DELIVERY SERVICE OR BY TELECOPY, OR ON THE
THIRD BUSINESS DAY FOLLOWING MAILING, IF MAILED, EXCEPT THAT NOTICE OF A CHANGE
OF ADDRESS SHALL NOT BE DEEMED GIVEN AND RECEIVED UNTIL ACTUALLY RECEIVED):

50


--------------------------------------------------------------------------------





(A)          IF TO APEX, APEX SWEDEN, OR APEX LUXEMBOURG, TO IT AT:

c/o Apex Silver Mines Corporation
1700 Lincoln Street, Suite 3050
Denver, Colorado  80203  U.S.A.
Attention:  President
Telecopier: +1 (303) 839-5907

with a copy to:

Holme Roberts & Owen LLP
1700 Lincoln Street, Suite 4100
Denver, Colorado 80203 U.S.A.
Attention:  Paul G. Thompson, Esq.
Telecopier:  +1 (303) 866-0200

with a further copy to:

Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202 U.S.A.
Attention:  Deborah J. Friedman, Esq.
Telecopier:  +1 (303) 893-1379


(B)          IF TO SUMITOMO, TO IT AT:

Sumitomo Corporation
8-11, Harumi, 1-chome,
Chuo-ku, Tokyo, 104-8610 Japan
Attention:  General Manager of the Non Ferrous Metals & Raw Materials Department
Telecopier: +81-3-5166-6423

with a copy to:

Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104 U.S.A.
Attention:  Michael C. Graffagna, Esq.
Telecopier:  +1 (212) 468-7900


SECTION 8.6             SEVERABILITY.  IF AT ANY TIME ANY COVENANT OR PROVISION
CONTAINED HEREIN IS DEEMED IN A FINAL RULING OF A COURT OR OTHER BODY OF
COMPETENT JURISDICTION (INCLUDING AN ARBITRAL TRIBUNAL CONVENED IN ACCORDANCE
WITH THE DISPUTE RESOLUTION AGREEMENT) TO BE INVALID OR UNENFORCEABLE, SUCH
COVENANT OR PROVISION SHALL BE CONSIDERED DIVISIBLE AND SUCH COVENANT OR
PROVISION SHALL BE DEEMED IMMEDIATELY AMENDED AND REFORMED TO INCLUDE ONLY SUCH
PORTION OF SUCH COVENANT OR PROVISION AS SUCH COURT OR OTHER BODY HAS HELD TO BE
VALID AND ENFORCEABLE; AND THE PARTIES AGREE THAT SUCH COVENANT OR PROVISION, AS
SO AMENDED AND REFORMED, SHALL BE VALID AND BINDING AS THOUGH THE INVALID OR
UNENFORCEABLE PORTION HAD NOT BEEN INCLUDED HEREIN.

51


--------------------------------------------------------------------------------





SECTION 8.7             AMENDMENT; WAIVER.  NO PROVISION OF THIS AGREEMENT MAY
BE AMENDED OR MODIFIED EXCEPT BY AN INSTRUMENT OR INSTRUMENTS IN WRITING SIGNED
BY THE PARTIES AND DESIGNATED AS AN AMENDMENT OR MODIFICATION.  NO WAIVER BY ANY
PARTY OF ANY PROVISION OF THIS AGREEMENT SHALL BE VALID UNLESS IN WRITING AND
SIGNED BY THE PARTY MAKING SUCH WAIVER AND DESIGNATED AS A WAIVER.  NO FAILURE
OR DELAY BY ANY PARTY IN EXERCISING ANY RIGHT, POWER, OR REMEDY HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT, POWER, OR REMEDY PRECLUDE ANY FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER, OR REMEDY.  NO WAIVER OF ANY
PROVISION HEREOF SHALL BE CONSTRUED AS A WAIVER OF ANY OTHER PROVISION.


SECTION 8.8             ASSIGNMENT AND BINDING EFFECT.  NO PARTY MAY ASSIGN ANY
OF ITS RIGHTS OR DELEGATE ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT
(A) THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES, AND (B) THE COMPLETE WRITTEN
ASSUMPTION BY THE ASSIGNEE OF ALL OF THE OBLIGATIONS OF THE ASSIGNOR UNDER THIS
AGREEMENT.  ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE BINDING
ON, AND SHALL INURE TO THE BENEFIT OF, THE RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS OF THE PARTIES.


SECTION 8.9             NO BENEFIT TO OTHERS.  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, THE REPRESENTATIONS, WARRANTIES, COVENANTS, AND AGREEMENTS CONTAINED IN
THIS AGREEMENT ARE FOR THE SOLE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS, AND THEY SHALL NOT BE CONSTRUED AS CONFERRING
AND ARE NOT INTENDED TO CONFER ANY RIGHTS, REMEDIES, OBLIGATIONS, OR LIABILITIES
ON ANY OTHER PERSON, UNLESS SUCH PERSON IS EXPRESSLY STATED HEREIN TO BE
ENTITLED TO ANY SUCH RIGHT, REMEDY, OBLIGATION, OR LIABILITY.


SECTION 8.10           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY THE
PARTIES IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED
SHALL BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE
AND THE SAME INSTRUMENT.


SECTION 8.11           INTERPRETATION.


(A)           AS USED HEREIN, EXCEPT AS OTHERWISE INDICATED HEREIN OR AS THE
CONTEXT MAY OTHERWISE REQUIRE: (I) THE WORDS “INCLUDE,” “INCLUDES,” AND
“INCLUDING” ARE DEEMED TO BE FOLLOWED BY “WITHOUT LIMITATION” WHETHER OR NOT
THEY ARE IN FACT FOLLOWED BY SUCH WORDS OR WORDS OF LIKE IMPORT; (II) THE WORDS
“HEREOF,” “HEREIN,” “HEREUNDER,” AND COMPARABLE TERMS REFER TO THE ENTIRETY OF
THIS AGREEMENT, INCLUDING THE EXHIBITS, DISCLOSURE SCHEDULES, AND OTHER
SCHEDULES HERETO, AND NOT TO ANY PARTICULAR ARTICLE, SECTION, OR OTHER
SUBDIVISION HEREOF OR EXHIBIT, DISCLOSURE SCHEDULE, OR SCHEDULE HERETO;
(III) ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE, AND
NEUTER FORMS; (IV) THE SINGULAR INCLUDES THE PLURAL AND VICE VERSA;
(V) REFERENCES TO ANY AGREEMENT OR OTHER DOCUMENT ARE TO SUCH AGREEMENT OR
DOCUMENT AS AMENDED, MODIFIED, SUPPLEMENTED, AND RESTATED NOW OR HEREAFTER FROM
TIME TO TIME; (VI) REFERENCES TO ANY STATUTE OR REGULATION ARE TO IT AS AMENDED,
MODIFIED, SUPPLEMENTED, AND RESTATED NOW OR HEREAFTER FROM TIME TO TIME, AND TO
ANY CORRESPONDING PROVISIONS OF SUCCESSOR STATUTES OR REGULATIONS; (VII) EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, REFERENCES TO “ARTICLE,”
“SECTION,” “PREAMBLE,” “RECITAL,” OR ANOTHER SUBDIVISION OR TO AN “EXHIBIT,”
“DISCLOSURE SCHEDULE,” OR “SCHEDULE” ARE TO AN ARTICLE, SECTION, PREAMBLE,
RECITAL OR SUBDIVISION HEREOF OR AN

52


--------------------------------------------------------------------------------





“EXHIBIT,” “DISCLOSURE SCHEDULE,” OR “ SCHEDULE” HERETO; AND (VIII) REFERENCES
TO ANY PERSON OR ENTITY INCLUDE SUCH PERSON’S OR ENTITY’S RESPECTIVE SUCCESSORS
AND PERMITTED ASSIGNS.


(B)           IN THIS AGREEMENT,

(I)                                     ANY REFERENCE TO SUMITOMO’S “KNOWLEDGE,”
AND COMPARABLE TERMS INCLUDING “KNOW,” “KNOWN,” “AWARE,” OR “AWARENESS,” OF A
PARTICULAR FACT OR OTHER MATTER MEANS THE KNOWLEDGE OF ONE OR MORE OF THE
EXECUTIVE OFFICERS OR DIRECTORS OF SUMITOMO OR THE KNOWLEDGE SUCH INDIVIDUALS
SHOULD BE EXPECTED TO KNOW AFTER CONDUCTING A DUE, APPROPRIATE, AND REASONABLE
INVESTIGATION; AND

(II)                                  ANY REFERENCE TO APEX’S “KNOWLEDGE,” AND
COMPARABLE TERMS INCLUDING “KNOW,” “KNOWN,” “AWARE,” OR “AWARENESS,” OF A
PARTICULAR FACT OR OTHER MATTER MEANS THE KNOWLEDGE OF ANY OF THE FOLLOWING
INDIVIDUALS OR THE KNOWLEDGE SUCH INDIVIDUALS SHOULD BE EXPECTED TO KNOW AFTER
CONDUCTING A DUE, APPROPRIATE, AND REASONABLE INVESTIGATION:

(A)                              KEITH R. HULLEY, CHAIRMAN AND DIRECTOR OF APEX;

(B)                                JEFFREY G. CLEVENGER, PRESIDENT, CHIEF
EXECUTIVE OFFICER, AND DIRECTOR OF APEX;

(C)                                HARRY M. CONGER, DIRECTOR OF APEX;

(D)                               OVE HOEGH, DIRECTOR OF APEX;

(E)                                 KEVIN R. MORANO, DIRECTOR OF APEX;

(F)                                 TERRY M. PALMER, DIRECTOR OF APEX;

(G)                                CHARLES B. SMITH, DIRECTOR OF APEX;

(H)                               PAUL SOROS, DIRECTOR OF APEX;

(I)                                    ALAN EDWARDS, EXECUTIVE VICE PRESIDENT
AND CHIEF OPERATING OFFICER OF APEX;

(J)                                   GERALD J. MALYS, SENIOR VICE PRESIDENT AND
CHIEF FINANCIAL OFFICER OF APEX;

(K)                               MARCEL F. DEGUIRE, SENIOR VICE PRESIDENT OF
MARKETING AND PROJECTS OF APEX;

53


--------------------------------------------------------------------------------




(L)                                 TERRY L. OWEN, SENIOR VICE PRESIDENT OF
PROJECT DEVELOPMENT OF APEX;

(M)                            JERRY W. DANNI, SENIOR VICE PRESIDENT OF
CORPORATE AFFAIRS OF APEX;

(N)                               ROBERT P. VOGELS, VICE PRESIDENT AND
CONTROLLER OF APEX;

(O)                               ROBERT B. BLAKESTAD, VICE PRESIDENT
EXPLORATION OF APEX;

(P)                                 IGOR LEVENTAL, VICE PRESIDENT, INVESTOR
RELATIONS AND CORPORATE DEVELOPMENT OF APEX;

(Q)                               GRAHAM BUTTENSHAW, VICE PRESIDENT AND GENERAL
MANAGER OF MSC; AND

(R)                                GERARDO GARRETT, VICE PRESIDENT CORPORATE OF
MSC.


(C)           ANY REFERENCE HEREIN TO A “DAY” OR NUMBER OF “DAYS” (WITHOUT THE
EXPLICIT QUALIFICATION OF “BUSINESS”) SHALL BE DEEMED TO REFER TO A CALENDAR DAY
OR NUMBER OF CALENDAR DAYS.  IF ANY ACTION OR NOTICE IS TO BE TAKEN OR GIVEN ON
OR BY A PARTICULAR CALENDAR DAY, AND SUCH CALENDAR DAY IS NOT A BUSINESS DAY,
THEN SUCH ACTION OR NOTICE MAY BE TAKEN OR GIVEN ON THE NEXT SUCCEEDING BUSINESS
DAY.


(D)           ANY FINANCIAL OR ACCOUNTING TERMS THAT ARE NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS GIVEN THERETO UNDER GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES AS USED IN THE U.S.  FOR PURPOSES OF EACH REFERENCE HEREIN TO AN
AMOUNT IN DOLLARS IN CIRCUMSTANCES WHERE THE ACTUAL ITEM IS EXPRESSED IN ANY
OTHER CURRENCY SHALL BE CONSIDERED A REFERENCE TO THE DOLLAR EQUIVALENT OF SUCH
OTHER CURRENCY ON THE RELEVANT DATE OF DETERMINATION OF SUCH AMOUNT AT THE
RELEVANT NOON BUYING RATE IN THE CITY OF NEW YORK FOR CABLE TRANSFERS IN FOREIGN
CURRENCIES, AS ANNOUNCED BY THE FEDERAL RESERVE BANK OF NEW YORK FOR CUSTOMS
PURPOSES (THE “REFERENCE EXCHANGE RATE”).


SECTION 8.12           RULES OF CONSTRUCTION.  THE PARTIES AGREE THAT THEY HAVE
BEEN REPRESENTED BY COUNSEL DURING THE NEGOTIATION, PREPARATION, AND EXECUTION
OF THIS AGREEMENT AND, THEREFORE, WAIVE THE APPLICATION OF ANY LAW OR RULE OF
CONSTRUCTION PROVIDING THAT AMBIGUITIES IN AN AGREEMENT OR OTHER DOCUMENT SHALL
BE CONSTRUED AGAINST THE PARTY DRAFTING SUCH AGREEMENT OR DOCUMENT.


SECTION 8.13           NO PARTNERSHIP.  NO PROVISION OF THIS AGREEMENT CREATES A
PARTNERSHIP OR JOINT VENTURE BETWEEN OR AMONG THE PARTIES OR MAKES ANY PARTY THE
AGENT OF ANY OTHER PARTY FOR ANY PURPOSE.  NO PARTY HAS THE AUTHORITY OR POWER
TO BIND, TO CONTRACT IN THE NAME OF, OR TO CREATE ANY LIABILITY FOR ANY OTHER
PARTY IN ANY WAY OR FOR ANY PURPOSE.

[Remainder of page intentionally left blank]

54


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

APEX SILVER MINES LIMITED

 

 

 

 

 

By:

/s/ Jeffrey Clevenger

 

 

Jeffrey Clevenger

 

Its:

President & CEO

 

 

 

APEX LUXEMBOURG S.À R.L.

 

 

 

 

 

By:

/s/ Gerald Malys

 

 

Gerald Malys

 

Its:

Manager

 

 

 

APEX SILVER MINES SWEDEN AB

 

 

 

 

 

By:

/s/ Marcel DeGuire

 

 

Marcel DeGuire

 

Its:

Director

 


--------------------------------------------------------------------------------




 

SUMITOMO CORPORATION

 

 

 

 

 

By:

/s/ Mitsuhiko Yamada

 

 

Mitsuhiko Yamada

 

Its:

Executive Officer and General Manager,
Mineral Resources Division 1

 


--------------------------------------------------------------------------------